Exhibit 10.1




--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Among
DELEK LOGISTICS PARTNERS, LP, a Delaware limited partnership, as a Borrower,
EACH OF THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
VARIOUS LENDERS AND L/C ISSUERS
FROM TIME TO TIME PARTY HERETO,
FIFTH THIRD BANK, an Ohio banking corporation,
as Administrative Agent,
BANK OF AMERICA, N.A., COMPASS BANK, AND ROYAL BANK OF CANADA, as
Co-Syndication Agents,
and
THE BANK OF TOKYO MITSUBISHI UFJ, LTD., BARCLAYS BANK PLC, CITIZENS BANK OF
PENNSYLVANIA, PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION,
THE BANK OF NOVA SCOTIA, as Co-Documentation Agents
DATED AS OF DECEMBER 30, 2014

--------------------------------------------------------------------------------

FIFTH THIRD BANK, BANK OF AMERICA, N.A., COMPASS BANK AND ROYAL BANK OF CANADA,
as Joint-Lead Arrangers and Joint-Bookrunners



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION
 
HEADING
 
PAGE



SECTION 1.
 
DEFINITIONS; INTERPRETATION
 
2


 
 
 
 
 
Section 1.1.
 
Definitions
 
2


Section 1.2.
 
Interpretation
 
50


Section 1.3.
 
Change in Accounting Principles
 
51


Section 1.4.
 
Rounding
 
51



SECTION 2.
 
THE CREDIT FACILITIES
 
51


 
 
 
 
 
Section 2.1.
 
Revolving Loans
 
51


Section 2.2.
 
Letters of Credit
 
53


Section 2.3.
 
Applicable Interest Rates
 
61


Section 2.4.
 
Manner of Borrowing Loans and Designating Applicable Interest Rates
 
63


Section 2.5.
 
Minimum Borrowing Amounts; Maximum Eurodollar Loans
 
66


Section 2.6.
 
Maturity of Loans
 
67


Section 2.7.
 
Prepayments
 
67


Section 2.8.
 
Place and Application of Payments
 
69


Section 2.9.
 
Voluntary Commitment Terminations
 
72


Section 2.10.
 
Swing Loans
 
73


Section 2.11.
 
Evidence of Indebtedness
 
76


Section 2.12.
 
Fees
 
76


Section 2.13.
 
Account Debit
 
77


Section 2.14.
 
Designation of Additional Borrowers; Appointment of Borrowers' Agent as Agent
for the Borrowers
 
78


Section 2.15.
 
Revaluation of Canadian Dollar Loans and Letters of Credit
 
79





SECTION 3.
 
CONDITIONS PRECEDENT
 
79


 
 
 
 
 
Section 3.1.
 
All Credit Events
 
80


Section 3.2.
 
Initial Credit Event
 
81








-i-

--------------------------------------------------------------------------------




SECTION 4.
 
THE COLLATERAL AND GUARANTIES
 
86


 
 
 
 
 
Section 4.1.
 
Collateral
 
86


Section 4.2.
 
Liens on Real Property
 
86


Section 4.3.
 
Guaranties
 
87


Section 4.4.
 
Further Assurances
 
87


Section 4.5.
 
Cash Collateral
 
87



SECTION 5.
 
REPRESENTATIONS AND WARRANTIES
 
89


 
 
 
 
 
Section 5.1.
 
Organization and Qualification
 
89


Section 5.2.
 
Authority and Enforceability
 
90


Section 5.3.
 
Financial Reports
 
90


Section 5.4.
 
No Material Adverse Change
 
91


Section 5.5.
 
Litigation and Other Controversies
 
91


Section 5.6.
 
True and Complete Disclosure
 
91


Section 5.7.
 
Use of Proceeds; Margin Stock
 
91


Section 5.8.
 
Taxes
 
92


Section 5.9.
 
ERISA; Canadian Pension Plans
 
92


Section 5.10.
 
Subsidiaries; Permitted Joint Ventures
 
93


Section 5.11.
 
Compliance with Laws
 
94


Section 5.12.
 
Environmental Matters
 
94


Section 5.13.
 
Investment Company
 
97


Section 5.14.
 
Intellectual Property
 
97


Section 5.15.
 
Good Title
 
97


Section 5.16.
 
Labor Relations
 
99


Section 5.17.
 
Governmental Authority and Licensing
 
99


Section 5.18.
 
Approvals
 
100


Section 5.19.
 
Solvency
 
100


Section 5.20.
 
No Broker Fees
 
100


Section 5.21.
 
No Default
 
100


Section 5.22.
 
Compliance with Sanctions Programs
 
100


Section 5.23.
 
Security Interests
 
101


Section 5.24.
 
Other Agreements and Documents
 
101


Section 5.25.
 
State and Federal Regulations
 
101


Section 5.26.
 
Title to Crude Oil and Refined Products
 
104




‑ii‑

--------------------------------------------------------------------------------




SECTION 6.
 
COVENANTS
 
105


 
 
 
 
 
Section 6.1.
 
Information Covenants
 
105


Section 6.2.
 
Inspections; Field Examinations
 
110


Section 6.3.
 
Maintenance of Property and Insurance, Environmental Matters, etc
 
110


Section 6.4.
 
Preservation of Existence
 
112


Section 6.5.
 
Compliance with Laws
 
113


Section 6.6.
 
ERISA
 
113


Section 6.7.
 
Payment of Taxes
 
114


Section 6.8.
 
Contracts with Affiliates
 
114


Section 6.9.
 
Restrictions or Changes; Material Agreements; Organization Documents
 
115


Section 6.10.
 
Change in the Nature of Business
 
115


Section 6.11.
 
Indebtedness
 
115


Section 6.12.
 
Liens
 
117


Section 6.13.
 
Consolidation, Merger, and Sale of Assets
 
119


Section 6.14.
 
Advances, Investments and Loans
 
121


Section 6.15.
 
Restricted Payments
 
125


Section 6.16.
 
Limitation on Restrictions
 
126


Section 6.17.
 
Limitation on Issuances of New Equity by Subsidiaries
 
127


Section 6.18.
 
Intentionally Omitted
 
127


Section 6.19.
 
Operating Accounts
 
127


Section 6.20.
 
Financial Covenants
 
127


Section 6.21.
 
Compliance with Sanctions Programs
 
128


Section 6.22.
 
Joint Ventures
 
129


Section 6.23.
 
FERC
 
130


Section 6.24.
 
Post-Closing Matters
 
130





SECTION 7.
 
EVENTS OF DEFAULT AND REMEDIES
 
130


 
 
 
 
 
Section 7.1.
 
Events of Default
 
130


Section 7.2.
 
Non‑Bankruptcy Defaults
 
134


Section 7.3.
 
Bankruptcy Defaults
 
134


Section 7.4.
 
Collateral for Undrawn Letters of Credit
 
135


Section 7.5.
 
Notice of Default
 
135





        

‑iii‑

--------------------------------------------------------------------------------




SECTION 8.
 
CHANGE IN CIRCUMSTANCES AND CONTINGENCIES
 
135


 
 
 
 
 
Section 8.1.
 
Funding Indemnity
 
135


Section 8.2.
 
Illegality
 
136


Section 8.3.
 
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
 
136


Section 8.4.
 
Increased Costs
 
137


Section 8.5.
 
Intentionally Omitted
 
138


Section 8.6.
 
Discretion of Lender as to Manner of Funding
 
138


Section 8.7.
 
Defaulting Lenders
 
139





SECTION 9.
 
THE ADMINISTRATIVE AGENT
 
142


 
 
 
 
 
Section 9.1.
 
Appointment and Authorization of Administrative Agent
 
142


Section 9.2.
 
Administrative Agent and Its Affiliates
 
142


Section 9.3.
 
Exculpatory Provisions
 
142


Section 9.4.
 
Reliance by Administrative Agent
 
144


Section 9.5.
 
Delegation of Duties    
 
144


Section 9.6.
 
Non-Reliance on Administrative Agent and Other Lenders
 
145


Section 9.7.
 
Intentionally Omitted
 
145


Section 9.8.
 
Resignation of Administrative Agent and Successor Administrative Agent
 
145


Section 9.9.
 
L/C Issuers and Swing Line Lender.
 
146


Section 9.10.
 
Hedging Liability and Bank Product Liability Arrangements
 
147


Section 9.11.
 
No Other Duties; Designation of Additional Agents
 
147


Section 9.12.
 
Authorization to Enter into, and Enforcement of, the Collateral Documents and
Guaranty
 
148


Section 9.13.
 
Administrative Agent May File Proofs of Claim
 
148


Section 9.14.
 
Collateral and Guaranty Matters
 
149


Section 9.15.
 
Authorization to Enter into Intercreditor Agreements
 
150


Section 9.16.
 
Credit Bidding
 
150





    
    
    



‑iv‑

--------------------------------------------------------------------------------




SECTION 10.
 
MISCELLANEOUS
 
151


 
 
 
 
 
Section 10.1.
 
Taxes
 
151


Section 10.2.
 
Mitigation Obligations; Replacement of Lenders
 
155


Section 10.3.
 
No Waiver, Cumulative Remedies
 
156


Section 10.4.
 
Non‑Business Days
 
156


Section 10.5.
 
Survival of Representations and Covenants
 
157


Section 10.6.
 
Survival of Indemnities
 
157


Section 10.7.
 
Sharing of Payments by Lenders
 
157


Section 10.8.
 
Notices; Effectiveness; Electronic Communication
 
158


Section 10.9.
 
Successors and Assigns; Assignments and Participations
 
161


Section 10.10.
 
Amendments
 
166


Section 10.11.
 
Headings
 
168


Section 10.12.
 
Expenses; Indemnity; Damage Waiver
 
168


Section 10.13.
 
Set‑off
 
171


Section 10.14.
 
Governing Law, Jurisdiction, Etc.
 
171


Section 10.15.
 
Severability of Provisions
 
172


Section 10.16.
 
Excess Interest
 
173


Section 10.17.
 
Construction
 
173


Section 10.18.
 
Lender’s and L/C Issuer’s Obligations Several
 
174


Section 10.19.
 
USA Patriot Act
 
174


Section 10.20.
 
Waiver of Jury Trial    
 
174


Section 10.21.
 
Treatment of Certain Information; Confidentiality
 
174


Section 10.22.
 
Counterparts; Integration, Effectiveness
 
175


Section 10.23.
 
Joint and Several Obligations
 
176


Section 10.24.
 
No General Partner’s Liability for Obligations
 
176


Section 10.25.
 
Amendment and Restatement
 
176


Section 10.26.
 
Equalization of Outstanding Obligations
 
177


Section 10.27.
 
All Powers Coupled with Interest
 
177




‑v‑

--------------------------------------------------------------------------------




SECTION 11.
 
THE GUARANTEES
 
178


 
 
 
 
 
Section 11.1.
 
The Guarantees
 
178


Section 11.2.
 
Guarantee Unconditional
 
178


Section 11.3.
 
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
 
179


Section 11.4.
 
Subrogation
 
180


Section 11.5.
 
Subordination
 
180


Section 11.6.
 
Waivers
 
181


Section 11.7.
 
Limit on Recovery    
 
181


Section 11.8.
 
Stay of Acceleration    
 
181


Section 11.9.
 
Benefit to Guarantors    
 
181


Section 11.10.
 
Keepwell
 
181


Section 11.11.
 
Guarantor Covenants    
 
182





Signature Pages
 
 
 
S-1

    



























‑vi‑

--------------------------------------------------------------------------------




EXHIBIT A     —        Notice of Payment Request
EXHIBIT B     —        Notice of Borrowing
EXHIBIT C     —        Notice of Continuation/Conversion
EXHIBIT D‑1     —        U.S. Revolving Note
EXHIBIT D‑2     —        Canadian Revolving Note
EXHIBIT D‑3     —        U.S. Swing Note
EXHIBIT D‑4     —        Canadian Swing Note
EXHIBIT E     —        Compliance Certificate
EXHIBIT F     —        Assignment and Assumption
EXHIBIT G-1     —        Additional Borrower Supplement
EXHIBIT G-2     —        Additional Guarantor Supplement
SCHEDULE 1     —        Commitments
SCHEDULE 1.1(a) —        Initial Leased Terminal Leases
SCHEDULE 1.1(b) —        Non-Collateral Real Property
SCHEDULE 1.1(c) —        Title Insurance Locations
SCHEDULE 3.2(o) —        Title Search Locations
SCHEDULE 3.2(u) —        Legal Actions
SCHEDULE 5.10     —        Subsidiaries
SCHEDULE 5.12     —        Environmental Matters
SCHEDULE 5.23     —        Non-Transmitting Utilities
SCHEDULE 5.23(a) —        Actions to Create and Perfect Liens
SCHEDULE 5.24     —        Material Agreements
SCHEDULE 6.12 —        Liens
SCHEDULE 6.14     —        Investments
SCHEDULE 6.24     —        Post-Closing Matters





‑vii‑

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amended and Restated Credit Agreement (“Credit Agreement”) is
entered into as of December 30, 2014, by and among DELEK LOGISTICS PARTNERS, LP,
a Delaware limited partnership (the “MLP”), DELEK LOGISTICS OPERATING, LLC, a
Delaware limited liability company (“Delek Operating”), DELEK MARKETING GP, LLC,
a Delaware limited liability company (“Delek Marketing GP”), DELEK MARKETING &
SUPPLY, LP, a Delaware limited partnership (“Delek Marketing”), DELEK CRUDE
LOGISTICS, LLC, a Texas limited liability company (“Delek Crude”), DELEK
MARKETING-BIG SANDY, LLC, a Texas limited liability company (“Delek Big Sandy”),
MAGNOLIA PIPELINE COMPANY, LLC, a Delaware limited liability company
(“Magnolia”), EL DORADO PIPELINE COMPANY, LLC, a Delaware limited liability
company (“El Dorado”), SALA GATHERING SYSTEMS, LLC, a Texas limited liability
company (“SALA Gathering”), PALINE PIPELINE COMPANY, LLC, a Texas limited
liability company (“Paline”), DKL TRANSPORTATION, LLC, a Delaware limited
liability company (“DKL Transportation”) and the direct and indirect
Subsidiaries of MLP from time to time party hereto, as Additional Borrowers (the
MLP, Delek Operating, Delek Marketing GP, Delek Marketing, Delek Crude, Delek
Big Sandy, Magnolia, El Dorado, SALA Gathering, Paline, DKL Transportation and
such Additional Borrowers are each individually referred to herein as a
“Borrower” and are collectively referred to herein as the “Borrowers”), the
various Guarantors from time to time party hereto, the various institutions from
time to time party to this Agreement, as Lenders and L/C Issuers, FIFTH THIRD
BANK, an Ohio banking corporation, as Administrative Agent, BANK OF AMERICA,
N.A., COMPASS BANK, and ROYAL BANK OF CANADA, as Co-Syndication Agents, and THE
BANK OF TOKYO MITSUBISHI UFJ, LTD., BARCLAYS BANK PLC, CITIZENS BANK OF
PENNSYLVANIA, PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION,
and THE BANK OF NOVA SCOTIA, as Co-Documentation Agents.
WHEREAS, the Borrowers, the lenders party thereto (the “Prior Lenders”) and
Fifth Third Bank, as Administrative Agent, previously entered into an Amended
and Restated Credit Agreement dated as of July 9, 2013 (the “Prior Credit
Agreement”), pursuant to which the Prior Lenders agreed to extend certain credit
facilities to the Borrowers, for the account of the Borrowers, on the terms and
conditions set forth therein;
WHEREAS, the parties hereto have also agreed to amend and restate the Prior
Credit Agreement pursuant to this Agreement;
WHEREAS, this Agreement constitutes for all purposes an amendment to the Prior
Credit Agreement and not a new or substitute agreement;




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing recitals and mutual agreements
set forth in this Agreement, the parties to this Agreement agree as follows:
SECTION 1.
DEFINITIONS; INTERPRETATION.    

Section 1.1.    Definitions. The following terms when used herein shall have the
following meanings:
“Acquired Business” means the entity or assets acquired by any Borrower or any
Subsidiary in an Acquisition, whether before or after the Restatement Effective
Date.
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Ownership
Interests are acquired by any Borrower or any Subsidiary of any Borrower in a
Permitted Acquisition; provided, however that such Indebtedness is either
Purchase Money Indebtedness or a Capital Lease with respect to equipment or
mortgage financing with respect to Real Property, was in existence prior to the
date of such Permitted Acquisition, and was not incurred in connection with, or
in contemplation of, such Permitted Acquisition.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than from a Subsidiary of the MLP), (b) the acquisition of in
excess of 50% of the capital stock, partnership interests, membership interests
or equity of any Person (other than a Person that is a Subsidiary), or otherwise
causing any Person to become a Subsidiary, (c) a merger or consolidation or any
other combination with another Person (other than a Person that is a
Subsidiary), provided that the MLP or a Subsidiary is the surviving entity, or
(d) a Special Asset Acquisition.
“Additional Borrower” is defined in Section 2.14(a) hereof.
“Additional Borrower Supplement” is defined in Section 2.14(a) hereof.
“Additional Commitments” is defined in Section 2.1(b) hereof.
“Additional Guarantor Supplement” is defined in Section 11.1 hereof.
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
equal to the quotient of (a) LIBOR, divided by (b) one minus the Reserve
Percentage.
“Administrative Agent” means Fifth Third Bank, an Ohio banking corporation, as
contractual representative for itself and the other Lenders and any successor
pursuant to Section 9.8.

-2‑

--------------------------------------------------------------------------------




“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person;
provided further that any owner of publicly traded shares of Holdings who would
otherwise not constitute an Affiliate under this definition shall not be an
Affiliate hereunder; provided further that, any Person that would otherwise not
constitute an Affiliate under this definition shall not be an Affiliate
hereunder solely as a result of such Person controlling, being directly or
indirectly controlled by, or under direct or indirect common control with, a
Permitted Joint Venture; provided further that Non‑Controlled Permitted Joint
Ventures shall not constitute an Affiliate under this definition except with
respect to Section 6.8 of this Agreement.
“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.
“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and Letter of Credit fees payable under Section 2.12, until
the first Pricing Date, the rates per annum shown opposite Level IV below, and
thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

-3‑

--------------------------------------------------------------------------------




Level
Total Leverage Ratio for
such Pricing Date
Applicable Margin for Base Rate Loans and Canadian Prime Rate Loan shall be:
Applicable Margin for Eurodollar Loans, Canadian CDOR Loans and Letter of Credit
fees shall be:
Applicable Margin for commitment fee shall be:
I
Greater than 4.00 to 1.00
1.75%
2.75%
.50%
II
Less than or equal to 4.00 to 1.00, but greater than 3.50 to 1.00
1.50%
2.50%
.50%
III
Less than or equal to 3.50 to 1.00, but greater than 3.00 to 1.00
1.25%
2.25%
.40%
IV
Less than or equal to 3.00 to 1.00, but greater than 2.50 to 1.00
1.00%
2.00%
.30%
V
Less than or equal to 2.50 to 1.00
.75%
1.75%
.25%

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Consolidated Group ending on or after December 31, 2014, the date on which
the Administrative Agent is in receipt of the MLP’s most recent consolidated
financial statements (and, in the case of the year-end financial statements,
audit report) for the fiscal quarter then ended, pursuant to Section 6.1. The
Applicable Margin shall be established based on the Total Leverage Ratio for the
most recently completed fiscal quarter and the Applicable Margin established on
a Pricing Date shall remain in effect until the next Pricing Date. If the
Borrowers have not delivered the MLP’s consolidated financial statements by the
date such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under Section 6.1, until
such financial statements and audit report are delivered, the Applicable Margin
shall be the highest Applicable Margin (i.e., the Total Leverage Ratio shall be
deemed to be greater than 4.00 to 1.0). If the Borrowers subsequently deliver
such financial statements before the next Pricing Date, the Applicable Margin
established by such late delivered financial statements shall take effect from
the date of delivery until the next Pricing Date. In all other circumstances,
the Applicable Margin established by such financial statements shall be in
effect from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date. Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrowers
and the Lenders absent manifest error. Notwithstanding the foregoing, if, as a
result of any restatement of or other adjustment to the consolidated financial
statements of the MLP or for any reason, the Lenders determine that (a) Total
Leverage Ratio as calculated on any Pricing Date was inaccurate and (b) a proper
calculation of Total Leverage Ratio would have resulted in a higher Applicable
Margin for any period, then the Borrowers shall automatically and retroactively
be obligated to pay to the Administrative Agent for the benefit of the Lenders,
promptly on demand by the Administrative Agent, an amount equal to

-4‑

--------------------------------------------------------------------------------




the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
“Application” is defined in Section 2.2(b).
“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.9(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrowers’ Agent on November 7, 2012, or on any update of any
such list provided by the Borrowers’ Agent to the Administrative Agent, or any
further or different officers of the Borrowers’ Agent so named by any Authorized
Representative of the Borrowers’ Agent in a written notice to the Administrative
Agent.
“Available Cash” has the meaning set forth in the MLP Partnership Agreement.
“Bank Product Liability” means the liability of any Borrower or any Guarantor
owing to any of the Lenders, or any Affiliates of such Lenders, arising out of
(a) the execution or processing of electronic transfers of funds by automatic
clearing house transfer, wire transfer or otherwise to or from the deposit
accounts of any Borrower and/or any Guarantor now or hereafter maintained with
any of the Lenders or their Affiliates, (b) the acceptance for deposit or the
honoring for payment of any check, draft or other item with respect to any such
deposit accounts, (c) any other treasury, deposit, disbursement, and cash
management services afforded to any Borrower or any Guarantor by any of such
Lenders or their Affiliates, and (d) stored value card, commercial credit card,
commercial purchase card, and merchant card services.
“Base Rate” means for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced by Fifth Third Bank, an Ohio banking
corporation, from time to time as its “prime rate” as in effect on such day,
with any change in the Base Rate resulting from a change in said prime rate to
be effective as of the date of the relevant change in said prime rate (it being
acknowledged that such rate may not be the Administrative Agent’s best or lowest
rate), (b) the sum of (i) the Federal Funds Rate, plus (ii) .50% and (c) the sum
of (i) the Adjusted LIBOR that would

-5‑

--------------------------------------------------------------------------------




be applicable to a Eurodollar Loan with a 1 month Interest Period advanced on
such day (or if such day is not a Business Day, the immediately preceding
Business Day), plus (ii) 1.00%.
“Base Rate Loan” means a Loan in U.S. Dollars bearing interest at a rate
specified in Section 2.3(a).
“Borrower” and “Borrowers” are each defined in the introductory paragraph of
this Agreement.
“Borrowers’ Agent” means the MLP.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans and Canadian
CDOR Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders according to their Percentages. A
Borrowing is “advanced” on the day Lenders advance funds comprising such
Borrowing to the applicable Borrower, is “continued” on the date a new Interest
Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loans to the other,
all as requested by the Borrowers’ Agent pursuant to Section 2.4(a). Borrowings
of Swing Loans are made by the Administrative Agent in accordance with the
procedures set forth in Section 2.10.
“Business” means (1) the ownership, leasing, operation, development,
acquisition, disposition, marketing, expansion, repair and maintenance of Crude
Oil and Refined Products logistics assets and businesses, (2) the ownership,
marketing, acquisition and disposition of Crude Oil and Refined Products, (3)
any business which supplies materials used in the operations or facilities of
the MLP or any of its Subsidiaries or expands sales to any customers of the MLP
or any of its Subsidiaries, and (4) any businesses customarily related,
complementary, or ancillary to (1), (2) or (3) of this definition of “Business”.
“Business Day” means any day (other than a Saturday or Sunday) on which
commercial banks are not authorized or required to close in Cincinnati, Ohio,
and (a) if such day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, any such day on which dealings in
U.S. Dollar deposits are conducted by and between banks in the London interbank
eurodollar market, and (b) if such day relates to the advance or continuation
of, or conversion into, or payment of (i) a Canadian Prime Rate Loan, a day of
the year on which Canadian commercial banks are open for dealings in Toronto,
Ontario, Canada or (ii) a Canadian CDOR Loan, a day of the year on which
Canadian commercial banks are open for dealings in Toronto, Ontario, Canada and
commercial banks are open for business in London, England.

-6‑

--------------------------------------------------------------------------------




“Canadian Benefit Plans” means all present and future material employee benefit
plans of any nature or kind whatsoever that are not Canadian Pension Plans to
which the General Partner, any Borrower or any Subsidiary has any liability,
contingent or otherwise, for employees or former employees in Canada, other than
Canadian Union‑Administered Plans.
“Canadian CDOR Loan” means a Loan in Canadian Dollars bearing interest as set
forth in Section 2.3(d).
“Canadian Dollar Equivalent” means in relation to any Obligation or amount
denominated in U.S. Dollars, the amount of Canadian Dollars which would be
realized by converting U.S. Dollars into Canadian Dollars at the exchange rate
generated by the Reuters Market Data System, or by any successor to such system,
for such exchange rate on the date on which a computation thereof is required to
be made; provided that if such system or successor to such system is not
available, the exchange rate shall be that rate quoted to the Administrative
Agent at approximately 11:00 a.m. (London time) three Business Days prior to the
date on which a computation thereof is required to be made by major banks in the
interbank foreign exchange market for the purchase of Canadian Dollars for such
currency.
“Canadian Dollars” and “Cdn $” each means the lawful currency of Canada.
“Canadian Insolvency Legislation” means legislation in Canada relating to
reorganization, arrangement, compromise or re‑adjustment of debt, dissolution or
winding‑up, or any similar legislation, and specifically includes for greater
certainty the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act (Canada), the Winding‑Up and Restructuring Act (Canada).
“Canadian Joint Venture” means any Permitted Joint Venture organized under the
laws of Canada or any province or other political subdivision thereof.
“Canadian L/C Issuers” means (a) Fifth Third Bank, an Ohio banking corporation
and (b) any other Lender that shall have become an L/C Issuer as provided in
Section 2.2(j)(i), other than any such Person that shall have ceased to be an
L/C Issuer as provided in Section 2.2(j)(ii), each in its capacity as an issuer
of Canadian Letters of Credit hereunder.
“Canadian L/C Obligations” means, at any time the same is to be determined, (i)
the full amount available for drawing under all outstanding Canadian Letters of
Credit and (ii) all unpaid Canadian Reimbursement Obligations.
“Canadian L/C Sublimit” means U.S. $35,000,000, as the same may be reduced or
increased at any time or from time to time pursuant to the terms hereof.

-7‑

--------------------------------------------------------------------------------




“Canadian Lenders” means and includes the banks, financial institution and other
lenders from time to time party to this agreement with a Canadian Revolving
Credit Commitment as set forth on Schedule 1 attached hereto, including each
assignee of a Canadian Lender pursuant to Section 10.9 hereof. Unless the
context requires otherwise, the term “Canadian Lenders” includes the
Administrative Agent as the maker of Canadian Swing Loans.
“Canadian Letter of Credit” is defined in Section 2.2(a).
“Canadian Loan” means any Canadian Revolving Loan or Canadian Swing Loan.
“Canadian Participating Interest” is defined in Section 2.2(d).
“Canadian Participating Lender” is defined in Section 2.2(d).
“Canadian Pension Plan” means each present and future plan which is a registered
pension plan for the purposes of the Income Tax Act (Canada) to which the
General Partner, any Borrower or any Subsidiary has any liability, contingent or
otherwise, for employees or former employees in Canada, other than Canadian
Union-Administered Plans.
“Canadian Pension Regulator” is defined in Section 7.1(h) hereof.
“Canadian Prime Rate” means for any day the greater of: (a) the floating annual
rate of interest announced by the Bank of Canada as its “prime business rate” as
in effect on such day; and (b)(i) the 30-day CDOR Rate applicable on such day
plus (ii) 0.50%.
“Canadian Prime Rate Loan” means a Loan in Canadian Dollars bearing interest as
set forth in Section 2.3(b).
“Canadian Reimbursement Obligations” means Reimbursement Obligations arising
from a Canadian Letter of Credit.
“Canadian Revolver Percentage” means, for each Canadian Lender, the percentage
of the aggregate Canadian Revolving Credit Commitments represented by such
Canadian Lender’s Canadian Revolving Credit Commitment or, if the Canadian
Revolving Credit Commitments have been terminated, the percentage held by such
Canadian Lender (including through participation interests in Canadian
Reimbursement Obligations) of the aggregate principal amount of all Canadian
Revolving Loans and Canadian L/C Obligations then outstanding.

-8‑

--------------------------------------------------------------------------------




“Canadian Revolving Credit” means the credit facility for making Canadian
Revolving Loans and Canadian Swing Loans and issuing Canadian Letters of Credit
described in Sections 2.1(d), 2.2, and 2.10.
“Canadian Revolving Credit Commitment” means, as to any Lender, the obligation
of such Lender to make Canadian Revolving Loans and to participate in Canadian
Swing Loans and Canadian Letters of Credit issued for the account of the
Borrowers hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 attached hereto and made a part hereof, as the same may be reduced,
or otherwise modified at any time or from time to time pursuant to the terms
hereof. The Borrowers and the Lenders acknowledge and agree that the Canadian
Revolving Credit Commitments of the Lenders aggregate U.S. $80,000,000 as of the
Restatement Effective Date.
“Canadian Revolving Loan” and “Canadian Revolving Loans” are each defined in
Section 2.1(d) hereof and, as so defined, includes a Base Rate Loan or
Eurodollar Loan (if denominated in U.S. Dollars) or a Canadian Prime Rate Loan
or a Canadian CDOR Loan (if denominated in Canadian Dollars), each of which is a
“type” of Revolving Loan hereunder.
“Canadian Revolving Note” is defined in Section 2.11(d) hereof.
“Canadian Sanctions Programs” means economic, trade, or financial sanctions
programs administered or enforced by any Canadian sanctions authority pursuant
to all applicable Canadian laws regarding sanctions and export controls,
including the United Nations Act, the Special Economic Measures Act, the Export
and Import Permits Act, the Freezing Assets of Foreign Corrupt Officials Act,
the Defense Production Act, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, the Anti-Terrorism Act and any and all other similar
Canadian statutes and regulations.
“Canadian Subsidiary” means any Subsidiary organized under the laws of Canada or
any province or other political subdivision thereof.
“Canadian Swing Line” means the credit facility for making one or more Canadian
Swing Loans described in Section 2.10.
“Canadian Swing Line Sublimit” means U.S. $6,000,000, as the same may be reduced
or increased at any time or from time to time pursuant to the terms hereof.
“Canadian Swing Loan” and “Canadian Swing Loans” are each defined in
Section 2.10(a).

-9‑

--------------------------------------------------------------------------------




“Canadian Swing Note” is defined in Section 2.11(d).
“Canadian Union-Administered Plans” shall mean all present and future Canadian
pension plans and Canadian employee benefit plans of any type whatsoever,
administered entirely by a union or union representatives or by trustees of
which at least half are union representatives, other than a plan in respect of
which any director, officer, employee, agent or representative of the General
Partner, any Borrower or any Subsidiary has acted or is acting as a trustee or
has been or is involved in the administration, to which the General Partner, any
Borrower or any Subsidiary has any liability, contingent or otherwise, for the
benefit of current or former Canadian employees.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capital Project” means the construction, refurbishment, repurposing,
modification or expansion of any capital project and any expenditures associated
therewith, including any such construction or expansion made by a Borrower and
any such construction, refurbishment, repurposing, modification or expansion
made by a Permitted Joint Venture.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Captive Insurance Subsidiary” means a Subsidiary of Holdings organized in a
state of the United States and established for the sole purpose of insuring the
business and properties owned by Holdings and its Subsidiaries, which, for
purposes of this definition, shall include the MLP and its Subsidiaries, and
that is subject to regulation as an insurance company.
“Cash Collateral” shall have a meaning correlative to the cash or deposit
account balances referred to in the definition of Cash Collateralize set forth
in this Section 1.1 and shall include the proceeds of such cash collateral and
other credit support.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative Agent
and the Lenders or the L/C Issuers

-10‑

--------------------------------------------------------------------------------




(as applicable), as collateral for L/C Obligations, obligations in respect of
Swing Loans, or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Administrative Agent benefiting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent or (b) the applicable L/C Issuer.
“Cash Equivalents” means, as to any Person: (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one year of the date of acquisition thereof; (b) investments in commercial paper
rated at least P‑1 by Moody’s or at least A‑1 by S&P (or, if at any time neither
Moody’s or S&P shall be rating such obligations, an equivalent rating from
another nationally recognized rating service) maturing within 90 days from the
date of issuance thereof; (c) certificates of deposit or bankers’ acceptances
maturing within one year from the date of acquisition thereof and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
(i) is at least “adequately capitalized” (as defined in the regulations of its
primary federal banking regulator) and (ii) has Tier 1 capital (as defined in
such regulations or as described on the FDIC website or other materials
promulgated by the FDIC) of not less than U.S. $100,000,000; (d) investments in
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above, provided all such
agreements require physical delivery of the securities securing such repurchase
agreement, except those delivered through the Federal Reserve Book Entry System;
(e) marketable short-term money market or similar securities having a rating of
at least P-2 by Moody’s or A-2 by S&P (or, if at any time neither Moody’s or S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service); (f) investments in any money market mutual funds
that invest solely, and which are restricted by their respective charters to
invest solely, in investments of the type described in the immediately preceding
clauses (a), (b), (c), and (d) above; and (g) investments approved by the
Administrative Agent.
“CDOR Rate” means, with respect to a Canadian CDOR Loan, for any Interest
Period, the rate per annum determined by the Administrative Agent by reference
to the average of the rates displayed on the “Reuters Screen CDOR Page” (as
defined in the International Swap Dealer Association, Inc. definitions, as
amended from time to time), or such other page as may replace such page on such
screen for the purpose of displaying Canadian interbank bid rates for Canadian
Dollar bankers’ acceptances) applicable to Canadian Dollar bankers’ acceptances
(on a three hundred sixty-five (365) day basis) with a term comparable to such
Interest Period as of 10:00 a.m. (Cincinnati, Ohio time) on the first day of
such Interest Period (as adjusted by the Administrative

-11‑

--------------------------------------------------------------------------------




Agent after 10:00 a.m. (Cincinnati, Ohio time) to reflect any error in a posted
rate or in the posted average annual rate of interest). No adjustment shall be
made to account for the difference between the number of days in a year on which
the rates referred to in this definition are based and the number of days in a
year on the basis of which interest is calculated in this Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the EPA.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means any of the following events or conditions: (a) the
General Partner shall cease to be the sole general partner of the MLP; (b)
Holdings shall cease, directly or indirectly, to own and control legally and
beneficially at least 51% of the Ownership Interests in the General Partner; (c)
either (x) Holdings shall cease to be able, directly or indirectly, to appoint a
majority of the members of the board of directors (or similar governing body) to
the General Partner or (y) failure of the majority of the board of directors (or
similar governing body) of the General Partner to be comprised of directors
directly or indirectly appointed by Holdings, and (d) the MLP shall cease,
directly or indirectly, to own and control legally and beneficially at least
100% of the Ownership Interests of any other Borrower and at least 50% of the
Ownership Interests of any Subsidiary, unless otherwise permitted in this
Agreement.
“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto.

-12‑

--------------------------------------------------------------------------------




“Co-Documentation Agents” means, collectively, The Bank of Tokyo Mitsubishi UFJ,
Ltd., Barclays Bank PLC, Citizens Bank of Pennsylvania, PNC Bank, National
Association, U.S. Bank National Association, and The Bank of Nova Scotia, in
their capacity as co-documentation agents hereunder.
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents, but excluding any
Non-Collateral Assets.
“Collateral Account” is defined in Section 4.5(a).
“Collateral Documents” means the Deeds of Trust, the Security Agreement, and all
other, security agreements, pledge agreements, control agreements, assignments,
financing statements and other documents pursuant to which Liens are granted to
the Administrative Agent by the Borrowers and the Guarantors or such Liens are
perfected, and as shall from time to time secure or relate to the Obligations,
the Hedging Liability, and the Bank Product Liability, or any part thereof, but
not including any Hedge Agreements or agreements governing Bank Product
Liabilities.
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
“Commitments” means, collectively, the Canadian Revolving Credit Commitment and
the U.S. Revolving Credit Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C § 1 et seq.).
“Common Units” means the common units and subordinated units representing
limited partnership interests in the MLP.
“Communications” is defined in Section 10.8(d)(ii).
“Connecting Line Acquisition” means the acquisition of the Connecting Line
Assets pursuant to and in accordance with the terms of the Connecting Line
Acquisition Documents.
“Connecting Line Acquisition Documents” means the asset purchase agreement or
similar agreement(s) effectuating transfer to be entered into by and between one
or more of the Borrowers, as buyer(s), and the owner(s) of Connecting Line
Assets, as sellers, with respect to the Connecting Line Assets, together with
all agreements, documents and instruments executed and/or delivered in
connection therewith or in furtherance thereof.

-13‑

--------------------------------------------------------------------------------




“Connecting Line Assets” means, generally, certain storage tanks, terminals, and
pipeline assets located between assets of the Borrowers as of the Restatement
Effective Date located in Texas with assets of the Borrowers as of the
Restatement Effective Date located in Arkansas, together with certain related,
ancillary and/or complimentary assets, as more particularly described in the
Connecting Line Acquisition Documents.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consent Agreements” means, collectively, the Consent and Agreements dated
November 7, 2012, from MLP, Lion Oil, Holdings, Delek Refining, the General
Partner, and Delek Logistics Services.
“Consent Decree” means certain Consent Decree entered by the United States
District Court for the Southern District of Texas (the “Court”) on September 21,
2010, as matter of United States v. Plains All American Pipeline L.P.; Plains
Pipeline, L.P.; Plains Marketing GP Inc., and Plains Marketing, L.P.
(collectively, the “Defendants”), as amended by that certain First Amendment to
the Consent Decree entered by the Court on January 19, 2012 as a matter of
United States v. the Defendants and Delek Crude.
“Consolidated Group” means the MLP and its Subsidiaries; provided, that, if at
any time or during any period in which, in accordance with GAAP, any Permitted
Joint Venture is required to be consolidated with the MLP and its Subsidiaries,
then “Consolidated Group” shall include each such Consolidating Joint Venture
solely with respect to the following defined terms (and the component
definitions within such defined terms) and the following Sections: Applicable
Margin, EBITDA, Interest Expense, Net Income, Senior Leverage Ratio, Temporary
Increase Period, Total Funded Debt, Total Leverage Ratio, Section 1.3, Sections
6.1(a), (b), and (c), and Section 6.20; provided, however that, notwithstanding
anything in the foregoing to the contrary, in no event shall any such
consolidation of a Consolidating Joint Venture (i) cause such Total Funded Debt,
at the time of determination thereof, to be different than the sum of (a) the
amount at such time the Total Funded Debt would otherwise be for the
Consolidated Group absent the consolidation of such Consolidating Joint Venture
plus (b) the Indebtedness at such time of such Consolidating Joint Venture, if,
and only to the extent, such Indebtedness is also a Contingent Obligation of the
MLP or any of its Subsidiaries, or (ii) cause the EBITDA for the applicable
period to be different from the sum of (a) the amount for such period the EBITDA
would otherwise be for the Consolidated Group absent the consolidation of such
Consolidating Joint Venture plus (b) the amount equal to the EBITDA of such
Consolidating Joint Venture for such period in an amount proportionate to the
Borrowers’ pro rata equity ownership of such Consolidating Joint Venture, plus,
without duplication of any amounts included under the foregoing clause (ii)(b),
(c) any Material Project EBITDA

-14‑

--------------------------------------------------------------------------------




Adjustment for such Consolidating Joint Venture for which there is a Material
Project EBITDA Adjustment.
“Consolidating Joint Venture” means a Permitted Joint Venture required to be
consolidated with the MLP and its Subsidiaries in accordance with GAAP.
“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any Property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
entered into in the ordinary course of business in connection with any
contractual arrangement, including any acquisition, capital expenditure,
investment or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
“Contributed Assets” means the assets contributed or otherwise transferred by
the applicable Contributing Affiliate to the MLP or any of its Subsidiaries,
whether prior to or after the Restatement Effective Date, including without
limitation the assets contributed by certain Contributing Affiliates to the MLP
and its Subsidiaries prior to November 7, 2012 as described in the Registration
Statement.
“Contributing Affiliates” means Holdings, Lion Oil, Limited Guarantor and any
other Affiliate of Holdings that contributes or otherwise transfers assets to
the MLP or any of its Subsidiaries, whether prior to or after the Restatement
Effective Date.
“Controlled Group” means all members of a controlled group of corporations,
limited liability companies, partnerships and all trades or businesses (whether
or not incorporated) under common control which, together with any Borrower or
any Guarantor, are treated as a single

-15‑

--------------------------------------------------------------------------------




employer under Section 414(b) or (c) of the Code or, solely with respect to
Section 412 of the Code or Section 302 of ERISA, under Sections 414 (b), (c),
(m) or (o) of the Code.
“Controlled Joint Venture” means each Permitted Joint Venture for which the MLP
and its Affiliates own, in the aggregate, fifty percent (50%) or more of the
Voting Stock of such Permitted Joint Venture.
“Co-Syndication Agents” means, collectively, Bank of America, N.A., Compass
Bank, and Royal Bank of Canada, in their capacity as co-syndication agents
hereunder.
“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan (but excluding any advance of a Loan made for
the purpose of repaying Swing Loans or repaying unpaid Reimbursement
Obligations), or the issuance of, or extension of the expiration date or
increase in the amount of, any Letter of Credit.
“Crude Oil” means the unrefined mixture of liquid hydrocarbons, of any grade or
specific gravity, commonly known as petroleum or oil, fuel energy related
commodities, ethanol, biodiesel, and other feedstocks, intermediate products and
additives to any of the foregoing.
“Damages” means all damages, including punitive damages, liabilities, costs,
expenses, losses, judgments, diminutions in value, fines, penalties, demands,
claims, cost recovery actions, lawsuits, administrative proceedings, orders,
response action, removal and remedial costs, compliance costs, investigation
expenses, consultant fees, attorneys’ and paralegals’ fees and litigation
expenses.
“Debtor Relief Laws” means the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect, including Canadian
Insolvency Legislation.
“Deeds of Trust” means, collectively, each Deed of Trust, Assignment of Rents,
Security Agreement, and Fixture Filing, each Leasehold Deed of Trust, Assignment
of Rents, Security Agreement and Fixture Filing, each Mortgage and Security
Agreement with Assignment of Rents and each Leasehold Mortgage and Security
Agreement with Assignment of Rents between a Borrower or a Guarantor, as
applicable, and the Administrative Agent relating to such Borrower’s or such
Guarantor’s real property, fixtures and interests in real property owned as of
the Restatement Effective Date in the counties of Upshur, Gregg, Smith, Rusk,
Angelina, Hardin, Tyler, Jones, Coke, Runnels, Tom Green, Jefferson,
Nacogdoches, Orange, Taylor and Jasper Counties, Texas; Columbia, Ouachita,
Union, Pulaski, Lafayette and Miller Counties, Arkansas; Claiborne, Bossier,

-16‑

--------------------------------------------------------------------------------




Caddo, and Webster Parishes, Louisiana; and Shelby and Davidson Counties,
Tennessee any other mortgages or deeds of trust delivered to the Administrative
Agent pursuant to Section 4.2.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Lender” means, subject to Section 8.7(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such good faith Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Administrative Agent in its capacity as the maker of Swing Loans or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two
Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent, the L/C Issuer or the Administrative Agent in its capacity
as the maker of Swing Loans in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within two
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be

-17‑

--------------------------------------------------------------------------------




deemed to be a Defaulting Lender (subject to Section 8.7(b)) upon delivery of
written notice of such determination to the Borrowers, the L/C Issuers, the
Administrative Agent in its capacity as the maker of Swing Loans and each
Lender.
“Delek Big Sandy” is defined in the introductory paragraph of this Agreement.
“Delek Crude” is defined in the introductory paragraph of this Agreement.
“Delek Logistics Services” means Delek Logistics Services Company, a Delaware
corporation.
“Delek Marketing” is defined in the introductory paragraph of this Agreement.
“Delek Marketing GP” is defined in the introductory paragraph of this Agreement.
“Delek Operating” is defined in the introductory paragraph of this Agreement.
“Delek Refining” means Delek Refining, Ltd., a Texas limited partnership.
“Designated Agreements” means, collectively, the Wells Fargo Intercreditor
Agreement, the Israeli Banks Intercreditor Agreement, the J. Aron
Acknowledgement Agreement, and the Consent Agreements.
“Designated Canadian Equity Issuances” means any issuances otherwise permitted
hereunder of new equity securities of the MLP, for which all or any portion of
the consideration for such issuance is designated to be used for the purpose of
financing investments, loans or advances made by the Borrowers (and any of their
Subsidiaries that are not Excluded Subsidiaries) in and to Excluded
Subsidiaries; provided that, such designation is reasonably acceptable to the
Administrative Agent.
“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 6.13(a), 6.13(b), 6.13(c), 6.13(d), 6.13(e), 6.13(f), 6.13(g) or
6.13(h).
“Disproportionate Advance” is defined in Section 2.4(e).
“DKL Transportation” is defined in the introductory paragraph of this Agreement.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

-18‑

--------------------------------------------------------------------------------




“EBITDA” means, with reference to any period, Net Income for such period plus
(x) the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, (c) depreciation of fixed assets and amortization
of intangible assets for such period, (d) non-cash equity-based compensation for
employees, officers and directors of the MLP and its Affiliates, including
equity-based compensation recognized pursuant to SFAS 123, and (e) non-cash
extraordinary charges for such period incurred by the MLP or its Subsidiaries to
comply with GAAP, and minus (y) the sum of all amounts added in arriving at such
Net Income in respect of any non-cash extraordinary credits for such period
established by the Borrowers to comply with GAAP; provided that EBITDA shall be
calculated on a pro forma basis, without duplication, and in a manner reasonably
acceptable to the Administrative Agent, to give effect to any Permitted
Acquisition and any Material Disposition consummated at any time after the
Restatement Effective Date and on or after the first day of a test period under
Section 6.20 as if such Permitted Acquisition or Material Disposition had
occurred on the first day of such test period, with such cash and non-cash
adjustments that are approved by the Administrative Agent. Furthermore, in the
event that any Borrower or any Permitted Joint Venture undertakes a Material
Project, a Material Project EBITDA Adjustment may be added to EBITDA at the
Borrowers’ option in amount approved by the Administrative Agent. As used
herein, a “Material Disposition” means a sale, lease, conveyance or other
disposition of Property by the MLP or any of its Subsidiaries for which the
EBITDA attributable to such Property (as determined in good faith by the
Borrowers’ Agent and consented to by the Administrative Agent) for the
immediately prior 12-month period prior to such disposition was equal to or
greater than U.S. $1,000,000, and a “Material Project EBITDA Adjustment” means,
with respect to each Material Project:
(I)    prior to the Commercial Operation Date of a Material Project (and
excluding the fiscal quarter in which such Commercial Operation Date occurs), an
amount calculated as a percentage (based upon the then-current completion
percentage of such Material Project) of the projected EBITDA attributable to
such Material Project for the first 365 day period following the Scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff- based customers, projected revenues from such contracts and tariffs,
capital costs and expenses relating to such Material Project, the Scheduled
Commercial Operation Date for such Material Project, and other factors
reasonably deemed appropriate by the Administrative Agent), which amount may, at
the Borrower’s option subject to the approval of the Administrative Agent, be
added to actual EBITDA for the fiscal quarter in which construction of such
Material Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Material Project (excluding the fiscal quarter
in which such Commercial Operation Date occurs); provided that if the actual
Commercial

-19‑

--------------------------------------------------------------------------------




Operation Date does not occur by the Scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for quarters ending after the Scheduled
Commercial Operation Date to (but excluding) the fiscal quarter in which the
actual Commercial Operation Date occurs, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay (if available), whichever is longer): (i) 90 days or less,
0%, (ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days but not more than 270 days, 50%, and (iv) longer than 270 days, 100%
(the amount under this clause (I) solely attributable to Material Joint Venture
Projects, the “Pro Forma Material Project EBITDA Adjustment”); and
(II)    beginning with the fiscal quarter in which the Commercial Operation Date
of a Material Project occurs and for the three (3) immediately succeeding fiscal
quarters, an amount calculated as the projected EBITDA of the Borrower
attributable to such Material Project (determined in the same manner as set
forth in clause (I) above) for the 365 day period following such Commercial
Operation Date, expressed as a daily amount and multiplied by the number of days
not yet elapsed in such 365 day period following the Commercial Operation Date,
which amount may, at Borrower’s option subject to the approval of the
Administrative Agent, be added to actual EBITDA for such fiscal quarters.
Notwithstanding the foregoing: (A) no Material Project EBITDA Adjustment shall
be allowed with respect to any Material Project unless: (y) the Borrowers shall
have satisfied the requirements of Section 6.1(d) with respect thereto, and (z)
the Administrative Agent shall have approved such adjustment; (B) the aggregate
amount of all Material Project EBITDA Adjustments relating to Material Projects
during any period shall be limited to 25% of the total actual EBITDA of the
Consolidated Group for such period (which total actual EBITDA shall be
determined without including any Material Project EBITDA Adjustments relating to
Material Projects); provided that, the aggregate amount of all Material Project
EBITDA Adjustments relating to Material Joint Venture Projects during any period
shall be limited to 20% of the total actual EBITDA of the Consolidated Group for
such period (which total actual EBITDA shall be determined without including any
Material Project EBITDA Adjustments relating to Material Joint Venture
Projects); and (C) a Material Project EBITDA Adjustment shall be allowed for any
Material Joint Venture Project of a Consolidating Joint Venture in an amount
proportionate to the Borrowers’ pro rata equity ownership of such Consolidating
Joint Venture, and (D) a Material Project EBITDA Adjustment shall be allowed for
any Material Joint Venture Project of a Non-Consolidating Joint Venture in an
amount proportionate to the Borrowers’ pro rata equity ownership of, and
reasonably expected cash distributions from, such Non-Consolidating Joint
Venture.
“El Dorado” is defined in the introductory paragraph of this Agreement.

-20‑

--------------------------------------------------------------------------------




“El Dorado Future Racks Acquisition” means the sale of the El Dorado Future
Racks Assets pursuant to and in accordance with the terms of the El Dorado
Future Racks Acquisition Documents.
“El Dorado Future Racks Acquisition Documents” means the asset purchase
agreement, contribution agreement or similar agreement(s) effectuating transfer
to be entered into by and between one or more of the Borrowers, as buyer(s), and
Lion Oil and/or one or more of its subsidiaries, as seller(s), of the El Dorado
Future Racks Assets, together with all agreements, documents and instruments
executed and/or delivered in connection therewith or in furtherance thereof.
“El Dorado Future Racks Assets” means, generally, two crude oil unloading racks
at Lion Oil’s refinery in El Dorado, Arkansas, together with certain related,
ancillary and/or complimentary assets, as more particularly described in the El
Dorado Future Racks Acquisition Documents.
“El Dorado Property” means (i) the refined products terminal, (ii) certain
storage tanks, (iii) and certain ancillary assets, each at and/or adjacent to
Lion Oil’s refinery in El Dorado, Arkansas and acquired by Delek Logistics
Operating, LLC from Lion Oil and certain of its Subsidiaries pursuant to that
certain Asset Purchase Agreement dated as of February 10, 2014.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.9(b)(iii), 10.9(b)(v) and 10.9(b)(vi) (subject to such
consents, if any, as may be required under Section 10.9(b)(iii)).
“Energy Policy Act” means the Energy Policy Act of 1992, Pub. L. No. 102-486,
106 Stat. 2776.
“Environmental Claim” means any investigation, notice of violation, demand,
written allegation, action, suit, injunction, judgment, order, consent decree,
penalty, fine, lien, proceeding or claim (whether administrative, judicial or
private in nature) arising (a) pursuant to, or in connection with an actual
violation of, any Environmental Law or a written allegation of a violation of
any Environmental Law by a Governmental Authority, (b) in connection with any
Hazardous Material, (c) from any actual or threatened abatement, removal,
remedial, corrective or response action in connection with the Release of
Hazardous Material, Environmental Law or order of a Governmental Authority under
Environmental Law or (d) from any actual or alleged damage, injury, threat or
harm to human health, or safety as it relates to exposure to Hazardous
Materials, natural resources or the environment.
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of the environment, including CERCLA, or health and safety as
it relates to exposure to Hazardous Materials, (b) the protection of natural
resources and wildlife, (c) the protection of

-21‑

--------------------------------------------------------------------------------




surface water or groundwater quality, (d) the management, manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation or
handling of, or exposure to, any Hazardous Material or (e) any Release of
Hazardous Materials to air, land, surface water or groundwater, and any
amendment, rule, regulation, order or directive issued thereunder.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required any Environmental Law.
“EPA” means the United States Environmental Protection Agency.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Eurodollar Loan” means a Loan in U.S. Dollars bearing interest at the rate
specified in Section 2.3(c).
“Event of Default” means any event or condition identified as such in
Section 7.1.
“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property, ordinary wear and tear
excepted, or (b) any condemnation, seizure, or taking, by exercise of the power
of eminent domain or otherwise, of such Property, or confiscation of such
Property or the requisition of the use of such Property.
“Excess Interest” is defined in Section 10.16.
“Excluded Subsidiaries” means all Foreign Subsidiaries of the Borrowers, except
each Foreign Subsidiary of any Borrower that the Borrowers’ Agent expressly
designates in a non-revocable writing to the Administrative Agent as not
constituting an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder (determined after giving effect to Section 11.10 and
any and all guarantees of such Guarantor’s Swap Obligations by other Guarantors)
at the time the Guaranty of such Guarantor or the grant of such security
interest becomes effective with respect to such related Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such

-22‑

--------------------------------------------------------------------------------




Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
overall gross revenues or receipts, franchise and excise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of any Recipient, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment (or otherwise pursuant
to any Loan Document) pursuant to a law in effect on the date on which (i) such
Recipient acquires such interest in the Loan or Commitment or becomes a party to
this Agreement (other than pursuant to an assignment request by the Borrowers
under Section 10.2(b) or (ii) such Recipient changes its lending office, except
in each case to the extent that, pursuant to Section 10.1, amounts with respect
to such Taxes were payable either to such Recipient’s assignor immediately
before such Recipient became a party hereto or to such Recipient immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 10.1(g), and (d) any U.S. federal withholding
Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such sections that are
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means for any day, the weighted average (rounded upwards,
if necessary, to the next higher 1/100 of 1%) of the rates per annum on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upward, if necessary, to the next higher
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“FERC” means the Federal Energy Regulatory Commission or any of its successors.
“FERC Jurisdictional Requirement” means, with respect to Properties that are
part of the Pipeline and Transportation Systems for which the Borrowers and
their Affiliates have requested a

-23‑

--------------------------------------------------------------------------------




waiver of the Interstate Commerce Act tariff filing and reporting requirements,
any order or other requirement by the FERC, imposed at any time after the
Restatement Effective Date, that requires any Borrower or any Subsidiary to take
any action with respect to or as a result of a finding, that all or a portion of
such Properties are subject to FERC requirements, including any requirement for
the filing of reports and/or tariffs at the FERC with respect to such
Properties, or any other FERC order or requirement that any Borrower or any
Subsidiary comply with the regulations of the FERC with respect to such
Properties.
“Foreign Joint Venture” means each Permitted Joint Venture that (a) is organized
under the laws of a jurisdiction other than the United States of America or any
state thereof or the District of Columbia, (b) conducts substantially all of its
business outside of the United States of America, and (c) has substantially all
of its assets outside of the United States of America.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with Section 4.5, and (b) with respect to the
Administrative Agent, such Defaulting Lender’s Percentage of outstanding Swing
Loans other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with Section 4.5.
“Funding Date” is defined in Section 2.1(c).
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

-24‑

--------------------------------------------------------------------------------




“General Partner” means Delek Logistics GP, LLC, a Delaware limited liability
company (including any permitted successors and assigns under the MLP
Partnership Agreement and this Agreement).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Greenville Property” means (a) the refined petroleum products bulk storage
facility consisting of approximately 15.33 acres in Titus County, Texas, (b) the
refined petroleum products bulk storage facility consisting of approximately 106
acres in Hunt County, Texas, (c) certain active and inactive products pipelines
running between and/or from the facilities described in the foregoing
subsections (a) and (b) property, and all fixtures, equipment, other personal
property and interests in real property related thereto as acquired by Delek Big
Sandy on October 1, 2014.
“Guarantor” and “Guarantors” each is defined in Section 4.3.
“Guaranty” and “Guaranties” each is defined in Section 4.3.
“Hazardous Material” means any (a) asbestos, polychlorinated biphenyls and
Hydrocarbons and (b) any substance, waste or material classified or regulated as
“hazardous”, “toxic”, “contaminant” or “pollutant” or words of like import
pursuant to an applicable Environmental Law.
“Hedge Agreement” means any (a) agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Borrower or any Subsidiary shall be a Hedge Agreement or (b) any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other similar master agreement.
“Hedging Liability” means the liability (after taking into account the effect of
any legally enforceable netting agreements related thereto and not including
Excluded Swap Obligations) of any Borrower or any Guarantor to any of the
Lenders, or any Affiliates of such Lenders, in respect

-25‑

--------------------------------------------------------------------------------




of any Hedge Agreement as such Borrower or such Guarantor, as the case may be,
may from time to time enter into with any one or more of the Lenders party to
this Agreement or their Affiliates, equal to (a) for any such date on or after
the date such Hedge Agreement has been closed out and termination value
determined in accordance therewith, such termination value, and (b) for any date
before the date referenced in clause (a), the amount determined as the mark-to
market value for such Hedge Agreement; provided, however, that, with respect to
any Guarantor, Hedging Liability guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations.
“Holdings” means Delek US Holdings, Inc., a Delaware corporation.
“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, and, if
such acquisition has been so approved, as to which such approval has not been
withdrawn.
“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, petroleum condensate, petroleum distillate, and all other
liquid and gaseous hydrocarbons produced or to be produced in conjunction
therewith from a well bore and all products, by-products, and other substances
derived therefrom or the processing thereof, and all other minerals and
substances produced in conjunction and contaminated with such substances,
including sulfur, geothermal steam, water, carbon dioxide, helium, and any and
all minerals, ores, or substances of value and the products and proceeds
therefrom.
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness of such Person for the deferred purchase price
of Property or services, (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of a default are limited to
repossession or sale of such Property), (d) all indebtedness of such Person
secured by a purchase money mortgage or other Lien to secure all or part of the
purchase price of Property subject to such mortgage or Lien, (e) all Capital
Lease Obligations of such Person, (f) any existing reimbursement, payment or
similar obligations of such Person in respect of banker’s acceptances, letters
of credit and other extensions of credit whether or not representing obligations
for borrowed money, (g) all net obligations of such Person under any Hedge
Agreement, (h) any indebtedness, whether or not assumed, secured by Liens on
Property acquired by such Person at the time of acquisition thereof, (i) all
obligations under any so‑called “synthetic lease” transaction entered into by
such Person, (j) all obligations under any so‑called “asset securitization”
transaction entered into by such Person, and (k) all Contingent Obligations

-26‑

--------------------------------------------------------------------------------




of such Person, it being understood that the term “Indebtedness” shall not
include trade payables arising in the ordinary course of business or Contingent
Obligations with respect to such trade payables.
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Indemnitee” is defined in Section 10.12(b).
“Initial Leased Terminal Leases” means those leases set forth at Schedule
1.1(a).
“Initial Leased Terminals” means the Leased Terminals leased by a Borrower
pursuant to the Initial Leased Terminal Leases.
“Initial Terminals” means the ten (10) Refined Products terminals and/or storage
facilities owned by a Borrower as of the Restatement Effective Date primarily
for Refined Products located in (i) Abilene, Texas; (ii) San Angelo, Texas;
(iii) Tye, Texas; (iv) Big Sandy, Texas; (v) Memphis, Tennessee, (vi) Nashville,
Tennessee, (vii) El Dorado, Arkansas, (viii) Tyler, Texas, (ix) Mount Pleasant,
Texas, and (x) North Little Rock, Arkansas.
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the MLP for
such period determined on a consolidated basis in accordance with GAAP; provided
that, there shall be excluded from Interest Expense such interest charges of any
Person (other than a Subsidiary) in which the Consolidated Group has an
Ownership Interest, except with respect to Consolidating Joint Ventures, to the
extent of such interest charges relate to Indebtedness of such Permitted Joint
Venture, if, and only to the extent, such Indebtedness is also a Contingent
Obligation of the MLP or any of its Subsidiaries.
“Interest Period” means, (a) for each Eurodollar Loan or Canadian CDOR Loan
comprising part of the same Borrowing, the period commencing on the date such
Eurodollar Loan or Canadian CDOR Loan is disbursed or converted to, or continued
as, a Eurodollar Loan or Canadian CDOR Loan, as applicable, and ending on the
numerically corresponding date one, two or three months thereafter as the
Borrower may select in its Notice of Borrowing or Notice of
Continuation/Conversion, and (b) in the case of a Swing Loan, on the date 1 to
7 days thereafter as mutually agreed to by the applicable Borrower and the Swing
Line Lender; provided, however, that:
(i)    no Interest Period with respect to any Loan shall extend beyond the
Termination Date;

-27‑

--------------------------------------------------------------------------------




(ii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
(iii)    whenever the first day of any Interest Period occurs on the last day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month), such Interest Period shall
end on the last Business Day of the appropriate subsequent calendar month.
“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act, codified at 49 U.S.C. App. §§ 1 et seq (1988).
“IRS” means the United States Internal Revenue Service.
“Israeli Banks Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of November 7, 2012, by and among Bank Leumi USA, Israel
Discount Bank of New York, and the Administrative Agent.
“J. Aron” means J. Aron & Company, a general partnership organized under the
laws of New York.
“J. Aron Acknowledgment Agreement” means that certain Acknowledgement Agreement
dated as of November 7, 2012, by and among J. Aron, the MLP, SALA Gathering, El
Dorado, Magnolia, Delek Operating, and the Administrative Agent.
“L/C Issuer” and “L/C Issuers” mean and include the Canadian L/C Issuers and the
U.S. L/C Issuers.
“L/C Obligations” means, at any time the same is to be determined, the sum of
the Canadian L/C Obligations and the U.S. L/C Obligations.
“Leased Terminal Leases” is defined in Section 5.15(c).
“Leased Terminals” means, collectively, (a) the Initial Leased Terminals; and
(b) any other terminals, stations, tank farms, storage facilities, wharfage,
tankage and loading racks leased by any Borrower or any Subsidiary that are used
in the Business.

-28‑

--------------------------------------------------------------------------------




“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority.
“Lenders” means and includes the Canadian Lenders and the U.S. Lenders.
“Letter of Credit” is defined in Section 2.2(a).
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loan scheduled to be made by the Administrative Agent as part of such Borrowing;
provided that, in no event shall the LIBOR be less than zero % (0.00%).
“LIBOR Index Rate” means, for an Interest Period for any Borrowing of Eurodollar
Loans, the rate per annum (rounded upwards, if necessary, to the next higher one
hundred‑thousandth of a percentage point) for deposits in U.S. Dollars for a
period equal to such Interest Period, which appears on the Reuters Screen
LIBOR01 Page as of 11:00 a.m. (London, England time) on the day two Business
Days before the commencement of such Interest Period.
“Lien” means any lien, mortgage, deed of trust, pledge, assignment as collateral
security, security interest, charge or encumbrance in the nature of security in
respect of any Property, including the interests of a vendor or lessor under any
conditional sale, Capital Lease or other title retention arrangement, and any
option, trust, UCC financing statement or other preferential arrangement having
the practical effect of any of the foregoing.
“Limited Guarantor” means Delek Marketing & Supply, LLC, a Delaware limited
liability company.
“Limited Guaranty” means that certain limited guaranty agreement dated as of
November 7, 2012 and delivered by Limited Guarantor to the Administrative Agent.
“Lion Oil” means Lion Oil Company, an Arkansas corporation.

-29‑

--------------------------------------------------------------------------------




“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan, Eurodollar Loan, Canadian Prime Rate Loan or Canadian CDOR Loan, or
otherwise as permitted hereunder, each of which is a “type” of Loan hereunder.
“Loan Documents” means this Agreement, the Notes, the Applications, the
Collateral Documents, the Limited Guaranty, the Guaranties, and each other
agreement, instrument or document to be delivered hereunder or thereunder or
otherwise in connection therewith. In no event shall any Hedge Agreements or
agreements governing Bank Product Liabilities constitute a Loan Document.
“Magnolia” is defined in the introductory paragraph of this Agreement.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect upon, (a) the business, Property, or financial condition of the
Consolidated Group taken as a whole, (b) the ability of any Borrower or any
Guarantor to perform its material obligations under any Loan Document to which
such Borrower or such Guarantor is a party or (c) (i) the legality, validity,
binding effect or enforceability against any Borrower or any Guarantor of any
Loan Document or the rights and remedies of the Administrative Agent and the
Lenders thereunder or (ii) the perfection or priority of any Lien granted under
any Collateral Document with respect to a material portion of the Collateral,
other than with respect to Permitted Liens.
“Material Agreement” means each of (a) the agreements or instruments set forth
on Schedule 5.24, (b) any other agreement or instrument entered into on or after
the date of this Agreement to which any Borrower or any Subsidiary is a party
and which otherwise constitutes a material agreement or material instrument
relating to the acquisition of, or establishment of, material assets or material
operations (which operations would, or would reasonably be expected to,
constitute 10% or more of the contribution margin of the MLP and its
Subsidiaries on an ongoing basis after giving effect to such acquisition or
establishment) by the MLP and its Subsidiaries, and (c) any other material
documents, agreements or instruments related to any of the foregoing (i) to
which any Borrower or any Subsidiary is a party, and (ii) which, if terminated
or cancelled, could reasonably be expected to have a Material Adverse Effect.
“Material Borrower Project” means a Capital Project of any Borrower, (a) the
aggregate capital cost of which (inclusive of any expenditures therefore or in
connection therewith made prior to, at or after, the acquisition or commencement
thereof) is, or is budgeted to be, equal to or greater than U.S. $7,500,000, and
(b) designated to be a Material Project by Borrowers’ Agent by written notice
thereof to the Administrative Agent.

-30‑

--------------------------------------------------------------------------------




“Material Joint Venture Project” means a Capital Project of any Permitted Joint
Venture (a) for which the Consolidated Group’s share of aggregate capital
contribution, in cash or other assets, therefor (inclusive of any expenditures
therefore or in connection therewith made prior to, at or after, the acquisition
or commencement thereof) is, or is budgeted to be, equal to or greater than U.S.
$20,000,000, and (b) designated to be a Material Project by Borrowers’ Agent by
written notice thereof to the Administrative Agent.
“Material Project” means each Material Borrower Project and each Material Joint
Venture Project.
“Material Project Designation Date” means, with respect to each Material
Project, fifteen (15) days (or such shorter time period as may be agreed to by
the Administrative Agent) following the Administrative Agent’s receipt of a
Material Project Designation Notice.
“Material Project Designation Notice” means, with respect to each Material
Project, the written notice from the Borrowers’ Agent to the Administrative
Agent that the Borrowers’ Agent has designated a Capital Project that otherwise
qualifies as a Material Borrower Project or a Material Joint Venture Project, as
applicable, to be such a Material Project.
“Material Project EBITDA Adjustment” is defined in the definition of “EBITDA” in
this Section 1.1.
“MLP” is defined in the introductory paragraph of this Agreement.
“MLP Partnership Agreement” means that First Amended and Restated Agreement of
Limited Partnership of Delek Logistics Partners, LP, dated as of November 7,
2012, between the General Partner, Delek US Holdings, Inc. and the other parties
thereto.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which a member of the Controlled Group
(including each Borrower) is making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions or
under which a member of the Controlled Group (including each Borrower) is
reasonably expected to incur liability.
“Muskogee Property” means (a) the parking and storage facility consisting of
approximately 3.910 acres in Muskogee County, Oklahoma and (b) all fixtures,
equipment, other personal property and interests in real property related
thereto as acquired by DKL Transportation on December 17, 2014.

-31‑

--------------------------------------------------------------------------------




“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable direct costs relating to such Disposition and
(ii) sale, use or other transactional taxes paid or payable by such Person as a
direct result of such Disposition, (b) with respect to any Event of Loss of a
Person, cash and cash equivalent proceeds received by or for such Person’s
account (whether as a result of payments made under any applicable insurance
policy therefor or in connection with condemnation proceedings or otherwise),
net of reasonable direct costs incurred in connection with the collection of
such proceeds, awards or other payments, and (c) with respect to any offering of
equity securities of a Person or the issuance of any Indebtedness by a Person,
cash and cash equivalent proceeds received by or for such Person’s account, net
of reasonable legal, underwriting, and other fees and expenses incurred as a
direct result thereof.
“Net Income” means, with reference to the applicable period, the net income (or
net loss) of the MLP for such period computed on a consolidated basis in
accordance with GAAP; provided that, there shall be excluded from Net Income
(a) the net income (or net loss) of any Person accrued prior to the date it
becomes a Subsidiary of, or has merged into or consolidated with, the
Consolidated Group, except to the extent that a Borrower has delivered the
financial statements of the Acquired Business for such period, which financial
statements shall have been reviewed or audited by an independent accounting firm
reasonably satisfactory to the Administrative Agent, and the Administrative
Agent agrees to the inclusion of such net income (or net loss) of such Person
and (b) the net income (or net loss) of any Person (other than a Subsidiary) in
which the Consolidated Group has an Ownership Interest in, except (i) with
respect to Non-Consolidating Joint Ventures, the amount of dividends or other
distributions actually paid to the Consolidated Group during such period and
(ii) with respect to Consolidating Joint Ventures, only in an amount
proportionate to the Borrowers’ pro rata equity ownership of such Permitted
Joint Venture.
“Non-Collateral Assets” means (i) any contract, license, permit, franchise,
certificate, authorization, agreement or other document held by any Borrower or
any Subsidiary or to which any Borrower or any Subsidiary is a party, in any
case to the extent (but only to the extent) that such Borrower or such
Subsidiary is prohibited from granting a security interest in, pledge of, or
charge, mortgage or Lien upon any such property by reason of (A) an existing and
enforceable negative pledge or anti-assignment provision or (B) any requirement
of a Governmental Authority to which such Borrower or such Subsidiary or its
property is subject; provided, however, that (w) no Material Agreement shall
constitute a “Non-Collateral Asset”, (x) no accounts or receivables arising
under any such contract, license, permit, franchise, certificate, authorization,
agreement or other document or any payments due or to become due thereunder
shall constitute “Non-Collateral Assets”, (y) any such contract, license,
permit, franchise, certificate, authorization, agreement or other document shall
constitute a “Non-Collateral Asset” if such prohibition therein was created,
incurred, or otherwise agreed to solely in contemplation of this Agreement with
the intent to make such contact,

-32‑

--------------------------------------------------------------------------------




license, permit, franchise, certificate, authorization, agreement or other
document a “Non-Collateral Asset”, and (z) any such contract, license, permit,
franchise, certificate, authorization, agreement or other document shall
automatically cease to be “Non-Collateral Assets” (and shall automatically be
subject to the Liens granted under the Collateral Documents, to the extent that
(1) either of the prohibitions expressed in clauses (A) and (B) above is
ineffective or subsequently rendered ineffective under Sections 9-406, 9-407,
9-408 or 9-409 of the UCC or is otherwise no longer in effect, or (2) such
Borrower or such Subsidiary, as applicable, has obtained the consent of the
other parties thereto to grant a security interest in such contract, license,
permit, franchise, certificate, authorization, agreement or other document;
(ii) any property of any Borrower or any Subsidiary that is now or hereafter
subject to a Lien securing Indebtedness to the extent (and only to the extent)
that (A) such Indebtedness is permitted by Section 6.11(d) and such Lien is
permitted by Section 6.12(e), and (B) the documents evidencing such Indebtedness
prohibit the granting of a Lien in the property securing such Indebtedness;
(iii) any deposit account used solely for payroll, employee benefits,
withholding tax or escrow purposes; (iv) all personal property, fixtures and
real estate of any Excluded Subsidiary and any Permitted Joint Venture; (v)
Ownership Interests of Excluded Subsidiaries and Foreign Joint Ventures, other
than 65% of the Ownership Interests issued by Excluded Subsidiaries and by
Foreign Joint Ventures directly owed by any Borrower or any Guarantor; (vi)
fee-owned real property set forth on Schedule 1.1(b); (vii) other fee-owned real
property (a) having an aggregate value of less than U.S. $5,000,000 (as
determined in a manner acceptable to the Administrative Agent) and (b) the
failure of the applicable Borrower or Guarantor to have title to which could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; provided, however, that after the occurrence and during the
continuation of an Event of Default, upon written notice to Borrowers’ Agent
from the Administrative Agent, such fee‑owned real property described in
subsections (vi) and (vii) of this definition shall cease to be “Non-Collateral
Assets” and shall be subject to the requirements of Section 4.2; and (viii) that
certain aircraft described as 2009 Piper Malibu Meridian PA‑46‑500TP, N6072J.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders, in each instance in accordance with the terms of Section 10.10, and
(b) has been approved by the Required Lenders.
“Non-Consolidating Joint Venture” means a Permitted Joint Venture not required
to be consolidated with the MLP and its Subsidiaries in accordance with GAAP.
“Non-Controlled Joint Venture” means each Permitted Joint Venture for which the
MLP and its Affiliates own, in the aggregate, less than fifty percent (50%) of
the Voting Stock of such Permitted Joint Venture.

-33‑

--------------------------------------------------------------------------------




“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non‑Note Outstanding Period” means all times other than any Note Outstanding
Period.
“Non-Recourse Obligations” means Indebtedness and other obligations of any type
as to which (a) neither any Borrower nor any Guarantor (i) is obligated to
provide credit support in any form or (ii) is directly or indirectly liable,
including by way of any Contingent Obligations, and (b) no default with respect
to which would permit (upon notice, lapse of time or both) any holder of any
Indebtedness of any Borrower or any Guarantor to declare a default on such
Indebtedness prior to its stated maturity or cause any such obligation to become
payable.
“Note” and “Notes” mean and include the U.S. Revolving Notes, the Canadian
Revolving Notes, the U.S. Swing Note, and the Canadian Swing Note.
“Note Issuance Date” means any date the MLP and/or any of its Subsidiaries
incurs any Permitted Note Indebtedness.
“Note Outstanding Period” means the period beginning on the Note Issuance Date
and ending on the date all Permitted Note Indebtedness that is incurred on such
Note Issue Date is paid in full.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all obligations of each Borrower to pay principal and
interest on the Loans (including any interest that accrues after the
commencement of an insolvency proceeding regardless of whether allowed or
allowable in whole or in part as a claim in such insolvency proceeding), all
Reimbursement Obligations owing under the Applications, all fees and charges
payable hereunder, and all other payment obligations of the Borrowers, Limited
Guarantor or any Guarantor arising under or in relation to any Loan Document, in
each case whether now existing or hereafter arising, due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held or
acquired, including all interest costs, fees and charges after commencement of
any insolvency proceeding regardless of whether allowed or allowable in whole or
in part as a claim in such insolvency proceeding.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, or code of regulations, or other similar
document and any certificate of designations or instrument relating to the
rights of shareholders of such corporation, (b) for any

-34‑

--------------------------------------------------------------------------------




partnership, the partnership agreement or other similar agreement and, if
applicable, certificate of limited partnership, (c) for any limited liability
company, the operating agreement, limited liability company agreement, or other
similar agreement, and articles or certificate of formation of such limited
liability company, and (d) with respect to any joint venture, trust or other
form of business entity, the joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Dollar Amount” means, in relation to any Loan made in Canadian
Dollars, the U.S. Dollar Equivalent of such Loan on the day it is advanced, and
in relation to any Canadian Letter of Credit denominated in Canadian Dollars,
the U.S. Dollar Equivalent on such day that such Letter of Credit is issued,
increased or extended.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a Lien under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.2(b)).
“Owned Terminals” means, collectively (a) the Initial Terminals; and (b) any
other terminals, stations, tank farms, storage facilities, wharfage, tankage and
loading racks owned in fee simple by any Borrower of any Subsidiary that are
used in the Business.
“Ownership Interest” means all shares, interests, participations, rights to
purchase, options, warrants, general or limited partnership interests, limited
liability company interests or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock or
any other “equity security” (as such term is defined in Rule 3a11-1 of the Rules
and Regulations promulgated by the Securities and Exchange Commission (17 C.F.R.
§ 240.3a11-1) under the Securities and Exchange Act of 1934, as amended).

-35‑

--------------------------------------------------------------------------------




“Paline” is defined in the introductory paragraph of this Agreement.
“Participant” is defined in Section 10.9(d).
“Participant Register” is defined in Section 10.9(d).
“Participating Interest” and “Participating Interests” mean and include the
Canadian Participating Interest and the U.S. Participating Interest.
“Participating Lender” and “Participating Lenders” mean and include the Canadian
Participating Lenders and the U.S. Participating Lenders.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107‑56.
“Paxton Property” means (a) the parking and storage facility consisting of
approximately 13.5179 acres in Union County, Arkansas and (b) all fixtures,
equipment, other personal property and interests in real property related
thereto as acquired by DKL Transportation on December 17, 2014.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code that is maintained by a member
of the Controlled Group (including each Borrower) for current or former
employees of a member of the Controlled Group (including each Borrower) and to
which a member of the Controlled Group (including each Borrower) is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions or under which a member of the Controlled Group
(including each Borrower) is reasonably expected to incur liability. A Pension
Plan does not include a Canadian Benefit Plan, a Canadian Pension Plan, or a
Canadian Union-Administered Plan.
“Percentage” means, a Lender’s Canadian Revolver Percentage or U.S. Revolver
Percentage, as applicable.
“Perfection Certificate” means that certain Perfection Certificate dated as of
the Restatement Effective Date from the Borrowers’ Agent to the Administrative
Agent.

-36‑

--------------------------------------------------------------------------------




“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
(a)    the Acquired Business is in the line of Business and has its primary
operations in the United States of America or Canada;
(b)    the Acquisition shall not be a Hostile Acquisition;
(c)    the Borrowers shall have notified the Administrative Agent not less than
15 days (or such shorter time period as may be agreed to by the Administrative
Agent) prior to any such Acquisition if the aggregate consideration for such
Acquisition is in excess of U.S. $5,000,000;
(d)    if a new Subsidiary is formed or acquired as a result of or in connection
with such Acquisition, such Subsidiary shall be a U.S. Subsidiary or a Canadian
Subsidiary and, in any case, the Borrowers shall have complied with the
requirements of Section 4 in connection therewith;
(e)    (i) for any Acquisition involving an Acquired Business from any Person
that is not an Affiliate of the MLP (A) for which the aggregate consideration
for such Acquisition exceeds U.S. $5,000,000 and (B) for which the aggregate
consideration, combined with the aggregate consideration for all other
Acquisitions for which the Acquired Businesses have not undergone a review or
other financial due diligence as otherwise required by this clause (e), exceeds
U.S. $20,000,000, the Acquired Business shall have undergone a review or other
financial due diligence by an investment banking firm, accounting firm,
appraisal firm or other consulting firm acceptable to the Administrative Agent
as part of the Acquisition due diligence; and (ii) for any Acquisition involving
an Acquired Business from any Affiliate of the MLP, the Borrowers shall provide
the Administrative Agent with (x) financial information with respect to the
Acquired Business reasonably acceptable to the Administrative Agent, and
(y) with respect to each Special Asset Acquisition, Special Asset Acquisition
Documents with respect to such Acquisition that contain business and economic
terms substantially consistent with or better than the financial diligence and
projections included in such financial information delivered pursuant to the
foregoing clause (x); and
(f)    (i) the Borrowers shall have Unused Commitments (after giving effect to
any increase in the U.S. Revolving Credit Commitments made pursuant to Section
2.1(b) and after giving effect to such Acquisition) of not less than
U.S. $30,000,000 and (ii) no Default or Event of Default shall exist, including
with respect to the covenant contained in Sections 6.20(a) and, during any Note
Outstanding Period, (b) on a pro forma basis, and the

-37‑

--------------------------------------------------------------------------------




Borrowers shall have delivered to the Administrative Agent a compliance
certificate in the form of Exhibit E attached hereto evidencing such compliance
with Section 6.20(a) and, during any Note Outstanding Period, Section 6.20(b).
“Permitted Joint Venture” means any Person (other than any such Person that the
Borrowers’ Agent designates as a Subsidiary in writing to the Administrative
Agent pursuant to Section 6.1(l)) in which a Borrower owns (including ownership
through any Ownership Interests of a Subsidiary) less than 100% of the total
outstanding Ownership Interests of such Person; provided that the Borrower has
provided notice to the Administrative Agent of such Permitted Joint Venture
pursuant to Section 6.1(l) and such Permitted Joint Venture is engaged only in
the Business permitted pursuant to Section 6.10.
“Permitted Liens” is defined in Section 6.12.
“Permitted Note Indebtedness” means unsecured Indebtedness for borrowed money of
MLP and/or any of its Subsidiaries resulting from the issuance by such parties
of senior unsecured notes, whether pursuant to a private placement or a public
sale; provided that (a) such Indebtedness shall not have the benefit of any
letter of credit or other credit support (other than unsecured guarantees from
the Borrowers and Guarantors not primarily obligated therefor) (b) such
Indebtedness does not mature or require any scheduled payments of the principal
amount thereof prior to the date that is 180 days after the Termination Date in
effect on the date of such Indebtedness issuance or incurrence, (c) such
Indebtedness bears no greater than a market interest rate (taking into account
any upfront and issuer discounts and premiums) as of the time of its issuance or
incurrence (as determined in good faith by the Borrowers’ Agent), (d) no
indenture or other agreement governing such Indebtedness contains
(i) maintenance financial covenants or (ii), in the sole judgment of the
Administrative Agent, (a) terms that are not then reasonably customary and
market for similar transactions, or (b) other material covenants or events of
default that, when taken as a whole, are more restrictive than, or that conflict
with, those contained in this Agreement, (e) no covenant benefiting such
Indebtedness shall restrict the Borrowers from incurring U.S. $700,000,000 of
Indebtedness under this Agreement, (f) after giving effect to the issuance or
incurrence of such Indebtedness on a pro forma basis, the Borrowers shall be in
compliance with all applicable covenants set forth in Section 6.20 and prior to
such issuance or incurrence, the Borrowers shall have delivered to the
Administrative Agent a compliance certificate in the form of Exhibit E attached
hereto evidencing such compliance, and (g) no Default or Event of Default exists
at the time of or after giving effect to the issuance or incurrence of such
Indebtedness.
“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a Governmental Authority.

-38‑

--------------------------------------------------------------------------------




“PHMSA” is defined in Section 5.25(g).
“Pipeline and Transportation Systems” means, collectively, as of the Restatement
Effective Date:
(a)    the pipeline system which consists of a 77-mile Crude Oil pipeline
commonly referred to as the Magnolia Pipeline, a station west of Holdings’
Subsidiary’s El Dorado, Arkansas refinery commonly referred to as the Magnolia
Station, and a pipeline system commonly referred to as the El Dorado Pipeline
System, which includes an approximately 28-mile Crude Oil pipeline running from
the Magnolia Station to a station commonly referred to as the Sandhill Station
and two Refined Product pipelines for the transportation of gasoline and diesel
running from Holdings’ El Dorado refinery to that pipeline commonly referred to
as the Enterprise TE Products Pipeline;
(b)    the Crude Oil gathering and transportation system which includes
approximately 600 miles of Crude Oil gathering and transportation pipelines in
southern Arkansas and northern Louisiana which currently supplies Crude Oil to
Holdings’ Subsidiary’s El Dorado, Arkansas refinery;
(c)    the pipeline system which includes an approximately 185-mile Crude Oil
pipeline running from Longview, Texas to a Chevron operated Beaumont, Texas
terminal and an approximately seven-mile pipeline running from Port Neches to
Port Arthur, Texas;
(d)    the pipeline system which includes an approximately 36-mile Crude Oil
pipeline commonly referred to as the Nettleton Pipeline running from that
station commonly referred to as the Nettleton Station to Holdings’ Subsidiary’s
Tyler, Texas refinery and an approximately 65-mile Crude Oil pipeline system
commonly referred to as the McMurrey Pipeline System, which transports Crude Oil
from inputs between that station commonly known as the La Gloria Station and
Holdings’ Subsidiary’s Tyler refinery;
(e)    the approximately 114-mile Refined Products pipeline that connects the
terminals owned by the Borrowers located in or near San Angelo, Texas and
Abilene, Texas to each other and to the pipeline commonly referred to as the
Magellan Orion Pipeline;
(f)    the pipeline running from Hopewell Junction, Texas to that station
commonly referred to as the Big Sandy Station in Big Sandy, Texas; and
(g)    any other gathering systems or pipelines owned, leased or licensed by any
Borrower or any Subsidiary that are used or are of a type that are used by any
Borrower or any of Subsidiary in the Business;

-39‑

--------------------------------------------------------------------------------




including in each case any and all real estate rights, gathering receipt, relay,
and pump stations and storage tanks connected or relating to any of the
foregoing.
“Pipeline Rights” is defined in Section 5.15(b).
“Platform” is defined in Section 10.8(d)(i).
“Post-Retirement Benefit Plan” is defined in Section 5.9(a).
“Prior Credit Agreement” is defined in the Recitals to this Agreement.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.
“Public Lender” is defined in Section 10.8(d)(iii).
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding U.S. $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder.
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer.
“Refined Products” means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, asphalt and asphalt products, other refined petroleum products or
byproducts, fuel energy related commodities, ethanol, biodiesel, and other
feedstocks, intermediate products and additives to any of the foregoing.
“Register” is defined in Section 10.9(c).

-40‑

--------------------------------------------------------------------------------




“Registration Statement” means that certain Form S-1 Registration Statement
dated July 11, 2012, as amended from time to time through November 7, 2012, in
each case, filed with the SEC with respect to the Common Units.
“Reimbursement Obligation” is defined in Section 2.2(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration into
the environment.
“Removal Effective Date” is defined in Section 9.8(b).
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Commitments
constitute more than 50% of the sum of the total outstanding Loans, interests in
Letters of Credit and Unused Commitments; provided that, the Commitment of, and
the portion of the outstanding Loans, interests in Letters of Credit and Unused
Commitments held or deemed held by, any Defaulting Lender shall, so long as such
Lender is a Defaulting Lender, be disregarded for purposes of making a
determination of Required Lenders. For the purposes of this definition, any
Lender and its Affiliates shall constitute a single Lender.
“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including any supplemental, marginal, and emergency
reserves) are imposed during such Interest Period by the Board of Governors of
the Federal Reserve System (or any successor) on “eurocurrency liabilities”, as
defined in such Board’s Regulation D (or in respect of any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined or any category of extensions of credit or other
assets that include loans by non‑United States offices of any Lender to United
States residents), subject to any amendments of such reserve requirement by such
Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the Eurodollar Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D.
“Resignation Effective Date” is defined in Section 9.8(a).

-41‑

--------------------------------------------------------------------------------




“Responsible Officer” means any officer of the General Partner with
responsibility for the transactions contemplated herein including, without
limitation, its President, Chief Executive Officer, Chief Financial Officer and
Treasurer.
“Restatement Effective Date” means December 31, 2014.
“Restricted Payments” is defined in Section 6.15.
“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
on the Reuters Service (or on any successor or substitute page of such service
or such other service that may be nominated by the ICE Benchmark Administration
as the information vendor for the purpose of displaying ICE Benchmark
Administration Interest Settlement Rates for U.S. Dollar Deposits (“ICE LIBOR”),
or such other commercially available source providing quotations of ICE LIBOR as
reasonably designated by the Administrative Agent from time to time).
“Revolving Loan” and “Revolving Loans” means and includes the Canadian Revolving
Loans and the U.S. Revolving Loans.
“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.
“SALA Gathering” is defined in the introductory paragraph of this Agreement.
“Sanctioned Country” means a country or territory that is the subject of a
Sanctions Program.
“Sanctioned Person” means (a) a Person named on a Sanctions List and each Person
owned or controlled by a Person named on a Sanctions List, (b) an agency or
government of a Sanctioned Country, (c) an organization controlled directly or
indirectly by a Sanctioned Country, or (d) a Person resident in a Sanctioned
Country, to the extent subject to a Sanctions Program.
“Sanctions Event” means the event specified in Section 6.21(c).
“Sanctions Programs” means (a) all economic, trade, and financial sanctions
programs administered by OFAC (including all laws, regulations, and Executive
Orders administered by OFAC), the U.S. State Department, and any other U.S.
Governmental Authority, including the Bank Secrecy Act, anti-money laundering
laws (including the Patriot Act), and any and all similar United States federal
laws, regulations or Executive Orders, and any similar laws, regulations or
orders adopted by any State within the United States, (b) all Canadian Sanctions
Programs, and (c) to the extent applicable, all similar economic, trade, and
financial sanctions programs administered, enacted, or enforced by the European
Union or the United Kingdom.

-42‑

--------------------------------------------------------------------------------




“Sanctions Lists” means, and includes, (a) the list of the Specially Designated
Nationals and Blocked Persons maintained by OFAC, (b) the list of Sectoral
Sanctions Indentifications maintained by the U.S. Department of Treasury, (c)
the list of Foreign Sanctions Evaders maintained by the U.S. Department of
Treasury, and (d) any similar list maintained by the U.S. State Department, the
U.S. Department of Commerce, the U.S. Department of Treasury, or any other U.S.
Governmental Authority, or maintained by a Canadian Governmental Authority, the
United Nations Security Counsel, or the European Union.
“Scheduled Commercial Operation Date” is defined in Section 6.1(d).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Security Agreement” means that certain Security Agreement dated as of
November 7, 2012, among the Borrowers, the Guarantors and the Administrative
Agent.
“Senior Leverage Ratio” means, as of the date of determination thereof, the
ratio of (a) Total Funded Debt as of such date that is not Subordinated Debt and
that is secured by a Lien or Liens on any Property of the Consolidated Group to
(b) EBITDA as of the last day of the period of four fiscal quarters most
recently ended, but, to the extent permitted by GAAP, allowing for a one-quarter
delay with respect to such EBITDA that is attributable to Permitted Joint
Ventures.
“Solvent” means, when used with respect to any Person, that, as at any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Special Asset Acquisitions” means, collectively, the Connecting Line
Acquisition, the El Dorado Future Racks Acquisition, each Trucking Acquisition,
and the WTG-Tyler Acquisition; each sometimes referred to individually as a
“Special Asset Acquisition”.

-43‑

--------------------------------------------------------------------------------




“Special Asset Acquisition Documents” means, collectively, the Connecting Line
Acquisition Documents, El Dorado Future Racks Acquisition Documents, the
Trucking Acquisition Documents, and the WTG-Tyler Acquisition Documents.
“State Pipeline Regulatory Agencies” means, collectively, the Railroad
Commission of Texas, the Louisiana Public Service Commission, the Louisiana
Office of Conservation, the Arkansas Public Service Commission, any similar
Governmental Authorities in other jurisdictions, and any successor Governmental
Authorities of any of the foregoing.
“Subordinated Debt” means Indebtedness owing to a Person by that is subordinated
in right of payment to the prior payment of all Obligations, Hedging Liability
and Bank Product Liability pursuant to subordination provisions approved in
writing by the Administrative Agent in its reasonable discretion, which
Indebtedness shall have interest rates, payment terms, maturities, amortization
schedules, covenants, defaults, remedies and other material terms that are
acceptable in form and substance to the Administrative Agent and which
subordination provisions shall contain restrictions on enforcement, restrictions
on payment, subordination terms, and other material terms that are acceptable in
form and substance to the Administrative Agent.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the MLP or
of any of its direct or indirect Subsidiaries; provided, however,
notwithstanding anything to the contrary herein or in any other Loan Document,
no Permitted Joint Venture shall be or shall be deemed to be a “Subsidiary”,
unless the Borrowers’ Agent has designated such Person as a Subsidiary in
writing to the Administrative Agent pursuant to Section 6.1(l).
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line” means and includes the Canadian Swing Line and the U.S. Swing Line,
as applicable.
“Swing Line Lender” means Fifth Third Bank, an Ohio banking corporation, and any
successor pursuant to Section 10.9(g).
“Swing Line Lender’s Quoted Rate” is defined in Section 2.10(c).

-44‑

--------------------------------------------------------------------------------




“Swing Loan” and “Swing Loans” mean and include the Canadian Swing Loans and the
U.S. Swing Loans.
“Tangible Net Assets” means, at any time the same is to be determined, the total
assets that would appear at such time on the balance sheet of the Borrower and
its Subsidiaries determined on a consolidated basis in accordance with GAAP,
less the aggregate book value of all assets at such time that would be
classified as intangible assets under GAAP, including goodwill, patents,
trademarks, trade names, copyrights, franchises, and deferred charges (including
unamortized debt discounts and expenses, organization costs, and deferred
research and development expenses).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, liabilities or penalties applicable thereto.
“Temporary Increase Period” means with respect to any calculation of the Total
Leverage Ratio and Senior Leverage Ratio, (i) any period (a) beginning on the
date of the delivery of the notice required pursuant to the following clause
(ii) for a Material Joint Venture Project with respect to which the Borrowers do
not exercise their option to make a Material Project EBITDA Adjustment, and
ending on the last day of that fiscal quarter of the Consolidated Group
occurring on or before the date that is twelve months after the Commercial
Operation Date for such Material Joint Venture Project, or (b) beginning on the
closing date of a Permitted Acquisition for which the aggregate consideration
exceeds $40,000,000 and ending on the last day of the third fiscal quarter of
the Consolidated Group ending after such closing date (provided, that if such
closing date for such Permitted Acquisition occurs on the last day of a fiscal
quarter of the Consolidated Group, the Temporary Increase Period for such
Permitted Acquisition shall be the immediately following three full fiscal
quarters of the Consolidated Group after such date, and if such closing date for
such Permitted Acquisition occurs on a date that is not the last day of a fiscal
quarter of the Consolidated Group, such Temporary Increase Period shall include
the remainder of the fiscal quarter of the Consolidated Group in which such
closing occurs and the immediately following two full fiscal quarters of the
Consolidated Group after such fiscal quarter), and (ii) with respect to which
the Borrowers have notified the Administrative Agent not less than 15 days (or
such shorter time period as agreed by the Administrative Agent) (which such 15
days or such shorter period may be concurrent with, but may not begin before,
the time period commencing upon Borrowers’ Agent’s delivery of a Material
Project Designation Notice until the Material Project Designation Date) prior to
an applicable Temporary Increase Period that the Borrowers will be exercising a
Temporary Increase Period.
“Terminals” means, collectively, the Owned Terminals and the Leased Terminals.

-45‑

--------------------------------------------------------------------------------




“Termination Date” means December 30, 2019 or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.9, 7.2 or 7.3.
“Texas Intrastate Pipelines” is defined in Section 5.25(b).
“Title Policies” means those title insurance policies set forth on Schedule
1.1(c) and any additional mortgagee’s policies of title insurance delivered to
the Administrative Agent (or a security trustee therefor) pursuant to Section
4.2.
“Total Funded Debt” means, at any time the same is to be determined, the
aggregate principal amount of all funded Indebtedness (excluding Contingent
Obligations with respect to which the primary obligation is not Indebtedness for
borrowed money) of the Consolidated Group at such time determined on a
consolidated basis in accordance with GAAP; provided that, there shall be
excluded from Total Funded Debt such Indebtedness of any Person (other than a
Subsidiary) in which the Consolidated Group has an Ownership Interest, except
with respect to Consolidating Joint Ventures, to the extent such principal
amount relates to Indebtedness of such Consolidating Joint Venture, if, and only
to the extent, such Indebtedness is also a Contingent Obligation of the MLP or
any of its Subsidiaries.
“Total Leverage Ratio” means, as of the date of determination thereof, the ratio
of (a) Total Funded Debt as of such date to (b) EBITDA as of the last day of the
period of four fiscal quarters most recently ended, but, to the extent permitted
by GAAP, allowing for a one‑quarter delay with respect to such EBITDA that is
attributable to Permitted Joint Ventures.
“Trucking Acquisition” means the sale, in one or a series of transactions, of
the Trucking Assets pursuant to and in accordance with the terms of the Trucking
Acquisition Documents.
“Trucking Acquisition Documents” means one or more asset purchase agreements,
contribution agreements or similar agreements effectuating transfer to be
entered into by and between one or more of the Borrowers, as buyer(s), and the
owner(s) of the Trucking Assets, as seller(s), of the Trucking Assets, together
with all agreements, documents and instruments executed and/or delivered in
connection therewith or in furtherance thereof.
“Trucking Assets” means, generally, certain assets relating to trucking
transportation of petroleum products and owned by Affiliates of the MLP, which
Affiliates are neither Borrowers nor Guarantors, as more particularly described
in the Trucking Assets Acquisition Documents.
“UCC” is defined in Section 1.2.

-46‑

--------------------------------------------------------------------------------




“Unfunded Vested Liabilities” means, for any Pension Plan at any time, the
amount (if any) by which the present value of all vested nonforfeitable accrued
benefits under such Pension Plan exceeds the fair market value of all Pension
Plan assets allocable to such benefits, all determined as of the then most
recent annual actuarial report valuation date for such Pension Plan using the
actuarial assumptions utilized by such Pension Plan’s actuaries for such
purpose, but only to the extent that such excess represents a potential
liability of a member of the Controlled Group to the PBGC or the Pension Plan
under Title IV of ERISA.
“Unused Commitments” means, at any time, the difference between (a) the
Commitments then in effect and (b) the aggregate outstanding principal amount of
Revolving Loans, Swing Loans and L/C Obligations then outstanding (other than
L/C Obligations that are Cash Collateralized); provided that Swing Loans
outstanding from time to time shall be deemed to reduce the Unused Commitment of
the Administrative Agent for purposes of computing the commitment fee under
Section 2.12(a).
“U.S. Dollar Equivalent” means (a) the amount of any Obligation or Letter of
Credit denominated in U.S. Dollars, (b) in relation to any Obligation or amount
denominated in Canadian Dollars, the amount of U.S. Dollars which would be
realized by converting Canadian Dollars into U.S. Dollars at the exchange rate
generated by the Reuters Market Data System, or by an successor to such system,
for such exchange rates on the date on which a computation thereof is required
to be made; provided that if such system or successor to such system is not
available, the exchange rate shall be that rate quoted to the Administrative
Agent at approximately 11:00 a.m. (London time) three Business Days prior to the
date on which a computation thereof is required to be made by major banks in the
interbank foreign exchange market for the purchase of U.S. Dollars for such
currency.
“U.S. Dollars” and “U.S. $” each means the lawful currency of the United States
of America.
“U.S. L/C Issuers” means (a) Fifth Third Bank, an Ohio banking corporation and
(b) any other Lender that shall have become an L/C Issuer as provided in Section
2.2(j)(i), other than any such Person that shall have ceased to be an L/C Issuer
as provided in Section 2.2(j)(ii), each in its capacity as an issuer of
U.S. Letters of Credit hereunder.
“U.S. L/C Obligations” means, at any time the same is to be determined, (i) the
full amount available for drawing under all outstanding U.S. Letters of Credit
and (ii) all unpaid U.S. Reimbursement Obligations.

-47‑

--------------------------------------------------------------------------------




“U.S. L/C Sublimit” means U.S. $65,000,000, as the same may be reduced or
increased at any time or from time to time pursuant to the terms hereof.
“U.S. Lenders” means and includes the banks, financial institution and other
lenders from time to time party to this agreement with a U.S. Revolving Credit
Commitment as set forth on Schedule 1 attached hereto, including each assignee
of a U.S. Lender pursuant to Section 10.9 hereof. Unless the context requires
otherwise, the term “U.S. Lenders” includes the Administrative Agent as the
maker of U.S. Swing Loans.
“U.S. Letter of Credit” is defined in Section 2.2(a).
“U.S. Loan” means any U.S. Revolving Loan or U.S. Swing Loan.
“U.S. Participating Interest” is defined in Section 2.2(d).
“U.S. Participating Lender” is defined in Section 2.2(d).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Reimbursement Obligations” means Reimbursement Obligations arising from a
U.S. Letter of Credit.
“U.S. Revolver Percentage” means, for each U.S. Lender, the percentage of the
aggregate U.S. Revolving Credit Commitments represented by such U.S. Lender’s
U.S. Revolving Credit Commitment or, if the U.S. Revolving Credit Commitments
have been terminated, the percentage held by such U.S. Lender (including through
participation interests in U.S. Reimbursement Obligations) of the aggregate
principal amount of all U.S. Revolving Loans and U.S. L/C Obligations then
outstanding.
“U.S. Revolving Credit” means the credit facility for making U.S. Revolving
Loans and U.S. Swing Loans and issuing U.S. Letters of Credit described in
Sections 2.1(a)-(c), 2.2, and 2.10.
“U.S. Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make U.S. Revolving Loans and to participate in U.S. Swing Loans
and U.S. Letters of Credit issued for the account of the Borrowers hereunder in
an aggregate principal or face amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 1 attached hereto
and made a part hereof, as the same may be reduced, increased or otherwise
modified at any time or from time to time pursuant to the terms hereof. The
Borrowers and the Lenders

-48‑

--------------------------------------------------------------------------------




acknowledge and agree that the U.S. Revolving Credit Commitments of the Lenders
aggregate U.S. $620,000,000 as of the Restatement Effective Date.
“U.S. Revolving Loan” and “U.S. Revolving Loans” are each defined in
Section 2.1(a) hereof and, as so defined, includes a Base Rate Loan or
Eurodollar Loan, each of which is a “type” of Revolving Loan hereunder.
“U.S. Revolving Note” is defined in Section 2.11(d) hereof.
“U.S. Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.
‘U.S. Swing Line” means the credit facility for making one or more U.S. Swing
Loans described in Section 2.10.
“U.S. Swing Line Sublimit” means U.S. $12,000,000, as the same may be reduced or
increased at any time or from time to time pursuant to the terms hereof.
“U.S. Swing Loan” and “U.S. Swing Loans” are each defined in Section 2.10(a).
“U.S. Swing Note” is defined in Section 2.11(d).
“U.S. Tax Compliance Certificate” is defined in Section 10.1(g)(ii).
“Voting Stock” of any Person means Ownership Interests of any class or classes
(however designated) having ordinary power for the election of directors or
other similar governing body of such Person (including general partners of a
partnership), other than Ownership Interests having such power only by reason of
the happening of a contingency.
“Wells Fargo Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of November 7, 2012, by and between Wells Fargo Capital Finance, LLC,
and the Administrative Agent.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly‑owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding Ownership Interests (other than directors’ qualifying
Ownership Interests as required by law) are owned by any one or more of the
Borrowers and the Borrowers’ other Wholly‑owned Subsidiaries at such time.
“Withholding Agent” means any Borrower, any Guarantor, and the Administrative
Agent.

-49‑

--------------------------------------------------------------------------------




“WTG-Tyler Acquisition” means the sale of the WTG-Tyler Assets pursuant to and
in accordance with the terms of the WTG-Tyler Acquisition Documents.
“WTG-Tyler Acquisition Documents” means the asset purchase agreement,
contribution agreement or similar agreement(s) effectuating transfer to be
entered into by and between one or more of the Borrowers, as buyer(s), and Delek
Refining, as seller of the WTG-Tyler Assets, together with all agreements,
documents and instruments executed and/or delivered in connection therewith or
in furtherance thereof.
“WTG-Tyler Assets” means that storage tank presently anticipated to be
constructed in the general vicinity of Delek Refining’s refinery located in
Tyler, Texas, together with certain related, ancillary and/or complimentary
assets, as ultimately and more particularly described in the WTG-Tyler
Acquisition Documents.
Section 1.2.    Interpretation. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Cincinnati, Ohio, time unless
otherwise specifically provided. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement. All terms that are used in this Agreement which are defined in the
Uniform Commercial Code of the State of New York as in effect from time to time
(“UCC”) shall

-50‑

--------------------------------------------------------------------------------




have the same meanings herein as such terms are defined in the UCC, unless this
Agreement shall otherwise specifically provide.
Section 1.3.    Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP and such change shall result in
a change in the method of calculation of any financial covenant, standard or
term found in this Agreement, either the Borrowers or the Required Lenders may
by notice to the Lenders and the Borrowers, respectively, require that the
Lenders and the Borrowers negotiate in good faith to amend such covenant,
standard, and term so as equitably to reflect such change in accounting
principles, with the desired result being that the criteria for evaluating the
financial condition of the Consolidated Group or such covenant, standard or term
shall be the same as if such change had not been made. No delay by the Borrowers
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 1.3, financial covenants (and all related defined terms) and
applicable covenants, terms and standards shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for purposes of calculations made pursuant to the terms of this
Agreement or any other Loan Document, GAAP will be deemed to treat leases that
would have been classified as operating leases in accordance with generally
accepted accounting principles in the United States of America as in effect on
December 31, 2012 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2012, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter.
Section 1.4.    Rounding. Any financial ratios required to be maintained
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).
SECTION 2.
THE CREDIT FACILITIES.    

Section 2.1.    Revolving Loans.
(a)    U.S. Revolving Loans. Prior to the Termination Date, each U.S. Lender, by
its acceptance hereof, severally and not jointly agrees, subject to the terms
and conditions hereof, to make a revolving loan or loans (each individually a
“U.S. Revolving Loan” and, collectively, the “U.S. Revolving Loans”) in
U.S. Dollars to the Borrowers from time to time on a revolving basis

-51‑

--------------------------------------------------------------------------------




up to the amount of such Lender’s U.S. Revolving Credit Commitment in effect at
such time; provided, however, the sum of the aggregate principal amount of
U.S. Revolving Loans, U.S. Swing Loans and U.S. L/C Obligations at any time
outstanding shall not exceed the sum of all U.S. Revolving Credit Commitments in
effect at such time. Each Borrowing of U.S. Revolving Loans shall be made
ratably by the U.S. Lenders in proportion to their respective U.S. Revolver
Percentages. As provided in Section 2.4(a), and subject to the terms hereof, the
Borrowers may elect that each Borrowing of U.S. Revolving Loans be either Base
Rate Loans or Eurodollar Loans. U.S. Revolving Loans may be repaid and
reborrowed before the Termination Date, subject to the terms and conditions
hereof.
(b)    U.S. Revolving Credit Commitment Increases. The Borrowers’ Agent shall be
entitled to request, either on the Restatement Effective Date or at any time,
and from time to time, prior to the Termination Date, that the U.S. Revolving
Credit Commitments be increased by an aggregate amount not to exceed One Hundred
Million U.S. Dollars (U.S. $100,000,000) (such additional U.S. Revolving Credit
Commitments are referred to herein as the “Additional Commitments”); provided
that (x) each request for a U.S. Revolving Credit Commitment increase shall be
in a minimum amount of Ten Million U.S. Dollars (U.S. $10,000,000), (y) no more
than four requests for a U.S. Revolving Credit Commitment increase may be made
during any consecutive twelve-month period and (z) in no event shall the
aggregate U.S. Revolving Credit Commitments exceed at any time Seven Hundred
Twenty Million U.S. Dollars (U.S. $720,000,000); and provided further that, to
the extent that the request occurs after the Restatement Effective Date, (i) no
Default or Event of Default exists at the time of such request, (ii) the
Borrowers’ Agent gives the Administrative Agent thirty (30) days prior written
notice of such election, (iii) no Lender shall be obligated to increase such
Lender’s U.S. Revolving Credit Commitment without such Lender’s prior written
consent, which may be withheld in such Lender’s sole discretion, and (iv) any
Person providing any Additional Commitment amount that is not already a Lender
must be reasonably acceptable to the Administrative Agent, the U.S. L/C Issuers
and the Borrowers’ Agent. In connection with any such increase in the
U.S. Revolving Credit Commitments the parties shall execute any documents
reasonably requested in connection with or to evidence such increase, including
without limitation an amendment to this Agreement. In the event of any increase
in the U.S. Revolving Credit Commitments pursuant to this Section 2.1(b), the
U.S. L/C Sublimit and the U.S. Swing Line Sublimit shall increase automatically
pro rata on a percentage basis (i.e. any percentage increase in the aggregate
amount of the U.S. Revolving Credit Commitments pursuant to this Section shall
result in an equal percentage increase the U.S. Swing Line Sublimit and the
U.S. L/C Sublimit).
(c)    Adjustments. On the date (“Funding Date”) of any future increase in the
U.S. Revolving Credit Commitments permitted by this Agreement (which date shall
be designated by the Administrative Agent, after consultation with the
Borrowers’ Agent), each U.S. Lender who has an Additional Commitment shall fund
to the Administrative Agent such amounts as may be

-52‑

--------------------------------------------------------------------------------




required to cause each such Lender to hold its U.S. Revolver Percentage of Loans
based upon the U.S. Revolving Credit Commitments as of such Funding Date, and
the Administrative Agent shall distribute the funds so received, if necessary,
to the other U.S. Lenders in such amounts as may be required to cause each of
them to hold its U.S. Revolver Percentage of Loans as of such Funding Date. Any
amounts paid to other U.S. Lenders pursuant to this Section 2.1(c) shall be
subject to the Borrowers’ obligations under Section 8.1. The first payment of
interest and Letter of Credit fees received by the Administrative Agent after
such Funding Date shall be paid to the U.S. Lenders in amounts adjusted to
reflect the adjustments of their respective U.S. Revolver Percentages as of the
Funding Date. On the Funding Date each U.S. Lender shall be deemed to have
either sold or purchased, as applicable, U.S. Participating Interests so that
upon consummation of all such sales and purchases, each U.S. Lender, other than
any U.S. Lender acting as a U.S. L/C Issuer, holds an undivided participating
interest in each U.S. Letter of Credit and each U.S. Reimbursement Obligation
equal to such U.S. Revolver Percentage as of such Funding Date.
(d)    Canadian Revolving Loans. Prior to the Termination Date, each Canadian
Lender, by its acceptance hereof, severally and not jointly agrees, subject to
the terms and conditions hereof, to make a revolving loan or loans (each
individually a “Canadian Revolving Loan” and, collectively, the “Canadian
Revolving Loans”) in U.S. Dollars or Canadian Dollars to the Borrowers from time
to time on a revolving basis up to the amount of such Lender’s Canadian
Revolving Credit Commitment in effect at such time; provided, however, the
U.S. Dollar Equivalent of the sum of the aggregate principal amount of all
Canadian Revolving Loans, Canadian Swing Loans, and Canadian L/C Obligations at
any time outstanding shall not exceed the sum of all Canadian Revolving Credit
Commitments in effect at such time. Each Borrowing of Canadian Revolving Loans
shall be made ratably by the Canadian Lenders in proportion to their respective
Canadian Revolver Percentages. As provided in Section 2.4(a), and subject to the
terms hereof, the Borrowers may elect that each Borrowing of Canadian Revolving
Loans be either (i) denominated in U.S. Dollars in the form of Base Rate Loans
or Eurodollar Loans or (ii) denominated in Canadian Dollars in the form of
Canadian Prime Rate Loans or Canadian CDOR Loans. Canadian Revolving Loans may
be repaid and reborrowed before the Termination Date, subject to the terms and
conditions hereof. As provided in Section 8.6, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Canadian Revolving Loans
in any manner it sees fit, including funding from an Affiliate or a branch of
the Lender located outside of the United States of America.
Section 2.2.    Letters of Credit.
(a)    General Terms. Subject to the terms and conditions hereof, (i) as part of
the U.S. Revolving Credit, each U.S. L/C Issuer agrees to issue standby letters
of credit (each a “U.S. Letter of Credit”) under the U.S. Revolving Credit for
each Borrower’s account in U.S. Dollars in an aggregate undrawn face amount up
to the U.S. L/C Sublimit; and (ii) as part of the Canadian

-53‑

--------------------------------------------------------------------------------




Revolving Credit, the Canadian L/C Issuer shall issue standby and commercial
letters of credit (each a “Canadian Letter of Credit”) under the Canadian
Revolving Credit for each Borrower’s account in U.S. Dollars or Canadian Dollars
in an aggregate undrawn face amount with a U.S. Dollar Equivalent not to exceed
the Canadian L/C Sublimit; provided that, no Letter of Credit shall be issued
(or amended, renewed or extended) by any L/C Issuer unless (A) such L/C Issuer
shall have given to the Administrative Agent written notice thereof required
under Section 2.2(i) hereunder, and (B) after giving effect to such issuance (or
amendment, renewal or extension) the sum of (x) the aggregate principal amount
of U.S. Revolving Loans, U.S. Swing Loans and U.S. L/C Obligations at any time
outstanding shall not exceed the sum of all U.S. Revolving Credit Commitments in
effect at such time, and (y) the U.S. Dollar Equivalent of the aggregate
principal amount of Canadian Revolving Loans, Canadian Swing Loans and Canadian
L/C Obligations at any time outstanding shall not exceed the sum of all Canadian
Revolving Credit Commitments in effect at such time. Each U.S. Lender shall be
obligated to reimburse the applicable U.S. L/C Issuer for such U.S. Lender’s
U.S. Revolver Percentage of the amount of each drawing under a U.S. Letter of
Credit in accordance with the terms hereof and, accordingly, each U.S. Letter of
Credit shall constitute usage of the U.S. Revolving Credit Commitment of each
U.S. Lender pro rata in an amount equal to its U.S. Revolver Percentage of the
U.S. L/C Obligations then outstanding. Each Canadian Lender shall be obligated
to reimburse the applicable Canadian L/C Issuer for such Canadian Lender’s
Canadian Revolver Percentage of the amount of each drawing under a Canadian
Letter of Credit and, accordingly, each Canadian Letter of Credit shall
constitute usage of the Canadian Revolving Credit Commitment of each Canadian
Lender pro rata in an amount equal to its Canadian Revolver Percentage of the
Canadian L/C Obligations then outstanding. The obligations of the L/C Issuers
under this Agreement are several and not joint.
(b)    Applications. At any time before the Termination Date, the applicable L/C
Issuer shall, at the request of the Borrowers’ Agent, issue one or more Letters
of Credit in U.S. Dollars, or, solely with respect to Canadian Letters of
Credit, at the option of Borrowers’ Agent, in U.S. Dollars or in Canadian
Dollars, in form and substance acceptable to such L/C Issuer, with expiration
dates no later than the earlier of 12 months from the date of issuance (or which
are cancelable not later than 12 months from the date of issuance and each
renewal) or 30 days prior to the Termination Date (unless the Borrowers have
provided Cash Collateral in compliance with the requirements of Section 4.5 as
security for such Letter of Credit in an amount equal to 103% of the full amount
then available for drawing under such Letter of Credit) in an aggregate face
amount as set forth in Section 2.2(a), upon the receipt of a duly executed
application for the relevant Letter of Credit in the form then customarily
prescribed by the L/C Issuer for the Letter of Credit requested (each an
“Application”). Notwithstanding anything contained in any Application to the
contrary: (i) the Borrowers shall pay fees in connection with each Letter of
Credit as set forth in Section 2.12(b), and (ii) if the applicable L/C Issuer is
not timely reimbursed for the amount of any drawing under a Letter of Credit on
the date such drawing is paid, the Borrowers’ obligation to reimburse the L/

-54‑

--------------------------------------------------------------------------------




C Issuer for the amount of such drawing shall bear interest (which the Borrowers
hereby promise to pay) from and after the date such drawing is paid at a rate
per annum (x) if such Letter of Credit is denominated in Canadian Dollars, equal
to the sum of the Applicable Margin plus the Canadian Prime Rate from time to
time in effect (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed) and (y) if such Letter of Credit
is denominated in U.S. Dollars, equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect (computed on the basis of a year of
365 or 366 days, as the case may be, and the actual number of days elapsed);
provided, however, that, after the occurrence and during the continuance of an
Event of Default, upon the election of the Administrative Agent, acting at the
request or with the consent of the Required Lenders with written notice to the
Borrowers, or upon acceleration, the interest on such drawing shall be equal to
the foregoing applicable rate per annum plus 2.0%. Without limiting the
foregoing, each L/C Issuer’s obligation to issue, amend or extend the expiration
date of a Letter of Credit is subject to the terms or conditions of this
Agreement (including the conditions set forth in Section 3.1 and the other terms
of this Section 2.2). Notwithstanding anything herein to the contrary, the L/C
Issuer shall be under no obligation to issue, extend or amend any Letter of
Credit if any Lender is at such time a Defaulting Lender hereunder unless the
Borrowers or such Defaulting Lender has provided Cash Collateral in compliance
with Section 4.5 sufficient to eliminate the L/C Issuer’s risk with respect to
the Defaulting Lender.
(c)    The Reimbursement Obligations. Subject to Section 2.2(b), the obligation
of the Borrowers to reimburse an L/C Issuer for all drawings under a Letter of
Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit and this Agreement, except that reimbursement
shall be paid by no later than 12:00 Noon (Cincinnati time) on the date which
each drawing is to be paid if the Borrowers have been informed of such drawing
by such L/C Issuer on or before 11:30 a.m. (Cincinnati time) on the date when
such drawing is to be paid or, if notice of such drawing is given to the
Borrowers after 11:30 a.m. (Cincinnati time) on the date when such drawing is to
be paid, by the end of such day, in all instances in immediately available funds
at the Administrative Agent’s principal office in Cincinnati, Ohio or such other
office as the Administrative Agent may designate in writing to the Borrowers,
and the Administrative Agent shall thereafter cause to be distributed to the
applicable L/C Issuer such amount(s) in like funds. With respect to any Letter
of Credit denominated in U.S. Dollars, the Borrowers shall reimburse the
applicable L/C Issuer in U.S. Dollars. With respect to any Canadian Letter of
Credit denominated in Canadian Dollars, the Borrowers shall reimburse the
applicable Canadian L/C Issuer in Canadian Dollars, unless such Canadian L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in U.S. Dollars in an amount equal to the U.S. Dollar Equivalent
of such Reimbursement Obligation. If the Borrowers do not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations in the manner set forth in Section 2.2(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be

-55‑

--------------------------------------------------------------------------------




distributed in the currency received in accordance with Section 2.2(d) below. In
addition, for the benefit of the Administrative Agent, the L/C Issuer and each
Lender, the Borrowers agree that, notwithstanding any provision of any
Application, their obligations under this Section 2.2(c) and each Application
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and the Applications,
under all circumstances whatsoever, and irrespective of any claim or defense
that the Borrowers may otherwise have against the Administrative Agent, any L/C
Issuer or any Lender, including without limitation (i) any lack of validity or
enforceability of any Loan Document; (ii) any amendment or waiver of or any
consent to departure from all or any of the provisions of any Loan Document;
(iii) the existence of any claim, of set-off the Borrowers may have at any time
against a beneficiary of a Letter of Credit (or any Person for whom a
beneficiary may be acting), the Administrative Agent, any L/C Issuer, any Lender
or any other Person, whether in connection with this Agreement, another Loan
Document, the transaction related to the Loan Document or any unrelated
transaction; (iv) any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(v) payment by the Administrative Agent or an L/C Issuer under a Letter of
Credit against presentation to the Administrative Agent or an L/C Issuer of a
draft or certificate that does not comply with the terms of the Letter of
Credit, or (vi) any other act or omission to act or delay of any kind by the
Administrative Agent or an L/C Issuer, any Lender or any other Person or any
other event or circumstance whatsoever that might, but for the provisions of
this Section 2.2(c), constitute a legal or equitable discharge of the Borrowers’
obligations hereunder or under an Application. None of the Administrative Agent,
the Lenders, or the L/C Issuers shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuers from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the applicable
L/C Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of any L/C Issuer or its employee or agent (as
determined by a court of competent jurisdiction by final and nonappealable
judgment), such L/C Issuer shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented

-56‑

--------------------------------------------------------------------------------




which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(d)    The Participating Interests. Each U.S. Lender (other than the Lender
acting as U.S. L/C Issuer with respect to the applicable U.S. Letter of Credit)
severally and not jointly agrees to purchase from the U.S. L/C Issuers, and each
such L/C Issuer hereby agrees to sell to each such U.S. Lender (a “U.S.
Participating Lender”), an undivided participating interest (a “U.S.
Participating Interest”) to the extent of its U.S. Revolver Percentage in each
U.S. Letter of Credit issued by, and each U.S. Reimbursement Obligation owed to,
such U.S. L/C Issuer. Each Canadian Lender (other than the Lender acting as
Canadian L/C Issuer with respect to the applicable Canadian Letter of Credit)
severally and not jointly agrees to purchase from the Canadian L/C Issuers, and
each such L/C Issuer hereby agrees to sell to each such Canadian Lender (a
“Canadian Participating Lender”), an undivided participating interest (a
“Canadian Participating Interest”) to the extent of its Canadian Revolver
Percentage in each Canadian Letter of Credit issued by, and each Canadian
Reimbursement Obligation owed to, such Canadian L/C Issuer. Upon Borrowers’
failure to pay any Reimbursement Obligation on the date and at the time
required, or if an L/C Issuer is required at any time to return to the Borrowers
or to a trustee, receiver, liquidator, custodian or other Person any portion of
any payment of any Reimbursement Obligation, each Participating Lender shall,
not later than the Business Day it receives a certificate in the form of
Exhibit A hereto from such L/C Issuer (with a copy to the Administrative Agent)
to such effect, if such certificate is received before 1:00 p.m. (Cincinnati
time), or not later than 1:00 p.m. (Cincinnati time) the following Business Day,
if such certificate is received after such time, pay to the Administrative Agent
for the account of the applicable L/C Issuer an amount equal to such
Participating Lender’s U.S. Revolver Percentage or Canadian Revolver Percentage,
as applicable, of such unpaid or recaptured Reimbursement Obligation together
with interest on such amount accrued from the date the applicable L/C Issuer
made the related payment to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the applicable L/C Issuer to the date two (2) Business Days after
payment by such Participating Lender is due hereunder, (x) if such Letter of
Credit is denominated in Canadian Dollars, in Canadian Dollars the Canadian
L/C Issuer’s cost of funds for such day and (y) if such Letter of Credit is
denominated in U.S. Dollars, in U.S. Dollars the Federal Funds Rate for each
such day and (ii) from the date two (2) Business Days after the date such
payment is due from such Participating Lender to the date such payment is made
by such Participating Lender, (x) if such Letter of Credit is denominated in
Canadian Dollars, in Canadian Dollars the Canadian Prime Rate in effect for such
day and (y) if such Letter of Credit is denominated in U.S. Dollars, in
U.S. Dollars the Base Rate in effect for each such day. Each such Participating
Lender shall, after making its appropriate payment, be

-57‑

--------------------------------------------------------------------------------




entitled to receive its Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the
applicable L/C Issuer retaining its Percentage thereof as a Lender hereunder.
The several obligations of the Participating Lenders to the L/C Issuers under
this Section 2.2 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set‑off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrowers, the applicable L/C Issuer, the Administrative Agent, any Lender
or any other Person. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Commitment of any Lender, and each payment by a
Participating Lender under this Section 2.2 shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Indemnification. The Participating Lenders shall, severally, to the
extent of their respective Percentages, indemnify each L/C Issuer (to the extent
not reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from an L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment) that an L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it. The obligations of the Participating
Lenders under this Section 2.2(e) and all other parts of this Section 2.2 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.
(f)    Manner of Requesting a Letter of Credit. The Borrowers’ Agent shall
provide at least three Business Days’ advance written notice to the
Administrative Agent (or such lesser notice as the Administrative Agent and the
applicable L/C Issuer may agree in their sole discretion) of each request for
the issuance of a Letter of Credit, each such notice to be accompanied by a
properly completed and executed Application for the requested Letter of Credit
and, in the case of an extension or amendment or an increase in the amount of a
Letter of Credit, a written request therefor, in a form acceptable to the
Administrative Agent and the applicable L/C Issuer, in each case, together with
the fees called for by this Agreement. The Administrative Agent shall promptly
notify the applicable L/C Issuer of the Administrative Agent’s receipt of each
such notice (and the applicable L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the applicable L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of a Letter of Credit.
(g)    Conflict with Application. In the event of any conflict or inconsistency
between this Agreement and the terms of any Application, the terms of this
Agreement shall control.

-58‑

--------------------------------------------------------------------------------




Notwithstanding anything else to the contrary in this Agreement, any Application
or any other document related to issuing a Letter of Credit, any grant of a
security interest pursuant to any Application shall be null and void.
(h)    Increases in the U.S. L/C Sublimit. The U.S. L/C Sublimit may be
increased pursuant to Section 2.1(b).
(i)    L/C Issuer Reports to Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.2, report in writing to the
Administrative Agent (i) periodic activity (for such period or recurrent periods
as shall be requested by the Administrative Agent) in respect of Letters of
Credit issued by such L/C Issuer, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such L/C Issuer
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension and the face amount of the Letters of
Credit issued, amended, renewed or extended by such L/C Issuer outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
L/C Issuer honors any drawing under any Letter of Credit, the date and amount of
the drawing so honored, (iv) on any Business Day on which any Borrower fails to
reimburse any drawing under a Letter of Credit as required hereunder, the date
of such failure and the amount of such unreimbursed drawing, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such L/C Issuer.
(j)    Designation of Additional L/C Issuer; Termination of any L/C Issuer.
(i)    The Borrowers’ Agent may, at any time and from time to time, with the
consent of the Administrative Agent (not to be unreasonably withheld or delayed)
designate as additional L/C Issuers one or more Lenders that agree to serve in
such capacity as provided in this Section. The acceptance by a Lender of an
appointment as an L/C Issuer hereunder shall be evidenced by an agreement, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent, executed by the Borrowers’ Agent, the Administrative Agent and such
designated Lender and, from and after the effective date of such agreement, (A)
such Lender shall have all the rights and obligations of an L/C Issuer under
this Agreement and (B) references herein to the term L/C Issuer shall be deemed
to include such Lender in its capacity as an issuer of Letters of Credit
hereunder.
(ii)    The Borrowers’ Agent may terminate the appointment of any L/C Issuer as
an L/C Issuer hereunder by providing a written notice thereof to such L/C
Issuer, with a

-59‑

--------------------------------------------------------------------------------




copy to the Administrative Agent. Any such termination shall become effective
upon the earlier of (A) such L/C Issuer acknowledging receipt of such notice and
(B) the 10th Business Day following the date of the delivery thereof; provided
that no such termination shall become effective until and unless the L/C
Obligations attributable to Letters of Credit issued by such L/C Issuer shall
have been reduced to zero. At the time any such termination shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the terminated L/C Issuer pursuant to Section 2.12(b). Notwithstanding the
effectiveness of any such termination, the terminated L/C Issuer shall remain a
party hereto and shall continue to have all the rights of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.
(k)    Responsibility of each L/C Issuer. In determining whether to honor any
drawing under any Letter of Credit, the sole responsibility of L/C Issuer shall
be to examine the documents delivered under such Letter of Credit with
reasonable care so as to ascertain whether such documents appear on their face
to be in accordance with the terms and conditions of such Letter of Credit. As
between the Borrowers and any L/C Issuer, the Borrowers assume all risks of the
acts and omissions of, or misuse of any Letters of Credit by, the beneficiary of
any Letter of Credit. In furtherance and not in limitation of the foregoing,
none of the L/C Issuers or any of their Related Parties shall have any
responsibility for (and none of their rights or powers hereunder shall be
affected or impaired by) (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any Person in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged, (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason,
(iii) failure of the beneficiary of any Letter of Credit to comply fully with
any conditions required in order to draw upon such Letter of Credit, provided
that the L/C Issuer’s determination that documents presented under the Letter of
Credit complied with the terms thereof did not constitute gross negligence or
willful misconduct of the L/C Issuer (as determined by a court of competent
jurisdiction by a final and nonappealable judgment), (iv) errors, omissions,
interruptions or delays in transmission or delivery of any message, by mail,
facsimile or otherwise, whether or not they be in cipher, (v) errors in
interpretation of technical terms, (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, (vii) the misapplication by the beneficiary of any Letter of Credit
of the proceeds of any drawing under such Letter of Credit, or (viii) any
consequences arising from causes beyond the control of the applicable L/C
Issuer, including any Legal Requirement. Without limiting the foregoing, any act
taken or omitted to be taken by an L/C Issuer under or in connection with the
Letters of Credit or any documents or certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of such L/C Issuer to the Borrowers. Notwithstanding anything to the contrary
contained

-60‑

--------------------------------------------------------------------------------




in this Section 2.2(k), the Borrowers shall retain any and all rights it may
have against an L/C Issuer for any liability to the extent arising out of the
gross negligence, bad faith or willful misconduct of such L/C Issuer, as
determined by a final, non‑appealable judgment of a court of competent
jurisdiction.
Section 2.3.    Applicable Interest Rates.
(a)    Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual days elapsed) in U.S. Dollars on the unpaid principal
amount thereof from the date such Loan is advanced or created by conversion from
a Eurodollar Loan until, but excluding, the date of repayment thereof, at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable in arrears on the last Business Day of each month and
at maturity (whether by acceleration or otherwise).
(b)    Canadian Prime Rate Loans. Each Canadian Prime Rate Loan made or
maintained by a Canadian Lender shall bear interest (computed on the basis of a
year of 365 or 366 days, as the case may be, and the actual days elapsed) in
Canadian Dollars on the unpaid principal amount thereof, both before and after
maturity, default and judgment, from the date such Loan is advanced or created
by conversion, but excluding the date of repayment thereof, at a rate per annum
equal to the sum of the Applicable Margin plus the Canadian Prime Rate from time
to time in effect, payable in arrears on the last Business Day of each month and
at maturity (whether by acceleration or otherwise).
(c)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest in U.S. Dollars during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until, but
excluding, the date of repayment thereof, at a rate per annum equal to the sum
of the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable in arrears on the last day of the Interest Period and at
maturity (whether by acceleration or otherwise).
(d)    Canadian CDOR Loans. Each Canadian CDOR Loan made or maintained by a
Lender shall bear interest in Canadian Dollars during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Canadian Prime Rate Loan
until, but excluding, the date of repayment thereof, at a rate per annum equal
to the sum of the Applicable Margin plus the CDOR Rate applicable for such
Interest Period, payable in arrears on the last day of the Interest Period and
at maturity (whether by acceleration or otherwise).

-61‑

--------------------------------------------------------------------------------




(e)    Default Rate. While any Event of Default exists or after acceleration,
the Borrowers shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on the principal amount of all Loans
owing by it at a rate per annum equal to:
(i)    for any Base Rate Loan and any Swing Loan bearing interest at the Base
Rate, the sum of 2.0% per annum plus the Applicable Margin plus the Base Rate
from time to time in effect;
(ii)    for any Canadian Prime Rate Loan and any Canadian Swing Loan bearing
interest at the Canadian Prime Rate, the sum of 2.0% plus the Applicable Margin
plus the Canadian Prime Rate from time to time in effect; and
(iii)    for any Eurodollar Loan and Canadian CDOR Loan, and any U.S. Swing Loan
and any Canadian Swing Loan bearing interest at the Swing Line Lender’s Quoted
Rate, the sum of 2.0% per annum plus the rate of interest in effect thereon at
the time of such Event of Default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus either (x) for Loans in U.S. Dollars, the Applicable Margin for Base Rate
Loans plus the Base Rate from time to time in effect, or (y) for Loans in
Canadian Dollars, the Applicable Margin plus the Canadian Prime Rate from time
to time in effect, as applicable.
provided, however, that in the absence of acceleration, any increase in interest
rates pursuant to this Section and any conversion of Loans into Base Rate Loans
or Canadian Prime Rate Loans shall be made at the election of the Administrative
Agent, acting at the request or with the consent of the Required Lenders, with
written notice to the Borrowers. While any Event of Default exists or after
acceleration, accrued interest shall be paid on demand of the Administrative
Agent at the request or with the consent of the Required Lenders.
(f)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
(g)    Interest Act (Canada). For the purpose of complying with the Interest Act
(Canada), it is expressly stated that, (i) where interest is calculated pursuant
hereto at a rate based upon a 360‑day period (for the purposes of this Section
the “first rate”), the yearly rate or percentage of interest to which the first
rate is equivalent is the first rate multiplied by the actual number of days in
the calendar year in which the same is to be ascertained and divided by 360;
(ii) where interest is calculated pursuant hereto at a rate based on a 365 or
366 day period (for the purposes of this Section the “second rate”), the yearly
rate or percentage of interest to which the second rate is

-62‑

--------------------------------------------------------------------------------




equivalent is the second rate multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 365 or 366
(as may be applicable); and (iii) the parties hereto acknowledge that there is a
material distinction between the nominal and effective rates of interest and
that they are capable of making the calculations necessary to compare such rates
and that the calculations herein are to be made using the nominal rate method
and not on any basis that gives effect to the principle of deemed reinvestment
of interest
Section 2.4.    Manner of Borrowing Loans and Designating Applicable Interest
Rates.
(a)    Notice to the Administrative Agent. The Borrowers’ Agent shall give
notice to the Administrative Agent by no later than 12:00 Noon (Cincinnati
time): (i) at least 3 Business Days before the date on which the Borrowers’
Agent requests the Lenders to advance a Borrowing of Eurodollar Loans or
Canadian CDOR Loans; (ii) at least 2 Business Days before the date on which the
Borrowers’ Agent requests the Lenders to advance a Borrowing of Canadian Prime
Rate Loans; and (iii) on the date the Borrowers’ Agent requests the Lenders to
advance a Borrowing of Base Rate Loans. The Loans included in each Borrowing
shall bear interest initially at the type of rate specified in such notice.
Thereafter, the Borrowers’ Agent may from time to time elect to change or
continue the type of interest rate borne by each Borrowing or, subject to
Section 2.5, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrowers’ Agent may continue part or all of such Borrowing as Eurodollar Loans
or convert part or all of such Borrowing into Base Rate Loans, or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrowers may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrowers’ Agent, (iii) if such Borrowing is
of Canadian Prime Rate Loans, on any Business Day, the Borrowers may convert all
or part of such Borrowing into Canadian CDOR Loans for an Interest Period or
Interest Periods specified by the Borrowers’ Agent, or (iv) if such Borrowing is
of Canadian CDOR Loans, on the last day of the Interest Period applicable
thereto, the Borrowers’ Agent may continue part or all of such Borrowing as
Canadian CDOR Loans or convert part or all of such Borrowing into Canadian Prime
Rate Loans. The Borrowers’ Agent shall give all such notices requesting the
advance, continuation or conversion of a Borrowing to the Administrative Agent
by email (with a pdf copy of the applicable fully-executed notice), telephone,
or telecopy (which notice shall be irrevocable once given and, if by telephone,
shall be promptly confirmed in writing in a manner acceptable to the
Administrative Agent), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of (i) the continuation of a Borrowing of Eurodollar Loans or Canadian CDOR
Loans for an additional Interest Period, (ii) the conversion of part or all of a
Borrowing of Base Rate Loans into Eurodollar Loans, or (iii) the conversion of
part or all of a Borrowing of Canadian Prime Rate Loans into Canadian CDOR Loans
must be given, in each instance, by no later than 12:00 Noon (Cincinnati time)
at least 3 Business

-63‑

--------------------------------------------------------------------------------




Days before the date of the requested continuation or conversion. Notice of (i)
the conversion of part or all of a Borrowing of Canadian CDOR Loans on any day
other than the last day of its Interest Period into Canadian Prime Rate Loans,
and (ii) the conversion of part or all of a Borrowing of Eurodollar Loans on any
day other than the last day of its Interest Period into a Borrowing of Base Rate
Loans must be given, in each instance, by no later than 12:00 Noon (Cincinnati
time) at least 2 Business Days before the date of the requested conversion. All
notices concerning the advance, continuation or conversion of a Borrowing shall
specify the date of the requested advance, continuation or conversion of a
Borrowing (which shall be a Business Day), the amount of the requested Borrowing
to be advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans or Canadian CDOR Loans, the Interest Period applicable thereto.
The Borrowers agree that the Administrative Agent may rely on any such email,
telephonic or telecopy notice given by any person the Administrative Agent in
good faith believes is an Authorized Representative without the necessity of
independent investigation (the Borrowers hereby indemnify the Administrative
Agent from any liability or loss ensuing from such reliance) and, in the event
any such notice by telephone conflicts with any written confirmation, such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy, or e-mail notice to each Lender of any notice from the
Borrowers’ Agent received pursuant to Section 2.4(a) above and, if such notice
requests the Lenders to make Eurodollar Loans, the Administrative Agent shall
give notice to the Borrowers’ Agent and each Lender of the interest rate
applicable thereto promptly after the Administrative Agent has made such
determination and, if such Borrowing is denominated in Canadian Dollars, of the
Original Dollar Amount thereof.
(c)    Borrower’s Failure to Notify; Automatic Continuations and Conversions;
Automatic Extensions of Revolving Loans if Reimbursement Obligations Not Repaid.
If the Borrowers’ Agent fails to give proper notice of the continuation or
conversion of any outstanding Borrowing of Eurodollar Loans or Canadian CDOR
Loans before the last day of its then current Interest Period within the period
required by Section 2.4(a) or, whether or not such notice has been given, one or
more of the conditions set forth in Section 3.1 for the continuation or
conversion of a Borrowing of Eurodollar Loans or Canadian CDOR Loans, as
applicable, would not be satisfied, and such Borrowing is not prepaid in
accordance with Section 2.7(a), any such Borrowing of Eurodollar Loans shall
automatically be converted into a Borrowing of Base Rate Loans and any such
Borrowing of Canadian CDOR Loans shall automatically be converted into a
Borrowing of Canadian Prime Rate Loans, as applicable. In the event the
Borrowers’ Agent fails to give notice pursuant to Section 2.4(a) of a Borrowing
equal to the amount of a Reimbursement Obligation and has not notified the
Administrative Agent by 1:00 p.m. (Cincinnati time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not

-64‑

--------------------------------------------------------------------------------




borrowed under this Agreement, the Borrowers shall be deemed to have requested
(i) with respect to Reimbursement Obligations arising from any U.S. Letter of
Credit, a Borrowing of Base Rate Loans under the U.S. Revolving Credit (or, at
the option of the Administrative Agent, under the U.S. Swing Line) or (ii) with
respect to Reimbursement Obligations in Canadian Dollars arising from any
Canadian Letter of Credit, a Borrowing of Canadian Prime Rate Loans under the
Canadian Revolving Credit and with respect to Reimbursement Obligations in
U.S. Dollars arising from any Canadian Letter of Credit, a Borrowing of Base
Rate Loans under the Canadian Revolving Credit (or, at the option of the
Administrative Agent, in each such event, under the Canadian Swing Line), in any
event on such day in the amount of the Reimbursement Obligation then due, which
such Borrowing, if otherwise available hereunder, shall be applied to pay the
Reimbursement Obligation then due.
(d)    Disbursement of Loans. Not later than 2:00 p.m. (Cincinnati time) on the
date of any requested advance of a new Borrowing, subject to Section 2, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available (i) in the case of Loans denominated in U.S. Dollars, at
the principal office of the Administrative Agent in Cincinnati, Ohio, and
(ii) in the case of Loans denominated in Canadian Dollars, at the principal
office of the Administrative Agent in Cincinnati, Ohio in such funds as are then
customary for the settlement of international transactions in such currency and
no later than such local time as is necessary for such funds to be received and
transferred to the Borrowers for same day value on the date of the Borrowing.
The Administrative Agent shall make the proceeds of each new Borrowing available
to the Borrowers at the Administrative Agent’s principal office in Cincinnati,
Ohio.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have received notice from a Lender prior to (or, in
the case of a Borrowing of Base Rate Loans or Canadian Prime Rate Loans, by
1:00 p.m. (Cincinnati time) on) the date on which such Lender is scheduled to
make available to the Administrative Agent of its share of a Borrowing (which
notice shall be effective upon receipt) that such Lender does not intend to make
such share available, the Administrative Agent may assume that such Lender has
made such share available in accordance with Section 2.4(d) when due and the
Administrative Agent, in reliance upon such assumption, may (but shall not be
required to) make available to the Borrowers a corresponding amount in the
applicable currency (each such advance, a “Disproportionate Advance”) and, if
any Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, such Lender shall, on demand, make available to the
Administrative Agent the Disproportionate Advance attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such Disproportionate Advance was made available to the
Borrowers and ending on (but excluding) the date such Lender makes available
such Disproportionate Advance to the Administrative Agent at a rate per annum
equal to: (i) from the date the Disproportionate Advance was made by the
Administrative Agent to the date 2 Business Days after payment by such

-65‑

--------------------------------------------------------------------------------




Lender is due hereunder, (x) with respect to a Loan denominated in U.S. Dollars,
the greater of, for each such day, (1) the Federal Funds Rate and (2) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, or (y) with respect to a Loan
denominated in Canadian Dollars, the CDOR Rate for each such day, as determined
by the Administrative Agent, plus any standard administrative or processing fees
charged by the Administrative Agent in connection with such Lender’s non‑payment
and (ii) from the date 2 Business Days after the date such share of the
applicable Borrowing is due from such Lender to the date such payment is made by
such Lender, with respect to a Loan denominated in U.S. Dollars, the Base Rate
in effect for each such day and, with respect to a Loan denominated in Canadian
Dollars, the Canadian Prime Rate in effect on such day. If such amount is not
received from such Lender by the Administrative Agent immediately upon demand,
the Borrowers will, promptly following written demand from the Administrative
Agent, repay to the Administrative Agent the proceeds of the Loan attributable
to such Disproportionate Advance with interest thereon at a rate per annum equal
to the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 8.1 so that the
Borrowers will have no liability under such Section with respect to such
payment. If the Borrowers and such Lender shall pay interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
under this Section shall be without prejudice to any claim the Borrowers may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
Section 2.5.    Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under the U.S. Revolving Credit or the
Canadian Revolving Credit shall be in an amount not less than U.S. $300,000.
Each Borrowing of Canadian Prime Rate Loans advanced under the Canadian
Revolving Credit shall be in an amount not less than Cdn. $300,000. Each
Borrowing of Eurodollar Loans advanced, continued or converted under the
U.S. Revolving Credit or the Canadian Revolving Credit shall be in an amount
equal to U.S. $1,000,000 or such greater amount that is an integral multiple of
U.S. $100,000. Each Borrowing of Canadian CDOR Loans advanced, continued or
converted under the Canadian Revolving Credit shall be in an amount equal to
Cdn. $1,000,000 or such greater amount that is an integral multiple of Cdn.
$100,000. Without the Administrative Agent’s consent, there shall not be more
than seven (7) Borrowings of Eurodollar Loans and Canadian CDOR Loans, in the
aggregate, outstanding at any one time.
Section 2.6.    Maturity of Loans. Each Revolving Loan and each Swing Loan, both
for principal and interest not sooner paid, shall mature and become due and
payable by the Borrowers on the Termination Date.

-66‑

--------------------------------------------------------------------------------




Section 2.7.    Prepayments.    
(a)    Voluntary. The Borrowers may prepay without premium or penalty (except as
set forth in Section 8.1 below) and in whole or in part any Borrowing of (i)
Eurodollar Loans or Canadian CDOR Loans at any time upon 3 Business Days prior
notice by the Borrowers’ Agent to the Administrative Agent or, (ii) in the case
of a Borrowing of Base Rate Loans, Canadian Prime Rate Loans, or Swing Loans
bearing interest at the Swing Line Lender’s Quoted Rate, notice delivered by the
Borrowers’ Agent to the Administrative Agent no later than 10:00 a.m.
(Cincinnati time) on the date of prepayment (or, in any case, such shorter time
period then agreed to by the Administrative Agent), such prepayment to be made
by the payment of the principal amount to be prepaid and, in the case of any
Eurodollar Loans or Canadian CDOR Loans, accrued interest thereon to the date
fixed for prepayment plus any amounts due the Lenders under Section 8.1;
provided, however, the Borrowers may not partially repay a Borrowing (i) if such
Borrowing is of Base Rate Loans (other than a Swing Loan), in a principal amount
less than U.S. $500,000, (ii) if such Borrowing is of Eurodollar Loans, in a
principal amount less than U.S. $1,000,000, (iii) if such Borrowing is of
Canadian Prime Rate Loans (other than a Swing Loan), in an amount not less than
Cdn. $500,000, (iv) if such Borrowing is of Canadian CDOR Loans, in a principal
amount less than Cdn. $1,000,000 and (v) in each case, unless it is in an amount
such that the minimum amount required for a Borrowing pursuant to Section 2.5
remains outstanding. The Administrative Agent shall promptly advise each Lender
of any notice of prepayment by the Borrowers.
(b)    Mandatory.
(i)    If any Borrower or any Subsidiary shall at any time or from time to time
make or agree to make a Disposition (other than Dispositions permitted under
Section 6.13(r)) or shall suffer an Event of Loss resulting in Net Cash Proceeds
in excess of U.S. $1,000,000 individually or on a cumulative basis in any fiscal
year of the Borrowers, then (x) the Borrowers shall promptly notify the
Administrative Agent of such proposed Disposition or Event of Loss (including
the amount of the estimated Net Cash Proceeds to be received by such Borrower or
such Subsidiary in respect thereof) and (y) promptly upon receipt by such
Borrower or such Subsidiary of the Net Cash Proceeds of such Disposition or such
Event of Loss, the Borrowers shall prepay the Obligations in an aggregate amount
equal to 100% of the amount of all such Net Cash Proceeds in excess of
U.S. $1,000,000 individually or on a cumulative basis in any fiscal year of the
Borrowers; provided that in the case of each Disposition and Event of Loss, if
the Borrowers state in its notice of such event that the applicable Borrower or
the applicable Subsidiary intends to invest or reinvest, as applicable, within
365 days of the applicable Disposition or receipt of Net Cash Proceeds from an
Event of Loss, the Net Cash Proceeds thereof in similar like‑kind assets, then
so long as no Default or Event of Default then exists, the Borrowers shall not
be required to

-67‑

--------------------------------------------------------------------------------




make a mandatory prepayment under this Section in respect of such Net Cash
Proceeds to the extent such Net Cash Proceeds are actually invested or
reinvested as described in the Borrowers’ notice within such 365‑day period.
Promptly after the end of such 365‑day period, the Borrowers shall notify the
Administrative Agent whether such Borrower or such Subsidiary has invested or
reinvested such Net Cash Proceeds as described in the Borrowers’ notice, and to
the extent such Net Cash Proceeds have not been so invested or reinvested, the
Borrowers shall promptly prepay the Obligations in the amount of such Net Cash
Proceeds in excess of U.S. $1,000,000 individually or on a cumulative basis in
any fiscal year of the Borrowers not so invested or reinvested. The amount of
each such prepayment shall be applied then to the U.S. Revolving Loans and the
Canadian Revolving Loans on a ratable basis (in accordance with the outstanding
principal amounts thereof) until all outstanding Revolving Loans are paid in
full and then to the U.S. Swing Loans and the Canadian Swing Loans on a ratable
basis (in accordance with the outstanding principal amounts thereof).
(ii)    If after the Restatement Effective Date any Borrower or any Subsidiary
shall issue any new equity securities (other than equity securities issued to
any director, manager, or employee as part of an employee incentive program,
equity securities issued to the seller of an Acquired Business in connection
with an Acquisition permitted by the terms hereof, if any, and, so long as no
Event of Default exists at the time of any such issue, any Designated Canadian
Equity Issuances, if any) or incur or assume any Indebtedness other than that
permitted by Section 6.11, the Borrowers shall promptly notify the
Administrative Agent of the estimated Net Cash Proceeds of such issuance,
incurrence or assumption to be received by or for the account of such Borrower
or such Subsidiary in respect thereof. Promptly upon receipt by such Borrower or
such Subsidiary of Net Cash Proceeds of such issuance, incurrence or assumption
the Borrowers shall prepay the Obligations in the amount of such Net Cash
Proceeds. The amount of each such prepayment shall be applied first to the
U.S. Revolving Loans and Canadian Revolving Loans on a ratable basis (in
accordance with the outstanding principal amounts thereof) until all outstanding
Revolving Loans are paid in full and then to the U.S. Swing Loans and Canadian
Swing Loans on a ratable basis (in accordance with the outstanding principal
amounts thereof). The Borrowers acknowledge that their performance hereunder
shall not limit the rights and remedies of the Lenders for any breach of
Section 6.11 or any other terms of this Agreement.
(iii)    The Borrowers shall, on each date the U.S. Commitments are reduced
pursuant to Section 2.9, prepay the U.S. Revolving Loans and, if necessary,
U.S. Swing Loans and, if necessary, in accordance with Section 4.5, Cash
Collateralize 103% of the then-outstanding U.S. L/C Obligations by the amount,
if any, necessary to reduce the sum of the aggregate principal amount of
U.S. Revolving Loans, U.S. Swing Loans and U.S. L/

-68‑

--------------------------------------------------------------------------------




C Obligations then outstanding to the amount to which the Commitments have been
so reduced; and the Borrowers shall, on each date the Canadian Commitments are
reduced pursuant to Section 2.9, prepay the Canadian Revolving Loans and, if
necessary, Canadian Swing Loans and, if necessary, in accordance with Section
4.5, Cash Collateralize 103% of the then-outstanding Canadian L/C Obligations by
the amount, if any, necessary to reduce the sum of the aggregate principal
amount of Canadian Revolving Loans, Canadian Swing Loans and Canadian
L/C Obligations then outstanding to the amount to which the Commitments have
been so reduced; and
(iv)    Unless the Borrowers otherwise direct, prepayments of Loans under this
Section 2.7(b) shall be applied first to Borrowings of Base Rate Loans and
Canadian Prime Rate Loans, as the case may be, until payment in full thereof
with any balance applied to Borrowings of Eurodollar Loans and Canadian CDOR
Loans, as the case may be, in the order in which their Interest Periods expire.
Each prepayment of Loans under this Section 2.7(b) shall be made by the payment
of the principal amount to be prepaid and, in the case of any Eurodollar Loans
or Canadian CDOR Loans, accrued interest thereon to the date of prepayment
together with any amounts due the Lenders under Section 8.1. Each prefunding of
L/C Obligations shall be made in accordance with Section 4.5.
(c)    The Administrative Agent will promptly advise each Lender of any notice
of prepayment it receives from the Borrowers, and in the case of any partial
prepayment, such prepayment shall be applied to the remaining amortization
payments on the relevant Loans in the inverse order of maturity.
Section 2.8.    Place and Application of Payments.
(a)    General Terms. All payments of principal of and interest on the Loans and
the Reimbursement Obligations, and of all other Obligations payable by the
Borrowers under this Agreement and the other Loan Documents, shall be made by
the Borrowers to the Administrative Agent (i) in the case of Loans denominated
in U.S. Dollars by no later than 1:00 p.m. (Cincinnati time) on the due date
thereof at the office of the Administrative Agent in Cincinnati, Ohio (or such
other location as the Administrative Agent may designate to the Borrowers in
writing) for the benefit of the Lender or Lenders entitled thereto, and (ii) in
the case of Loans denominated in Canadian Dollars, to the Administrative Agent
by no later than 1:00 p.m. (Cincinnati time) at the place of payment to such
office as the Administrative Agent has previously specified in a notice to the
Borrowers, for the benefit of the Lender or Lenders entitled thereto. Any
payments received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day. All such payments shall be made
in U.S. Dollars or Canadian Dollars, as applicable, in immediately available
funds at the place of payment, in each case without set‑off or counterclaim.

-69‑

--------------------------------------------------------------------------------




The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest on Loans and on
Reimbursement Obligations in which the Lenders have purchased Participating
Interests ratably to the Lenders and like funds relating to the payment of any
other amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.
(b)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
per annum equal to: (i) from the date the distribution was made to the date 2
Business Days after payment by such Lender is due hereunder, (x) if such
scheduled payment was to be made in U.S. Dollars, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (y) if such scheduled
payment was to be made in Canadian Dollars, the CDOR Rate for each such day and
(ii) from the date 2 Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, (x) if such scheduled
payment was to be made in U.S. Dollars, the Base Rate in effect for each such
day and (y) if such scheduled payment was to be made in Canadian Dollars, the
Canadian Prime Rate in effect for each such day.
(c)    Application of Collateral Proceeds Before Default. Prior to the
occurrence of an Event of Default, subject to Section 2.7(b), all payments and
collections received in respect of the Obligations and all proceeds of
Collateral shall (subject to the other terms of this Agreement) be applied by
the Administrative Agent against the outstanding Obligations as follows:
(i)    first, to any outstanding fees, charges, and expenses then due to the
Administrative Agent and the Lenders;
(ii)    second, to outstanding interest charges then due in respect of the
Obligations;
(iii)    third, to the outstanding principal balance of the U.S. Swing Loans and
to the outstanding principal balance of the Canadian Swing Loans on a ratable
basis (in

-70‑

--------------------------------------------------------------------------------




accordance with the outstanding principal amounts thereof) until all outstanding
Swing Loans are paid in full;
(iv)    fourth, to the outstanding principal balance of the U.S. Revolving Loans
and U.S. Reimbursement Obligations in respect of amounts drawn under
U.S. Letters of Credit and to the outstanding principal balance of the Canadian
Revolving Loans and Canadian Reimbursement Obligations in respect of amounts
drawn under the Canadian Letters of Credit on a ratable basis (in accordance
with the outstanding principal amounts thereof) until all outstanding Revolving
Loans and unpaid Reimbursement Obligations are paid in full; and
(v)    finally, to be made available to the Borrowers or whoever else may be
lawfully entitled thereto.
(d)    Application of Collateral Proceeds after Default. Anything contained
herein to the contrary notwithstanding, (x) pursuant to the exercise of remedies
under Sections 7.2 and 7.3 or (y) after written instruction by the Required
Lenders after the occurrence and during the continuation of an Event of Default,
all payments and collections received in respect of the Obligations and all
proceeds of the Collateral received, in each instance, by the Administrative
Agent or any of the Lenders shall be remitted to the Administrative Agent and
distributed as follows:
(i)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, which the
Borrowers have agreed to pay the Administrative Agent under Section 10.12 (such
funds to be retained by the Administrative Agent for its own account unless it
has previously been reimbursed for such costs and expenses by the Lenders, in
which event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);
(ii)    second, to the payment of principal and interest on Swing Loans until
paid in full;
(iii)    third, to the payment of any outstanding interest (other than on Swing
Loans) and fees due under the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;
(iv)    fourth, to the payment of principal on the U.S. Loans (other than
U.S. Swing Loans) and Canadian Loans (other than Canadian Swing Loans) on a
ratable basis (in accordance with the outstanding principal amounts thereof),
unpaid U.S. Reimbursement

-71‑

--------------------------------------------------------------------------------




Obligations and Canadian Reimbursement Obligations on a ratable basis (in
accordance with the outstanding principal amounts thereof), together with Cash
Collateral for any outstanding U.S. L/C Obligations and Canadian L/C Obligations
on a ratable basis pursuant to Section 7.4 (until the Administrative Agent is
holding Cash Collateral equal to 103% of the then outstanding amount of all such
L/C Obligations), Bank Product Liability, and Hedging Liability, the aggregate
amount paid to, or held as collateral security for, the Lenders and, in the case
of Hedging Liability, their Affiliates to be allocated pro rata in accordance
with the aggregate unpaid amounts owing to each holder thereof;
(v)    fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrowers and their
Subsidiaries secured by the Collateral Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; and
(vi)    sixth, to the Borrowers or whoever else may be lawfully entitled
thereto.
Notwithstanding anything contained herein to the contrary, no proceeds of any
Collateral or payment made under or in respect of any Guaranty received from any
person who is not an “eligible contract participant” as defined in the
Commodities Exchange Act shall be applied to the payment of any Hedging
Liability, but appropriate adjustments shall be made with respect to payments
from the Borrowers and the Guarantors to preserve the allocation to Hedging
Liability otherwise set forth in this Section.
Section 2.9.    Voluntary Commitment Terminations. The Borrowers shall have the
right at any time and from time to time, upon 3 Business Days prior written
notice to the Administrative Agent (or such shorter period of time agreed to by
the Administrative Agent), to terminate the Commitments in whole or in part, any
partial termination to be (a) in an amount not less than U.S. $1,000,000 and
(b) allocated ratably among the Lenders in proportion to their respective
Percentages, provided that the U.S. Commitments may not be reduced to an amount
less than the sum of the aggregate principal amount of U.S. Revolving Loans,
U.S. Swing Loans and U.S. L/C Obligations then outstanding and the Canadian
Commitments may not be reduced to an amount less than the sum of the aggregate
principal amount of Canadian Revolving Loans, Canadian Swing Loans and Canadian
L/C Obligations then outstanding. Any termination of the U.S. Commitments below
the U.S. L/C Sublimit then in effect shall reduce the U.S. L/C Sublimit by a
like amount. Any termination of the U.S. Commitments below the U.S. Swing Line
Sublimit then in effect shall reduce the U.S. Swing Line Sublimit by a like
amount. Any termination of the Canadian Commitments below the Canadian
L/C Sublimit then in effect shall reduce the Canadian L/C Sublimit by a like
amount. Any termination of the Canadian Commitments below the Canadian Swing
Line Sublimit then in effect shall reduce the Canadian Swing Line Sublimit by a
like amount.

-72‑

--------------------------------------------------------------------------------




The Administrative Agent shall give prompt notice to each Lender of any such
termination of the Commitments. Any termination of the Commitments pursuant to
this Section 2.9 may not be reinstated.
Section 2.10.    Swing Loans.
(a)    Generally. Subject to the terms and conditions hereof, as part of the
U.S. Revolving Credit, the Administrative Agent agrees to make loans (a) in
U.S. Dollars to the Borrowers under the U.S. Swing Line (individually a “U.S.
Swing Loan” and collectively the “U.S. Swing Loans”) which shall not in the
aggregate at any time outstanding exceed the U.S. Swing Line Sublimit and (b) in
U.S. Dollars or Canadian Dollars to the Borrowers under the Canadian Swing Line
(individually a “Canadian Swing Loan” and collectively the “Canadian Swing
Loans”; the Canadian Swing Loans, together with the U.S. Swing Loans,
collectively, the “Swing Loans”) with a U.S. Dollar Equivalent which shall not
in the aggregate at any time outstanding exceed the Canadian Swing Line
Sublimit; provided, however, the sum of the aggregate principal amount of
U.S. Revolving Loans, U.S. Swing Loans and U.S. L/C Obligations at any time
outstanding shall not exceed the sum of all U.S. Revolving Credit Commitments in
effect at such time; and the U.S. Dollar Equivalent of the sum of the aggregate
principal amount of Canadian Revolving Loans, Canadian Swing Loans and Canadian
L/C Obligations at any time outstanding shall not exceed the sum of all Canadian
Revolving Credit Commitments in effect at such time. The Swing Loans may be
availed of by the Borrowers from time to time and borrowings thereunder may be
repaid and used again during the period ending on the Termination Date; provided
that each Swing Loan matures and is due and payable on the last day of the
Interest Period applicable thereto. Each Swing Loan advanced in U.S. Dollars
shall be in a minimum amount of U.S. $250,000 or such greater amount which is an
integral multiple of U.S. $100,000. Each Swing Loan advanced in Canadian Dollars
shall be in a minimum amount of Cdn. $250,000 or such greater amount which is an
integral multiple of Cdn. $100,000. Notwithstanding anything herein to the
contrary, the Administrative Agent shall be under no obligation to make any
Swing Loan if any Lender is at such time a Defaulting Lender hereunder unless
the Borrowers or such Defaulting Lender has provided Cash Collateral in
compliance with Section 4.5 sufficient to eliminate the Swing Line Lender’s risk
with respect to such Defaulting Lender.
(b)    Interest on Swing Loans. Each Swing Loan advanced in U.S. Dollars shall
bear interest in U. S. Dollars until maturity (whether by acceleration or
otherwise) at a rate per annum equal to, at the option of the Borrowers, (i) the
sum of the Base Rate plus the Applicable Margin for Base Rate Loans under the
U.S. Revolving Credit or the Canadian Revolving Credit as from time to time in
effect (computed on the basis of a year of 365 or 366 days, as the case may be,
for the actual number of days elapsed), or (ii) the Swing Loan Lender’s Quoted
Rate therefore (computed on the basis of a year of 360 days for the actual
number of days elapsed). Each Swing Loan advanced in

-73‑

--------------------------------------------------------------------------------




Canadian Dollars shall bear interest in Canadian Dollars until maturity (whether
by acceleration or otherwise) at a rate per annum equal to, at the option of the
Borrowers, (i) the sum of the Canadian Prime Rate plus the Applicable Margin for
Canadian Prime Rate Loans under the Canadian Revolving Credit as from time to
time in effect (computed on the basis of a year of 365 or 366 days, as the case
may be, for the actual number of days elapsed), or (ii) the Swing Loan Lender’s
Quoted Rate therefore (computed on the basis of a year of 360 days for the
actual number of days elapsed). Interest on each Swing Loan shall be due and
payable prior to such maturity on the last day of each Interest Period
applicable thereto.
(c)    Requests for Swing Loans. The Borrowers’ Agent shall give the Swing Line
Lender prior notice (which may be written or oral), no later than 1:00 p.m.
(Cincinnati time) on the date upon which the Borrowers’ Agent requests that any
Swing Loan be made, of the amount and date of such Swing Loan, the Interest
Period requested therefore, and, with respect to Canadian Swing Loans, the
requested currency of Canadian Dollars or U.S. Dollars. Within 30 minutes after
receiving such notice, the Swing Line Lender shall in its discretion quote an
interest rate to the Borrowers’ Agent at which the Swing Line Lender would be
willing to make such Swing Loan available to the Borrowers for the Interest
Period so requested (the rate so quoted for a given Interest Period being herein
referred to as “Swing Line Lender’s Quoted Rate”). The Borrowers acknowledge and
agree that the interest rate quote is given for immediate and irrevocable
acceptance. If the Borrowers do not so immediately accept the Swing Line
Lender’s Quoted Rate for the full amount requested by the Borrowers’ Agent for
such Swing Loan, the Swing Line Lender’s Quoted Rate shall be deemed immediately
withdrawn and any such Swing Loan advanced in U.S. Dollars shall bear interest
at the rate per annum determined by adding the Applicable Margin for Base Rate
Loans to the Base Rate as from time to time in effect, and any such Canadian
Swing Loan advanced in Canadian Dollars shall bear interest at the rate per
annum determined by adding the Applicable Margin for Canadian Prime Rate Loans
to the Canadian Prime Rate as from time to time in effect. Subject to the terms
and conditions hereof, the proceeds of any such Swing Loan advanced in
U.S. Dollars shall be made available to the Borrowers on the date so requested
at the offices of the Swing Line Lender in Cincinnati, Ohio, and the proceeds of
such Canadian Swing Loan advanced in Canadian Dollars shall be made available to
the Borrowers on the date so requested at the offices of the Swing Line Lender
in Cincinnati, Ohio. Anything contained in the foregoing to the contrary
notwithstanding (i) the obligation of the Swing Line Lender to make Swing Loans
shall be subject to all of the terms and conditions of this Agreement, and
(ii) the Swing Line Lender shall not be obligated to make more than one Swing
Loan during any one day.
(d)    Refunding of Swing Loans. In its sole and absolute discretion, the
Administrative Agent may at any time, at the direction of the Swing Line Lender,
on behalf of the Borrowers, (which the Borrowers hereby irrevocably authorizes
the Administrative Agent to act on their behalf for such purpose) and with
notice to the Borrowers, request (i) each U.S. Lender to make a U.S. Revolving

-74‑

--------------------------------------------------------------------------------




Loan in the form of a Base Rate Loan in an amount equal to such Lender’s
U.S. Revolver Percentage of the amount of the U.S. Swing Loans outstanding on
the date such notice is given, and (ii) each Canadian Lender to make a Canadian
Revolving Loan in the form of (A) a Base Rate Loan in an amount equal to such
Canadian Lender’s Canadian Revolver Percentage of the amount of the Canadian
Swing Loans outstanding in U.S. Dollars on the date such notice is given and (B)
a Canadian Prime Rate Loan in an amount equal to such Canadian Lender’s Canadian
Revolver Percentage of the amount of the Canadian Swing Loans outstanding in
Canadian Dollars on the date such notice is given. Unless an Event of Default
described in Section 7.1(j) or 7.1(k) exists with respect to any Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the
Administrative Agent, in immediately available funds, with respect to Swing
Loans in U.S. Dollars or Canadian Dollars, at the Administrative Agent’s
principal office in Cincinnati, Ohio before 12:00 Noon (Cincinnati time) two
Business Days following the day such notice is given. The proceeds of such
Borrowing of U.S. Revolving Loans shall be immediately applied to repay the
outstanding U.S. Swing Loans, and the proceeds of such Borrowing of Canadian
Revolving Loans shall be immediately applied to repay the outstanding Canadian
Swing Loans
(e)    Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Administrative Agent pursuant to
Section 2.10(d) above (because an Event of Default described in Section 7.1(j)
or 7.1(k) exists with respect to the Borrowers or otherwise), such Lender will,
by the time and in the manner such Revolving Loan was to have been funded to the
Administrative Agent, purchase from the Administrative Agent an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Percentage of the aggregate principal amount of Swing Loans that were to have
been repaid with such Revolving Loans; provided that the foregoing purchases
shall be deemed made hereunder without any further action by such Lender or the
Administrative Agent. Each Lender that so purchases a participation in a Swing
Loan shall thereafter be entitled to receive its Percentage of each payment of
principal received on the Swing Loan and of interest received thereon accruing
from the date such Lender funded to the Administrative Agent its participation
in such Loan. The several obligations of the Lenders under this Section shall be
absolute, irrevocable and unconditional under any and all circumstances
whatsoever and shall not be subject to any set‑off, counterclaim or defense to
payment which any Lender may have or have had against any Borrower, any other
Lender or any other Person whatever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of the Commitment of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding or reduction whatsoever.
(f)    Increases in the U.S. Swing Line Sublimit. The U.S. Swing Line Sublimit
may be increased pursuant to Section 2.1(b).

-75‑

--------------------------------------------------------------------------------




Section 2.11.    Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and, with
respect to Eurodollar Loans, Canadian CDOR Loans and Swing Loans, the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrowers and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to
Sections 2.11(a) and (b) above shall be prima facie evidence of the existence
and amounts of the Obligations therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D‑1 (in the case of its U.S. Revolving Loans
and referred to herein as a “U.S. Revolving Note”), D-2 (in the case of its
Canadian Revolving Loans and referred to herein as a “Canadian Revolving Note”),
D‑3 (in the case of its U.S. Swing Loans and referred to herein as a “U.S. Swing
Note”), or D-4 (in the case of its Canadian Swing Loans and referred to herein
as a “Canadian Swing Note”) as applicable. In such event, the Borrowers shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender in the amount of the relevant Commitment or Swing Line Sublimit, as
applicable. Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to
Section 10.9) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 10.9, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.
Section 2.12.    Fees.
(a)    Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the ratable account of the Lenders according to their Percentages a commitment
fee at the rate per annum equal to the Applicable Margin (computed on the basis
of a year of 360 days and the actual number of days elapsed) on the average
daily Unused Commitments; provided however, that no commitment fee shall accrue
to the Unused Commitment of a Defaulting Lender, or be payable for the benefit

-76‑

--------------------------------------------------------------------------------




of such Lender, so long as such Lender shall be a Defaulting Lender. Such
commitment fee shall be payable quarterly in arrears on the second Business Day
of each January, April, July, and October in each year (commencing on the first
such date occurring after the Restatement Effective Date) and on the Termination
Date, unless the Commitments are terminated in whole on an earlier date, in
which event the commitment fee for the period to the date of such termination in
whole shall be paid on the date of such termination.
(b)    Letter of Credit Fees. On the date of issuance or extension, or increase
in the amount, of any Letter of Credit pursuant to Section 2.2, the Borrowers
shall pay to the relevant L/C Issuer for its own account a fronting fee equal to
(i) 0.125% of the face amount of (or of the increase in the face amount of) such
Letter of Credit with respect to Letters of Credit issued by Fifth Third Bank as
an L/C Issuer and (ii) such amount as any Borrower and any other L/C Issuer
hereunder agree with respect to Letters of Credit issued by such other L/C
Issuer. Quarterly in arrears, on the second Business Day of each January, April,
July, and October, commencing on the first such date occurring after the
Restatement Effective Date, the Borrowers shall pay to the Administrative Agent,
for the ratable benefit of the Lenders according to their Percentages, a letter
of credit fee at a rate per annum equal to the Applicable Margin (computed on
the basis of a year of 360 days and the actual number of days elapsed) in effect
during each day of such quarter applied to the daily average face amount of
Letters of Credit outstanding during such quarter; provided that, while any
Event of Default exists or after acceleration, such rate shall increase by 2%
over the rate otherwise payable and such fee shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders;
provided, however, that in the absence of acceleration, any rate increase
pursuant to the foregoing proviso shall be made at the direction of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders; provided further, that no letter of credit fee shall accrue to the
Percentage of a Defaulting Lender, or be payable for the benefit of such Lender,
so long as such Lender shall be a Defaulting Lender. In addition, the Borrowers
shall pay to each L/C Issuer for its own account such L/C Issuer’s standard
issuance, drawing, negotiation, amendment, transfer and other administrative
fees for each Letter of Credit. Such standard fees referred to in the preceding
sentence may be established by each L/C Issuer from time to time.
(c)    Administrative Agent Fees. The Administrative Agent shall receive, for
its own use and benefit, the fees agreed to between the Administrative Agent and
the Borrowers’ Agent in that certain fee letter dated November 4, 2014, or as
otherwise agreed to in writing between the Borrowers’ Agent and the
Administrative Agent.
Section 2.13.    Account Debit. The Borrowers hereby irrevocably authorize the
Administrative Agent to charge any Borrower’s deposit accounts maintained with
the Administrative Agent for the amounts from time to time necessary to pay any
then due Obligations; provided that the Borrowers acknowledge and agree that the
Administrative Agent shall not be under an obligation

-77‑

--------------------------------------------------------------------------------




to do so and the Administrative Agent shall not incur any liability to the
Borrowers or any other Person for the Administrative Agent’s failure to do so.
Section 2.14.    Designation of Additional Borrowers; Appointment of Borrowers’
Agent as Agent for the Borrowers. (a) Designation of Additional Borrowers. The
Borrowers’ Agent may request that one or more additional Domestic Subsidiaries
be designated as Borrowers, provided that, the addition of any other Domestic
Subsidiary as a Borrower shall require the prior consent of each Lender and the
Administrative Agent (each such Domestic Subsidiary consented to by the Lenders
and the Administrative Agent as a Borrower hereunder, an “Additional Borrower”);
provided further that, the addition of any other Domestic Subsidiary as a
Borrower is subject to the Borrowers’ satisfaction of clause (kk) of Section 3.1
with respect to such Domestic Subsidiary (with the reference in such clause to
the Restatement Effective Date being in reference to the effective date of such
Domestic Subsidiary becoming an Additional Borrower and the reference in such
clause to each Borrower and each Guarantor being a reference to such Domestic
Subsidiary). In the event any such additional Domestic Subsidiary is requested
to be a Additional Borrower and is approved as such by the Administrative Agent
and the Lenders, the Borrowers’ Agent shall cause such Subsidiary to execute and
deliver to the Administrative Agent an Additional Borrower Supplement in the
form of Exhibit G‑1 or such other form reasonably acceptable to the
Administrative Agent and the Borrowers (herein, an “Additional Borrower
Supplement”) pursuant to which such Domestic Subsidiary elects to become a
Additional Borrower entitled to the benefits of, and be bound by the obligations
of, a Borrower with respect to the Canadian Revolving Credit and the U.S.
Revolving Credit, which Additional Borrower Supplement shall be accompanied by
(each of the following to be duly completed and executed, and in form and
substance acceptable to the Administrative Agent): (i) written supplements to
the Collateral Documents pursuant to which such Additional Borrower becomes a
party thereto granting the Administrative Agent a Lien on its Property called
for hereby, (ii) to the extent requested by any Lender, new Notes in compliance
with the provisions of Section 2.11(d), (iii) resolutions of the Board of
Directors (or similar governing body) of such Additional Borrower authorizing
the execution, delivery, and performance of its obligations under the Loan
Documents to which it is becoming a party to, (iv) good standing certificates
(or their equivalent) from the jurisdiction in which Additional Borrower is
organized and each jurisdiction in which it is qualified to do business as a
foreign organization, and (v) an opinion of counsel to the Additional Borrower
covering the due organization, existence, and good standing of such Additional
Borrower, the power and authority of such Additional Borrower to enter into and
perform its obligations under the Loan Documents, the absence of any conflicts
with its organizational documents, material agreements, and applicable law, the
enforceability of the relevant Loan Documents upon such Additional Borrower, and
such other matters substantially the same as required in connection with the
opinions being delivered on the Restatement Effective Date as the Administrative
Agent may reasonably require.

-78‑

--------------------------------------------------------------------------------




(b)    Appointment of Borrowers’ Agent as Agent for the Borrowers. Each Borrower
hereby irrevocably appoints the Borrowers’ Agent as its agent hereunder to make
requests on such Borrower’s behalf under Section 2 hereof for Borrowings, to
request on such Borrower’s behalf Letters of Credit and to execute all
Applications therefor, and to take any other action contemplated by the Loan
Documents with respect to the credit extended hereunder to such Borrower.
Section 2.15.    Revaluation of Canadian Dollar Loans and Letters of Credit    .
(a) If any Canadian Revolving Loans or Canadian Swing Loans are outstanding in
Canadian Dollars, or outstanding Canadian Letters of Credit are denominated in a
Canadian Dollars, the Administrative Agent shall no less frequently than at
intervals every three months after the date of Borrowing, issuance, increase, or
extension, as applicable, (or more frequently as requested by Canadian Lenders
holding a majority in interest of Canadian Revolving Loans, Canadian Swing
Loans, Canadian L/C Obligations, and Unused Commitments relating to the Canadian
Revolving Credit (provided that, such requests shall be no more frequent than
once every 30 days)) of each outstanding Canadian Revolving Loan, Canadian Swing
Loan, and Canadian Letter of Credit calculate the U.S. Dollar Equivalent of such
Loans and of Canadian L/C Obligations in respect of such Letters of Credit on
the date of calculation and shall promptly thereafter notify the Borrowers, the
Canadian Lenders, and the Canadian L/C Issuers of the recalculated U.S. Dollar
Equivalent of each such Canadian Revolving Loan, Canadian Swing Loans, and
Canadian L/C Obligations on such date.
(b)    The Borrowers shall, if requested by the Administrative Agent within
three Business Days of any calculation under Section 2.15(a), ensure that within
three Business Days after such request sufficient Canadian Revolving Loans or
Canadian Swing Loans are paid or Canadian Letters of Credit Cash Collateralized
to prevent the sum of the aggregate principal amount of the all Canadian
Revolving Loans, Canadian Swing Loans, and Canadian L/C Obligations exceeding
the Canadian Revolving Credit Commitments in effect at such time following any
adjustment to the U.S. Dollar Equivalent under Section 2.15(a).
SECTION 3.
CONDITIONS PRECEDENT.

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan or a Canadian
Prime Rate Loan) or of any L/C Issuer to issue, extend the expiration date
(including by not giving notice of non‑renewal) of or increase the amount of any
Letter of Credit under this Agreement, shall be subject to satisfaction (or
waiver) of the following conditions precedent:

-79‑

--------------------------------------------------------------------------------




Section 3.1.    All Credit Events. At the time of each Credit Event hereunder:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct (or, in the case of
any representation or warranty not qualified as to materiality, true and correct
in all material respects) as of said time, except to the extent the same
expressly relate to an earlier date (and in such case shall be true and correct
(or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) as of such earlier
date);
(b)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;
(c)    after giving effect to any requested extension of credit, the aggregate
principal amount of all Revolving Loans, Swing Loans and L/C Obligations under
this Agreement shall not exceed the aggregate Commitments;
(d)    in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 2.4, in the case of the issuance of any Letter of
Credit the applicable L/C Issuer shall have received a duly completed
Application together with any fees required to be paid at such time under
Section 2.12, and, in the case of an extension or increase in the amount of a
Letter of Credit, the applicable L/C Issuer shall have received a written
request therefor in a form reasonably acceptable to such L/C Issuer together
with fees required to be paid at such time under Section 2.12; and
(e)    such Credit Event shall not violate any Legal Requirement applicable to
the Administrative Agent, any L/C Issuer, or any Lender (including Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect;
provided that, any such Legal Requirement shall not entitle any Lender that is
not affected thereby to not honor its obligation hereunder to advance, continue
or convert any Loan or, in the case of an L/C Issuer, to issue or extend the
expiration date of or increase the amount of any Letter of Credit hereunder.
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrowers on
the date of such Credit Event as to the facts specified in subsections (a)
through (d), both inclusive, of this Section; provided, however, that the
Lenders may continue to make advances under the U.S. Revolving Credit or
Canadian Revolving Credit, in the sole discretion of the Lenders with
Commitments, notwithstanding the failure of the Borrowers to satisfy one or more
of the conditions set forth above and any such advances so made

-80‑

--------------------------------------------------------------------------------




shall not be deemed a waiver of any Default or Event of Default or other
condition set forth above that may then exist. For the avoidance of doubt, no
Lender shall be required to make any Loans in the event that any of the
conditions set forth in this Section 3.1 are not satisfied.
Section 3.2.    Initial Credit Event.     Before or concurrently with the
Restatement Effective Date:
(a)    the Administrative Agent shall have received (i) this Agreement duly
executed by the Borrowers and the Lenders, (ii) supplements to the Deeds of
Trust duly executed by the applicable Borrowers, (iii) a First Amendment to
Security Agreement, Joinder and Reaffirmation, in form and substance reasonably
satisfactory to the Administrative Agent, duly executed by the Borrowers,
(iv) landlord waivers, patent, trademark and copyright collateral agreements,
and deposit account control agreements, in each case to the extent requested by
the Administrative Agent, and (v) a duly completed and executed Perfection
Certificate;
(b)    the Administrative Agent shall have received for each Lender requesting a
Note, such Lender’s duly executed Note of the Borrowers, dated the Restatement
Effective Date and otherwise in compliance with the provisions of
Section 2.11(d);
(c)    [Intentionally deleted];
(d)    [Intentionally deleted];
(e)    [Intentionally deleted];
(f)    [Intentionally deleted];
(g)    the Administrative Agent shall have received an amendment to the Limited
Guaranty in form and substance acceptable to the Administrative Agent executed
by the Limited Guarantor;
(h)    the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents, naming the Administrative
Agent as additional insured, mortgagee and/or lenders loss payee, as applicable;
(i)    the Administrative Agent shall have received copies of each Borrower’s
and each Guarantor’s, if any, Organization Documents, certified in each instance
by its Secretary, Assistant Secretary, Chief Financial Officer or other officer
acceptable to the Administrative

-81‑

--------------------------------------------------------------------------------




Agent and, with respect to Organization Documents filed with a Governmental
Authority, by the applicable Governmental Authority;
(j)    the Administrative Agent shall have received copies of resolutions of
each Borrower’s and each Guarantor’s Board of Directors (or similar governing
body) authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on each Borrower’s and each
Guarantor’s behalf, all certified in each instance by its Secretary, Assistant
Secretary, Chief Financial Officer or other officer acceptable to the
Administrative Agent;
(k)    the Administrative Agent shall have received copies of the certificates
of good standing, or nearest equivalent in the relevant jurisdiction, for each
Borrower and each Guarantor (dated no earlier than 30 days prior to the
Restatement Effective Date) from the office of the secretary of state or other
appropriate governmental department or agency of the state of its formation,
incorporation or organization, as applicable;
(l)    [Intentionally deleted];
(m)    the Administrative Agent shall have received for itself and for the
Lenders the upfront fees then due and the other initial fees required by Section
2.12;
(n)    the Administrative Agent shall have received certification from the
General Partner’s Chief Financial Officer on behalf of the Borrowers’ Agent or
other officer of the Borrowers’ Agent acceptable to the Administrative Agent
attesting to the Solvency of the Consolidated Group on a consolidated basis
after giving effect to the initial Credit Event;
(o)    the Administrative Agent shall have received title searches on those fee
owned parcels of real property of the Borrowers (other than the MLP) as set
forth on Schedule 3.2(o) attached hereto in form and substance acceptable to the
Administrative Agent;
(p)    the Administrative Agent shall have received an amendment to the Wells
Fargo Intercreditor Agreement executed by Wells Fargo Capital Finance, LLC in
form and substance acceptable to the Administrative Agent;
(q)    the Administrative Agent shall have received a Deed of Trust encumbering
(i) the El Dorado Property, (ii) the Greenville Property that is located in
Titus County, Texas, (iii) the Greenville Property that is located in Hunt
County, Texas, (iv) the Muskogee

-82‑

--------------------------------------------------------------------------------




Property and (v) the Paxton Property, each acceptable in form and substance to
the Administrative Agent, duly executed by the applicable Borrowers;
(r)    the Administrative Agent shall have received a mortgagee’s title
insurance policy (or binding commitment therefore) in form and substance
acceptable to the Administrative Agent in an aggregate amount equal to (i) U.S.
$30,000,000 insuring the Liens of the Deed of Trust for the El Dorado Property,
(ii) U.S. $2,478,000 insuring the Liens of the Deed of Trust for the Greenville
Property that is located in Titus County, Texas, (iii) U.S. $2,489,000 insuring
the Liens of the Deed of Trust for the Greenville Property that is located in
Hunt County, Texas, (iv) U.S. $296,000 insuring the Liens of the Deed of Trust
for the Muskogee Property and (v) U.S. $736,000 insuring the Liens of the Deed
of Trust for the Paxton Property, each to be valid first priority Liens subject
to no defects or objections that are acceptable to the Administrative Agent,
together with such endorsements as the Administrative Agent may require;
(s)    the Administrative Agent shall have received a survey in form and
substance acceptable to the Administrative Agent prepared by a licensed surveyor
on each parcel of real property subject to the Lien of the Deed of Trust for (i)
the El Dorado Property, (ii) the Greenville Property that is located in Titus
County, Texas, (iii) the Greenville Property that is located in Hunt County,
Texas, (iv) the Muskogee Property and (v) the Paxton Property, and each such
survey shall also state whether or not any portion of such real property is in a
federally designated flood hazard area;
(t)    the Administrative Agent shall have received a flood determination report
for the real property subject to the Lien of the Deed of Trust for the (i) El
Dorado Property (ii) Greenville Property, (iii) Muskogee Property and (iv)
Paxton Property, each prepared for the Administrative Agent by a flood
determination company selected by the Administrative Agent stating whether or
not any portion of each such property is in a federally designated flood hazard
area, and, if any insurable improvements thereon are in a federally designated
flood hazard area, evidence of the maintenance of flood insurance as may be
required by applicable law;
(u)    no injunction, temporary restraining order or other legal action would
prohibit the initial Credit Event, or other litigation which could reasonably be
expected to have a Material Adverse Effect, shall be pending or, to the
knowledge of the General Partner, and the Borrowers, threatened;
(v)    [Intentionally deleted];

-83‑

--------------------------------------------------------------------------------




(w)    the Administrative Agent shall have received an updated projection model
and such other evaluations and certifications as it may reasonably require in
order to satisfy itself as to the value of the Collateral, the financial
condition of the Consolidated Group, and the lack of material contingent
liabilities of the Consolidated Group, including an executed compliance
certificate in the form of Exhibit E attached hereto, it being acknowledged that
the five year projection model delivered to the Administrative Agent on
November 30, 2014, and the September 30, 2014, covenant compliance materials
delivered to the Administrative Agent on November 16, 2014, pursuant to Section
6.1 of the Prior Credit Agreement are deemed to satisfy the requirements of this
clause (w);
(x)    at all times on the Restatement Effective Date, the Borrowers shall have
Unused Commitments of at least U.S. $50,000,000;
(y)    the Administrative Agent shall have received financing statement, tax and
judgment lien search results against the Borrowers and their Properties,
evidencing the absence of Liens against such Persons and their Properties,
except for Permitted Liens;
(z)    DKL Transportation shall have caused Lee Trans Services, Inc. to enter
into an agreement with the Administrative Agent that is acceptable to the
Administrative Agent, in its sole discretion, which agreement will provide,
among other things, that Lee Trans Services, Inc. shall serve as collateral
agent for the Administrative Agent (i) with regard to the perfection of Liens on
Collateral that is subject to certificate of title laws, including compliance
with the titling requirements of all states in the United States necessary to
perfect the Administrative Agent’s Liens on such Collateral, and (ii) by
maintaining possession of such Collateral, subject to reasonable provisions
allowing for release of such Liens consistent with Sections 4 and 6.12;
(aa)    DKL Transportation shall have caused the delivery to Lee Trans Services,
Inc. of all certificates of title that must be delivered in order to perfect the
Liens required by Section 4 of this Credit Agreement;
(bb)    the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the General Partner certifying (i) that the conditions
specified in Section 3.1 have been satisfied, (ii) since December 31, 2013,
there has been no material adverse change in the business, condition (financial
or otherwise) operations, performance, or Properties of the Borrower or any of
its Subsidiaries (iii) there is no injunction, temporary restraining order or
other legal action that would prohibit the initial Credit Event, and (iv) at all
times on the Restatement Effective Date, Holdings directly or indirectly owns
legally and beneficially at least 51% of the limited partnership interests of
the MLP;

-84‑

--------------------------------------------------------------------------------




(cc)    [Intentionally deleted];
(dd)    the Administrative Agent shall have received certification that the
copies of all Material Agreements previously delivered to the Administrative
Agent remain true, correct, and complete and none of the material terms or
conditions to closing of any party set forth in the Material Agreements shall
have been amended, modified or supplemented except as disclosed to and approved
by the Administrative Agent;
(ee)    [Intentionally deleted];
(ff)    [Intentionally deleted];
(gg)    the Administrative Agent shall have received the favorable written
opinion(s) of Bass Berry & Sims PLC, counsel to the Borrowers and the
Guarantors, in form and substance reasonably satisfactory to the Administrative
Agent, including a New York law opinion and a local Tennessee opinion;
(hh)    the Administrative Agent shall have received favorable written opinions
of local counsel to the Borrowers and the Guarantors in Texas, Louisiana, and
Arkansas in form and substance reasonably satisfactory to the Administrative
Agent;
(ii)    neither any Borrower nor any Subsidiary shall have obtained or attempted
to obtain, place, arrange or renew any debt financing, except as permitted by
Section 6.11, prior to the Restatement Effective Date and during the
Administrative Agent’s syndication of the credit facilities made available to
the Borrowers hereunder;
(jj)    the Administrative Agent’s due diligence with respect to the Borrowers
and their Subsidiaries shall be completed in a manner reasonably acceptable to
the Administrative Agent;
(kk)    each Lender shall have received, sufficiently in advance of the
Restatement Effective Date, all documentation and other information requested by
any such Lender required by bank regulatory authorities under applicable “know
your customer” and anti‑money laundering rules and regulations, including the
Patriot Act; and the Administrative Agent shall have received a fully executed
IRS Form W‑9 (or its equivalent) for each Borrower and each Guarantor; and
(ll)    the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.

-85‑

--------------------------------------------------------------------------------




SECTION 4.
THE COLLATERAL AND GUARANTIES.

Section 4.1.    Collateral. The Obligations, Hedging Liability, and Bank Product
Liability shall be secured by (a) valid, perfected, and enforceable Liens of the
Administrative Agent on all right, title, and interest of each Borrower and each
Guarantor, in all Ownership Interests held by such Person in each of its
Subsidiaries and Permitted Joint Ventures, whether now owned or hereafter formed
or acquired, and all proceeds thereof and (b) valid, perfected, and enforceable
Liens of the Administrative Agent on all right, title, and interest of each
Borrower and each Guarantor in all personal property, fixtures, and real estate,
whether now owned or hereafter acquired or arising, and all proceeds thereof,
other than, with respect to the foregoing clauses (a) and (b), Non-Collateral
Assets; provided, however, that: (i) the Lien of the Administrative Agent on
Property subject to a Capital Lease or conditional sale agreement or subject to
a purchase money lien, in each instance to the extent permitted hereby, shall be
subject to the rights of the lessor or lender thereunder, (ii) until a Default
or Event of Default exists and thereafter until otherwise required by the
Administrative Agent or the Required Lenders, Liens on local petty cash deposit
accounts maintained by any Borrower and its Subsidiaries in proximity to their
operations need not be perfected provided that the total amount on deposit at
any one time not so perfected, exclusive of Non-Collateral Assets, shall not
exceed U.S. $250,000 in the aggregate, and (iii) until a Default or Event of
Default has occurred and is continuing and thereafter until otherwise required
by the Administrative Agent or the Required Lenders, Liens on vehicles which are
subject to a certificate of title law need not be perfected provided that the
total value of such property at any one time not so perfected shall not exceed
U.S. $2,500,000 in the aggregate.
Section 4.2.    Liens on Real Property. In the event that any Borrower or any
Guarantor owns or hereafter acquires (a) a fee interest in any real property or
(b) a leasehold interest in any real property deemed to be material by the
Administrative Agent and, in either case, is required to grant a lien on such
property pursuant to Section 4.1, such Borrower shall, or shall cause such
Subsidiary to, (i) with respect to the property set forth at clause (a), execute
and deliver to the Administrative Agent (or a security trustee therefor) and
(ii) with respect to the property set forth at clause (b), use commercially
reasonable best efforts to execute and deliver to the Administrative Agent (or a
security trustee therefor), a mortgage or deed of trust acceptable in form and
substance to the Administrative Agent for the purpose of granting to the
Administrative Agent a Lien on such Borrower’s or such Subsidiary’s interest in
such real property to secure the Obligations, Hedging Liability, and Bank
Product Liability, shall pay all Taxes, costs, and expenses incurred by the
Administrative Agent in recording such mortgage or deed of trust, and (other
than with respect to any real property used solely in connection with the
Pipeline and Transportation Systems) shall (i), if required by applicable Legal
Requirements, supply to the Administrative Agent at such Borrower’s cost and
expense a certification with regard to flood zone location (and, if necessary,
evidence of flood insurance) and (ii), if required by the Administrative Agent
in its sole discretion, supply to the Administrative Agent

-86‑

--------------------------------------------------------------------------------




at such Borrower’s cost and expense a survey, environmental report, hazard
insurance policy, and a mortgagee’s policy of title insurance from a title
insurer acceptable to the Administrative Agent insuring the validity of such
mortgage or deed of trust and its status as a first Lien (subject to Permitted
Liens) on the applicable Borrower’s or Subsidiary’s interest in the real
property encumbered thereby and such other instrument, documents, certificates,
and opinions reasonably required by the Administrative Agent in connection
therewith.
Section 4.3.    Guaranties. The payment and performance of the Obligations,
Hedging Liability, and Bank Product Liability of each Borrower shall at all
times be jointly and severally guaranteed by each other Borrower and each direct
and indirect Subsidiary (other than Excluded Subsidiaries) of the Borrowers that
is itself not also a Borrower (each Borrower including, each Additional
Borrower, and each such Subsidiary executing and delivering this Agreement as a
Guarantor, if any, together with any Subsidiary hereafter executing and
delivering an Additional Guarantor Supplement in the form called for by Section
11, a “Guarantor” and collectively, the “Guarantors”; provided, however,
notwithstanding anything to the contrary herein or in any other Loan Document,
Limited Guarantor shall not be deemed to be a “Guarantor”) pursuant to one or
more guaranty agreements in form and substance acceptable to the Administrative
Agent (individually a “Guaranty” and collectively the “Guaranties”; provided,
however, notwithstanding anything to the contrary herein or in any other Loan
Document, the Limited Guaranty shall not be deemed to be a “Guaranty”).
Section 4.4.    Further Assurances. The Borrowers agree that they shall, and
shall cause each Subsidiary to, from time to time at the request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral as required by this Section 4. In the event any Borrower or
any Subsidiary forms or acquires any other Subsidiary after the Restatement
Effective Date, such Borrower shall promptly upon such formation or acquisition
cause such newly formed or acquired Subsidiary to execute a Guaranty and such
Collateral Documents as the Administrative Agent may then require to comply with
this Section 4 (at which time Schedule 5.10 shall be deemed to include a
reference to such Subsidiary), and such Borrower shall also deliver to the
Administrative Agent, or cause such Subsidiary to deliver to the Administrative
Agent, at such Borrower’s cost and expense, such other instruments, documents,
certificates, and opinions reasonably required by the Administrative Agent in
connection therewith.
Section 4.5.    Cash Collateral. Within one Business Day following the request
of the Administrative Agent or any L/C Issuer, at any time required under this
Agreement, including as required by Section 2.2(b), Section 2.7(b), Section 7.4
and Section 8.7, and at any time that there shall exist a Defaulting Lender, the
Borrowers shall deliver Cash Collateral to the Administrative

-87‑

--------------------------------------------------------------------------------




Agent in an amount sufficient to cover the amount required hereunder, and, in
the event that a Defaulting Lender exists, in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 8.7(a)(iv) and any Cash
Collateral provided by the Defaulting Lender, if applicable) with respect to
such Defaulting Lender.
(a)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”). The Collateral Account shall be held in the name of and subject to
the exclusive dominion and control of the Administrative Agent for the benefit
of the Administrative Agent, the Lenders, and the L/C Issuers. If and when
requested by the Borrowers, the Administrative Agent shall invest funds held in
the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrowers to any L/C Issuer, the Administrative Agent or the Lenders.
The Borrowers, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, and agrees
to maintain, a first priority security interest (subject to Permitted Liens) in
the Collateral Account, all as security for the obligations to which such Cash
Collateral may be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided
(other than Permitted Liens), or that the total amount of such Cash Collateral
is less than required hereunder, including any applicable Fronting Exposure, the
Borrowers or the relevant Lender, if applicable, will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.5 or Section 2.2(b),
Section 2.7(b), Section 7.4 or Section 8.7, or any other Section hereof in
respect of Letters of Credit or Swing Loans, shall be held and applied to the
satisfaction of the specific Reimbursement

-88‑

--------------------------------------------------------------------------------




Obligations, Swing Loans, obligations to fund participations therein (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(c)    Release. (i) Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure shall be released promptly following the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii), if such Cash
Collateral (or the appropriate portion thereof) is not provided in connection
with a Defaulting Lender, Cash Collateral (or the appropriate portion thereof)
shall be released promptly after (A) the Borrowers shall have made payment of
all such Obligations giving rise to the required Cash Collateral, (B) all
relevant preference or other disgorgement periods relating to the receipt of
such payments have passed, and (C) no Letters of Credit, Commitments, Loans or
other Obligations remain outstanding hereunder, or (iii) Cash Collateral (or the
appropriate portion thereof) shall be released promptly following the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that (x) Cash Collateral furnished by or on
behalf of the Borrowers shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 4.5 may be otherwise applied in accordance with Section 2.8), and (y)
the Person providing Cash Collateral and the applicable L/C Issuer or
Administrative Agent, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Obligations hereunder,
including Fronting Exposure.
SECTION 5.
REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to each Lender, the Administrative Agent,
and each L/C Issuer as follows:
Section 5.1.    Organization and Qualification    . Each Borrower and each
Guarantor (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) is in good standing under the laws of the
jurisdiction of its organization, (c) has the power and authority to own its
property and to transact the business in which it is engaged and proposes to
engage and (d) is duly qualified and in good standing in each jurisdiction where
the ownership, leasing or operation of property or the conduct of its business
requires such qualification, except, in each case of clauses (a), (b) (other
than with respect to each Borrower where failure to maintain such good standing
is not curable or results in the dissolution of such Borrower), (c) and (d),
where the same could not be reasonably expected to have, either individually or
in the aggregate, a Material Adverse Effect.

-89‑

--------------------------------------------------------------------------------




Section 5.2.    Authority and Enforceability. Each Borrower has the power and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes (if any), to
grant to the Administrative Agent the Liens described in the Collateral
Documents executed by such Borrower, and to perform all of its obligations
hereunder, and under the other Loan Documents executed by it. Each Guarantor has
the power and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations, Hedging Liability, and Bank Product Liability, to
grant to the Administrative Agent the Liens described in the Collateral
Documents executed by such Person, and to perform all of its obligations under
the Loan Documents executed by it. The Loan Documents delivered by each Borrower
and by each Guarantor have been duly authorized by proper corporate and/or other
organizational proceedings, executed, and delivered by such Person and
constitute valid and binding obligations of such Person enforceable against it
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws effecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by any Borrower or any Guarantor of any of
the matters and things herein or therein provided for, (a) violate any provision
of law or any judgment, injunction, order or decree binding upon any Borrower or
any Guarantor or any provision of the Organization Documents of any Borrower or
any Guarantor, (b) violate any covenant, indenture or agreement of or affecting
any Borrower or any Guarantor or any of its Property, in each case where such
violation, contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (c) result in the
creation or imposition of any Lien on any Property of any Borrower or any
Guarantor other than the Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents (other than Permitted Liens).
Section 5.3.    Financial Reports. (a) The audited consolidated financial
statements of the MLP dated December 31, 2013 fairly and adequately present the
consolidated financial condition of the MLP at said date and the consolidated
results of its operations and cash flows for the fiscal year then ended in
conformity with GAAP applied on a consistent basis. As of any date after the
Restatement Effective Date, the audited consolidated financial statements of the
MLP most recently furnished to the Administrative Agent pursuant to Section 6.1,
fairly and adequately present the consolidated financial condition of the MLP as
at said dates and the consolidated results of their operations and cash flows
for the periods then ended in conformity with GAAP applied on a consistent
basis. Neither any Borrower nor any Subsidiary has contingent liabilities or
judgments, orders or injunctions against it that are material to it other than
as indicated on such financial statements or, with respect to future periods, on
the financial statements furnished pursuant to Section 6.1.

-90‑

--------------------------------------------------------------------------------




(b)    (i) The unaudited consolidated balance sheet of the Consolidated Group
and the unaudited consolidated statements of income or operations of the
Consolidated Group for the third fiscal quarter ending on September 30, 2014 and
furnished to the Administrative Agent pursuant to Section 6.1 of the Prior
Credit Agreement (x) were prepared in accordance with GAAP applied on a
consistent basis throughout the period covered thereby, and (y) fairly present
the financial condition of the Consolidated Group as of the date thereof and
their results of operations for the period covered thereby, subject to the
absence of footnotes and to normal year-end audit adjustments.
Section 5.4.    No Material Adverse Change    . Since December 31, 2013, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.
Section 5.5.    Litigation and Other Controversies. There is no litigation,
arbitration or governmental proceeding (including before FERC or any equivalent
state regulatory authority) pending or, to the knowledge of the General Partner,
each Borrower and each Subsidiary, threatened against the General Partner, any
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect.
Section 5.6.    True and Complete Disclosure. All information furnished by or on
behalf of the General Partner, any Borrower, or any Subsidiary in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement, or any transaction contemplated herein, is true and accurate in all
material respects and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in light of the
circumstances under which such information was provided; provided that, with
respect to projected financial information furnished by or on behalf of the
General Partner (in its capacity as general partner of the MLP), any Borrower or
any Subsidiary, the Borrowers only represent and warrant that such information
is prepared in good faith based upon assumptions and estimates believed to be
reasonable at the time of preparation and at the time of delivery.
Section 5.7.    Use of Proceeds; Margin Stock. All proceeds of the Loans shall
be used by the Borrowers for (a) working capital purposes, (b) Permitted
Acquisitions and expenses incurred in connection therewith, (c) general
corporate purposes, including the making of Capital Expenditures, and (d) the
making of Restricted Payments in compliance with Section 6.15. No part of the
proceeds of any Loan or other extension of credit hereunder will be used by any
Borrower or any Subsidiary thereof to purchase or carry any margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Neither the making of any Loan or other extension of credit
hereunder nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of Regulations D, T, U or X of the Board of Governors of the
Federal Reserve System

-91‑

--------------------------------------------------------------------------------




and any successor to all or any portion of such regulations. Margin Stock (as
defined above) constitutes less than 25% of the value of those assets of the MLP
and its Subsidiaries that are subject to any limitation on sale, pledge or other
restriction hereunder.
Section 5.8.    Taxes. The General Partner, each Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed all tax returns
required to be filed by such Borrower and/or any of its Subsidiaries, except
where failure to so file could not be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect. Each Borrower and
each of its Subsidiaries has paid all Taxes payable by it other than (a) Taxes
which are not delinquent, (b) Taxes that are being contested in good faith and
by proper legal proceedings and as to which appropriate reserves have been
provided for in accordance with GAAP and no Lien resulting therefrom attaches to
any of its Property (other than any Permitted Liens), or (c) to the extent that
failure to pay such Taxes could not reasonably be expected to cause a Lien to
attach to any material portion of the Property of the MLP and its Subsidiaries,
taken as a whole.
Section 5.9.    ERISA; Canadian Pension Plans. Except as would not have a
Material Adverse Effect, with respect to any Pension Plan each Borrower and each
other member of its Controlled Group has fulfilled its obligations under the
minimum funding standards of, and is in compliance with, ERISA and the Code to
the extent applicable to it and, other than a liability for premiums under
Section 4007 of ERISA, has not incurred any liability to the PBGC or a Pension
Plan or Multiemployer Plan under Title IV of ERISA. Except as would not have a
Material Adverse Effect, each Borrower and its Subsidiaries have no contingent
liabilities with respect to any post‑retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in Part  6 of Subtitle
B of Title I of ERISA or Section 4980B of the Code (“Post-Retirement Benefit
Plan”). As of the Restatement Effective Date, neither the MLP, nor any Borrower,
nor any such Subsidiary provides or has any obligations in respect of a Canadian
Pension Plan.
(b)    The Canadian Pension Plans, if applicable, are duly registered under the
Income Tax Act (Canada) and all other applicable laws which require registration
and no event has occurred which is reasonably likely to cause the loss of such
registered status, except as would not reasonably be expected to have a Material
Adverse Effect. All material obligations (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and Canadian Benefit Plans and any
funding agreements therefor have been performed in a timely fashion, and for
greater certainty, no contribution failure has occurred thereunder, except as
would not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the General Partner, the Borrowers, and the Subsidiaries there have
been no improper withdrawals or applications of the assets of the Canadian
Pension Plans or the Canadian Benefit Plans by the General Partner, any
Borrower, or any Subsidiary, except as would not reasonably be expected to have
a Material Adverse Effect. To the knowledge of the General Partner, the
Borrowers,

-92‑

--------------------------------------------------------------------------------




and the Subsidiaries, there are no material outstanding disputes or proceedings
concerning the assets of the Canadian Pension Plans or the Canadian Benefit
Plans and no steps have been taken to terminate any Canadian Pension Plan or
Canadian Benefit Plan and no circumstances exist which would be reasonably
likely to result in the termination of any such Canadian Pension Plan or
Canadian Benefit Plan, except as would not reasonably be expected to have a
Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, there are no actions, claims or proceedings other than
routine claims for benefits which have been commenced against or in respect of
any of the Canadian Pension Plans or the Canadian Benefit Plans, and to the
knowledge of the Borrowers and Subsidiaries after due inquiry, none are
reasonably expected to be asserted against any Canadian Pension Plan, the
Canadian Benefit Plan or the assets thereof that would create a material
liability. Based on the most recent actuarial valuations whether filed with
government authorities or not (including, without limitation, the Canadian
Pension Regulator), each of the Canadian Pension Plans, if any, was fully funded
on a solvency basis as of the date of such actuarial valuations and no Canadian
Pension Plan or Canadian Benefit Plan is “unfunded” on either a solvency or
going concern basis. No benefit plan constituted under a Canadian Pension Plan
or Canadian Benefit Plan was unfunded or self-insured.  No Canadian Benefit Plan
that is a group insurance plan had a material deficit reserve. Each of the
General Partner, the Borrowers and the Subsidiaries have fulfilled their
material obligations in respect of any Canadian Union-Administered Plan as
required pursuant to any collective agreement and applicable law, and no
contribution failure has occurred, except as would not reasonably be expected to
have a Material Adverse Effect. No Canadian Union-Administered Plan requires
contributions beyond the then current accrual rate. For greater certainty, no
Canadian Union‑Administered Plan requires deficit or withdrawal payments, except
as would not reasonably be expected to have a Material Adverse Effect. There are
no disputes, claims or proceedings, either pending or threatened, in connection
with the obligations of the General Partner, any Borrower or any Subsidiary in
respect of any Canadian Union‑Administered Plan, except as would not reasonably
be expected to have a Material Adverse Effect. None of the General Partner, any
Borrower or any Subsidiary has any knowledge, nor any right to obtain knowledge,
with respect to: (a) the terms of any Canadian Union‑Administered Plan;
(b) whether or not there are any outstanding disputes with parties other than
the General Partner, any Borrower, and any Subsidiary in respect of any Canadian
Union‑Administered Plan; (c) whether or not each Canadian Union‑Administered
Plan has been administered in accordance with applicable law; nor (d) whether or
not the assets of each Canadian Union‑Administered Plan are sufficient to
provide projected benefits; and none of the General Partner, any Borrower or any
Subsidiary has any obligation to make inquiries in respect of the foregoing or
monitor the administration or funded status in respect of any Canadian
Union‑Administered Plan.
Section 5.10.    Subsidiaries; Permitted Joint Ventures    . Schedule 5.10 (as
supplemented from time to time pursuant to Section 4.4) hereto identifies the
following information for each

-93‑

--------------------------------------------------------------------------------




Subsidiary: jurisdiction of its organization; the percentage of issued and
outstanding interests of each class of its Ownership Interests owned by the MLP
and other Subsidiaries; and, if such percentage is not 100% (excluding
directors’ qualifying shares as required by law), a description of each class of
its authorized Ownership Interests and the number of interests of each class
issued and outstanding. All of the outstanding Ownership Interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
and all such Ownership Interests indicated on Schedule 5.10 (as supplemented
from time to time pursuant to Section 4.4) as owned by the MLP or another
Subsidiary are owned, beneficially and of record, by the MLP or such Subsidiary
free and clear of all Liens other than the Liens granted in favor of the
Administrative Agent pursuant to the Collateral Documents and Permitted Liens.
Except as set forth on Schedule 5.10 (as supplemented from time to time pursuant
to Section 4.4), there are no outstanding commitments or other obligations of
the MLP or any Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of Ownership Interests of the
Borrowers or any Subsidiary. No Subsidiary of any Borrower is a Foreign
Subsidiary, other than any Canadian Subsidiary. Schedule 5.10 (as supplemented
from time to time pursuant to Section 6.01(l)) hereto identifies the following
information for each Permitted Joint Venture: jurisdiction of its organization;
the percentage of issued and outstanding interests of each class of its
Ownership Interests owned by the MLP, other Subsidiaries and other Persons; a
description of each class of its authorized Ownership Interests and the number
of interests of each class issued and outstanding.
Section 5.11.    Compliance with Laws. The General Partner, each Borrower and
each of its Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of their businesses and the
ownership of their Property, except such noncompliances as could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
Section 5.12.    Environmental Matters. (a) Each Borrower and each of its
Subsidiaries conducts in the ordinary course of business a review of the effect
of existing and proposed Environmental Laws and known or suspected Environmental
Claims on their respective businesses, operations and Properties, and as a
result thereof, the Borrowers have reasonably concluded that, except as
specifically disclosed in Schedule 5.12, any such Environmental Claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.12, such
Environmental Laws and Environmental Claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    The General Partner, each Borrower and each of its Subsidiaries is in
compliance with all applicable Environmental Laws, except to the extent that the
noncompliances individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. Except as set

-94‑

--------------------------------------------------------------------------------




forth on Schedule 5.12 or as could not reasonably be expected to have a Material
Adverse Effect, there are no pending or, to the knowledge of the General
Partner, each Borrower and each Subsidiary, after due inquiry, threatened
Environmental Claims, including any such claims (regardless of materiality) for
liabilities under CERCLA relating to the disposal of Hazardous Materials,
against the General Partner, any Borrower, any Subsidiary or any real property,
including leaseholds and easements, owned or operated by the General Partner,
any Borrower or any Subsidiary. Except as set forth on Schedule 5.12 or as could
not reasonably be expected to have a Material Adverse Effect, there are no
facts, circumstances, conditions or occurrences on any real property, including
leaseholds and easements, owned or operated by the General Partner, any Borrower
or any Subsidiary that, to the knowledge of the General Partner, each Borrower
and each Subsidiary, after due inquiry, could reasonably be expected (i) to form
the basis of an Environmental Claim against the General Partner, any Borrower,
any Subsidiary or any such real property, or (ii) to cause any such real
property to be subject to any restrictions on the ownership, occupancy, use or
transferability of such real property by the General Partner, any Borrower or
any Subsidiary under any applicable Environmental Law. Except as set forth on
Schedule 5.12 or as could not reasonably be expected to have a Material Adverse
Effect, to the knowledge of the General Partner, each Borrower and each
Subsidiary, Hazardous Materials have not been Released on or from any real
property, including leaseholds and easements, owned or operated by the General
Partner, any Borrower or any Subsidiary.
(c)    Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, none of the Properties
currently owned or operated by the General Partner, any Borrower or any
Subsidiary is listed or proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list.
(d)    (i) With respect to Contributed Assets contributed on or prior to
November 7, 2012, the Contributing Affiliates were, prior to such contribution,
in compliance with all applicable Environmental Laws and were not subject to any
pending or threatened Environmental Claim relating to Environmental Laws or
Hazardous Materials, except as set forth on Schedule 5.12 or to the extent that
the noncompliances, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. With respect to Contributed Assets
contributed after November 7, 2012, to the knowledge of the General Partner, the
Contributing Affiliates were, prior to such contribution, in compliance with all
applicable Environmental Laws and were not subject to any pending or threatened
Environmental Claim relating to Environmental Laws or Hazardous Materials,
except as set forth on Schedule 5.12 or to the extent that the noncompliances,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(ii)    With respect to Contributed Assets contributed on or prior to November
7, 2012, neither any Contributing Affiliate nor any of its Subsidiaries had,
prior to such contribution, undertaken,

-95‑

--------------------------------------------------------------------------------




and had not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual, threatened, or suspected Release of Hazardous
Materials at any real property, including leaseholds and easements, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law, except as set forth on Schedule 5.12 or
as could not reasonably be expected to have a Material Adverse Effect either
individually or in the aggregate. With respect to Contributed Assets contributed
after November 7, 2012, to the knowledge of the General Partner, neither any
Contributing Affiliate nor any of its Subsidiaries had, prior to such
contribution, undertaken, and had not completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual, threatened, or suspected
Release of Hazardous Materials at any real property, including leaseholds and
easements, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law, except as set forth on
Schedule 5.12 or as could not reasonably be expected to have a Material Adverse
Effect either individually or in the aggregate.
(iii)    With respect to Contributed Assets contributed on or prior to November
7, 2012, all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any Property owned or operated at or prior to the
time of the contribution of the applicable Contributed Assets by any
Contributing Affiliate or any of its Subsidiaries were disposed of in a manner
not reasonably expected to result in any Environmental Claim against any
Contributing Affiliate or any of its Subsidiaries, except as could not
reasonably be expected to have a Material Adverse Effect, either individually or
in the aggregate. With respect to Contributed Assets contributed after November
7, 2012, to the knowledge of the General Partner, all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
Property owned or operated at or prior to the time of the contribution of the
applicable Contributed Assets by any Contributing Affiliate or any of its
Subsidiaries were disposed of in a manner not reasonably expected to result in
any Environmental Claim against any Contributing Affiliate or any of its
Subsidiaries, except as could not reasonably be expected to have a Material
Adverse Effect, either individually or in the aggregate.
(e)    Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) each Borrower and
each Subsidiary (A) has obtained all Environmental Permits necessary for the
ownership and operation of its real properties and the conduct of its Business,
which are in full force and effect; (B) has been and are in compliance with all
terms and conditions of such Environmental Permits; and (C) has not received
written notice of any violation or alleged violation of any Environmental
Permit, (ii) with respect to Contributed Assets contributed prior to November 7,
2012, each of the Contributing Affiliates, prior to such contribution, (A) had
obtained all Environmental Permits necessary for the ownership and operation of
the Contributed Assets, which were in full force and effect at such time;
(B) were in compliance

-96‑

--------------------------------------------------------------------------------




with all terms and conditions of such Environmental Permits; and (C) had not
received written notice of any violation or alleged violation of any
Environmental Permit; and (iii) with respect to Contributed Assets contributed
after November 7, 2012, each of the Contributing Affiliates, prior to such
contribution (A) had obtained all Environmental Permits necessary for the
ownership and operation of the Contributed Assets, which were in full force and
effect at such time; (B) were in compliance with all terms and conditions of
such Environmental Permits; and (C) had not received written notice of any
violation or alleged violation of any Environmental Permit.
Section 5.13.    Investment Company. None of the General Partner, nor any
Borrower nor any Guarantor is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940.
Section 5.14.    Intellectual Property. The General Partner, the Borrowers and
each of their Subsidiaries owns or has obtained licenses or other rights of
whatever nature to all the patents, trademarks, service marks, trade names,
copyrights, trade secrets, know-how or other intellectual property rights
necessary for the present conduct of its businesses, in each case without any
known conflict with the rights of others except for such conflicts and any
failure to own or obtain such licenses and other rights, as the case may be, as
could not reasonably be expected to result in a Material Adverse Effect.
Section 5.15.    Good Title. (a) Each Borrower and its Subsidiaries has good and
marketable title (or, with respect to Texas Property, good and indefeasible
title), or valid leasehold or easement or right-of-way interests, to and in
their assets except, in each case, for sales of assets in the ordinary course of
business or where failure to so have such title or interests could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, and is subject to no Liens, other than Permitted Liens.
(b)    The Pipeline and Transportation Systems are covered by recorded fee
deeds, rights‑of‑way, easements, leases, servitudes, permits, licenses, or other
instruments (collectively, “Pipeline Rights”) in favor of the MLP or its
Subsidiaries, except where the failure of the Pipeline and Transportation
Systems to be so covered could not reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect. The Pipeline Rights establish
contiguous and continuous rights-of-way for each of the Pipeline and
Transportation Systems and grant the MLP or its Subsidiaries, the right to
construct, operate, and maintain each of the Pipeline and Transportation Systems
in, over, under, or across the land covered thereby in the same way that a
prudent owner and operator would inspect, operate, repair, and maintain similar
assets and in the same way as MLP or its Subsidiaries have inspected, operated,
repaired, and maintained each of the Pipeline and Transportation Systems as
reflected in the audited consolidated financial statements of the MLP dated
December 31, 2013, and as of any date after the Restatement Effective Date, as

-97‑

--------------------------------------------------------------------------------




reflected on the most recent financial statements delivered pursuant to Section
6.1; provided, however, (A) some of the Pipeline Rights granted to MLP or its
Subsidiaries by private parties and Governmental Authorities are revocable at
the right of the applicable grantor or its successors-in-interest, (B) some of
the rights-of-way may cross properties that are subject to Liens, covenants,
conditions, and restrictions in favor of third parties that have not been
subordinated to the Pipeline Rights; and (C) some Pipeline and Transportation
Systems are subject to certain defects, omissions, limitations and restrictions;
provided, further, that none of the limitations, defects, and restrictions
described in clauses (A), (B) and (C) above could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.
(c)    The Leased Terminals are subject to real property leases or other similar
instruments (collectively, the “Leased Terminal Leases”), pursuant to which
certain Borrowers or Subsidiaries operate, maintain, lease, use, and access the
Leased Terminals, except where failure to obtain any such lease would have a
Material Adverse Effect. True, correct and complete copies of all Leased
Terminal Leases in effect on the Restatement Effective Date have been provided
to the Administrative Agent prior to the Restatement Effective Date.
(d)    There has been no and there is not presently any occurrence of any
(i) breach or event of default on the part of any Borrower or any Subsidiary
with respect to any Pipeline Right or Leased Terminal Lease, (ii) to the
knowledge of the General Partner, each Borrower and each Subsidiary, breach or
event of default on the part of any other party to any Pipeline Right or Leased
Terminal Lease, and (iii) event that, with the giving of notice or lapse of time
or both, would constitute such breach or event of default on the part of any
Borrower or any Subsidiary with respect to any Pipeline Right or Leased Terminal
Lease or, to the knowledge of the General Partner, each Borrower and each
Subsidiary, on the part of any other party thereto, in each case, to the extent
any such breach or default could reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect. The Pipeline Rights and Leased
Terminal Leases (to the extent applicable) are in full force and effect in all
material respects and are valid and enforceable against the parties thereto in
accordance with their terms (subject to the effect of any applicable bankruptcy,
insolvency, fraudulent conveyance and similar laws effecting creditors’ rights
generally and general principles of equity) and all rental and other payments
due thereunder by the Borrowers, their Subsidiaries and their predecessors in
interest have been duly paid in accordance with the terms of the Pipeline Rights
and Leased Terminal Leases, except to the extent that a failure to do so could
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
(e)    The Pipeline and Transportation Systems are located within the confines
of the land covered by the Pipeline Rights and do not encroach upon any
adjoining property, except where the failure of any portion of any of the
Pipeline and Transportation Systems to be so located could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
The

-98‑

--------------------------------------------------------------------------------




Leased Terminals are located within the boundaries of the property affected by
the Leased Terminal Leases and do not encroach upon any adjoining property,
except where the failure of the Leased Terminal Leases to be so located could
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. The buildings and improvements owned or leased by any Borrower
or any Subsidiary but not covered by a Title Insurance Policy as set forth in
Section 3.2(o), and the operation and maintenance of such properties do not, to
the knowledge of the each Borrower and each Subsidiary (i) contravene any
applicable zoning or building law or ordinance or other administrative
regulation or (ii) violate any applicable restrictive covenant or any applicable
Legal Requirement, the contravention or violation of which, in either, case
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(f)    Except for eminent domain proceedings or takings that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, neither the General Partner nor any Borrower nor any Subsidiary has
received any written notice that any eminent domain proceeding or taking has
been commenced with respect to all or any portion of the Pipeline and
Transportation Systems or the Terminals, and, to the knowledge of the General
Partner, each Borrower and each Subsidiary, no such proceeding or taking is
contemplated.
(g)    No portion of the Pipeline and Transportation Systems or the Terminals
has suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored, except for such damage or other casualty
loss that, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
Section 5.16.    Labor Relations. Neither the General Partner nor Borrower nor
any Subsidiary is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no strike, labor
dispute, slowdown or stoppage pending against the General Partner or any
Borrower or any Subsidiary or, to the knowledge of the General Partner, each
Borrower and each Subsidiary, threatened against the General Partner, any
Borrower or any Subsidiary and (b) to the knowledge of the General Partner, each
Borrower and each Subsidiary, no union representation proceeding is pending with
respect to the employees of the General Partner, any Borrower or any Subsidiary
and no union organizing activities are taking place, except (with respect to any
matter specified in clause (a) or (b) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.
Section 5.17.    Governmental Authority and Licensing    . The General Partner,
each Borrower and its Subsidiaries have received all licenses, permits, and
approvals of each Governmental Authority necessary to conduct their businesses,
in each case where the failure to obtain or maintain the same could reasonably
be expected to have a Material Adverse Effect. No investigation or proceeding
that, if adversely determined, could reasonably be expected to result in
revocation or

-99‑

--------------------------------------------------------------------------------




denial of any license, permit or approval is pending or, to the knowledge of the
General Partner, each Borrower and each Subsidiary threatened, except where such
revocation or denial could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
Section 5.18.    Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any Governmental Authority, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by any Borrower or any Guarantor of any Loan
Document, except for (a) such approvals, authorizations, consents, licenses or
exemptions from, or filings or registrations which have been obtained prior to
the date of this Agreement and remain in full force and effect, (b) filings
which are necessary to release Liens granted pursuant to the document related to
the Indebtedness to be refinanced on the Restatement Effective Date, and
(c) filings, authorizations, consents, licenses, exemptions or registrations
which are necessary to perfect the security interests created under the
Collateral Documents.
Section 5.19.    Solvency. The Borrowers and the Guarantors, taken as a whole,
are Solvent.
Section 5.20.    No Broker Fees.     No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby; and each Borrower hereby agrees to indemnify the Administrative Agent,
the L/C Issuers and the Lenders against, and agree that they will hold the
Administrative Agent, the L/C Issuers and the Lenders harmless from, any claim,
demand, or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable attorneys’ fees) arising in connection with any such claim, demand,
or liability.
Section 5.21.    No Default. No Default or Event of Default has occurred and is
continuing.
Section 5.22.    Compliance with Sanctions Programs. Each Borrower and each
Guarantor is in compliance with the requirements of all Sanctions Programs
applicable to it. Each Subsidiary of each Borrower and each Guarantor is in
compliance with the requirements of all Sanctions Programs applicable to such
Subsidiary. To the best of the General Partner’s, each Borrower’s and each
Guarantor’s knowledge, neither such Borrower, such Guarantor nor any of the
Affiliates or Subsidiaries of any of them is named on any current Sanctions
List. No part of the proceeds of the Loans and, to the knowledge of the General
Partner, each Borrower and each Subsidiary, the proceeds of any Letter of
Credit, have been or will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

-100‑

--------------------------------------------------------------------------------




Section 5.23.    Security Interests. Except for those Borrowers listed on
Schedule 5.23, each Borrower and each Subsidiary listed on Schedule 5.10 is a
“transmitting utility” within the meaning of Section 9.501(b) of the Delaware
Uniform Commercial Code. Except as set forth on Schedule 5.23(a), on the
Restatement Effective Date, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Collateral
Documents will have been made, obtained and taken in all relevant jurisdictions,
or satisfactory arrangements will have been made for all governmental actions
and all other filings, recordings, registrations, third party consents, and
other actions which are necessary to create and perfect the Liens provided for
in the Collateral Documents to be made, obtained, or taken in all relevant
jurisdictions. Upon the filing of the Collateral Documents, each of the
Collateral Documents creates, as security for the Obligations, Hedging Liability
and Bank Product Liability purported to be secured thereby, a valid, perfected
and enforceable Lien existing in favor of the Administrative Agent that is
superior to all other Liens other than Permitted Liens.
Section 5.24.    Other Agreements and Documents. All Material Agreements
existing on the Restatement Effective Date are listed on Schedule 5.24, and as
of the Restatement Effective Date, except as set forth on such Schedule, all
such Material Agreements are in full force and effect and no defaults by any
Borrower or any Subsidiary, to the knowledge of the General Partner, each
Borrower and each Subsidiary by any third party to the Material Agreements
currently exist under such agreements which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect. There does not
exist any violation of any Organization Documents which could reasonably be
expected to have a Material Adverse Effect.
Section 5.25.    State and Federal Regulations. (a) In order to comply with the
Interstate Commerce Act, the Energy Policy Act, and regulations promulgated by
the FERC to implement those statutes, each Borrower or such Borrower’s
Affiliates, as applicable, has on file with the FERC tariffs that govern the
interstate transportation of Crude Oil on the Pipeline and Transportation
Systems, except any FERC Jurisdictional Requirement that has been ordered or
imposed but for which the time period for compliance therewith has not expired,
or any FERC Jurisdictional Requirement that has not yet been ordered or imposed.
With respect to the services provided by the Pipeline and Transportation Systems
that are subject to FERC jurisdiction under the Interstate Commerce Act and are
not subject to a valid waiver of applicable regulatory requirements granted by
FERC, (i) to the knowledge of the General Partner and each Borrower, the rates
on file with the FERC are just and reasonable and (ii) to the knowledge of the
General Partner and each Borrower, no provision of the tariff containing such
rates is unduly discriminatory or preferential. As of the Restatement Effective
Date, none of the Borrowers, the Borrowers’ Subsidiaries, or any other Person
that now owns an interest in any of the Pipeline and Transportation Systems has
been within the past three (3) years or is the subject of a complaint,
investigation or other proceeding at the FERC regarding their respective rates
or practices with respect to the Pipeline and Transportation

-101‑

--------------------------------------------------------------------------------




Systems. No complaint or investigation is currently pending before the FERC, nor
to the knowledge of the General Partner, each Borrower and each Subsidiary is
any such complaint or investigation currently contemplated, that could result
in, if adversely determined to the position or interest of the Borrowers or
their applicable Subsidiaries, or could reasonably be expected to result in, a
Material Adverse Effect.
(b)    With respect to those certain intrastate common carrier pipeline
operations that are provided by the Pipeline and Transportation Systems, that
are situated or conducted in the State of Texas (the “Texas Intrastate
Pipelines”), such pipeline operations are subject to regulation by the Railroad
Commission of Texas. Neither the MLP nor any of its Subsidiaries nor any other
Person that now owns an interest in any of the Pipeline and Transportation
Systems has been within the past three (3) years or is the subject of a
complaint, investigation or other proceeding at the Railroad Commission of Texas
regarding their respective rates or practices with respect to the Pipeline and
Transportation Systems. No complaint or investigation is currently pending
before the Railroad Commission of Texas, nor to the knowledge of the General
Partner, each Borrower and each Subsidiary is any such complaint or
investigation currently contemplated, that could result in, if adversely
determined to the position or interest of the any Borrower or its applicable
Subsidiaries, or could reasonably be expected to result in, a Material Adverse
Effect.    
(c)    With respect to those certain common carrier pipeline services and
operations that are provided by the Pipeline and Transportation Systems in the
State of Louisiana, each Borrower and each Subsidiary that owns pipelines and
conducts pipeline operations in the State of Louisiana has determined that no
tariff filing with any regulatory agency of the State of Louisiana is necessary
because all pipeline services within the State of Louisiana are interstate
common carrier services that are governed exclusively by the FERC. Except to the
extent that any of the following could not reasonably be expected to result in a
Material Adverse Effect, no Borrower or Subsidiary which owns pipelines and
conducts pipeline services and operations in the State of Louisiana has been
subject to any written challenge, protest or complaint by any party, including
any agency of the State of Louisiana, with respect to (i) the jurisdiction of
the State of Louisiana or any agency thereof over such pipelines and pipeline
services and operations in the State of Louisiana, or (ii) the lack of a tariff
filing with any regulatory agency of the State of Louisiana regarding such
pipeline services and operations.
(d)    With respect to those certain common carrier pipeline services and
operations that are provided by the Pipeline and Transportation Systems in the
State of Arkansas, no Borrower or Subsidiary or any other Person that now owns
an interest in any of those Pipeline and Transportation Systems has been within
the past three (3) years or is the subject of a complaint, investigation or
other proceeding at the Arkansas Public Service Commission regarding their
respective rates or practices with respect to the Pipeline and Transportation
Systems. No complaint or investigation

-102‑

--------------------------------------------------------------------------------




is currently pending before the Arkansas Public Service Commission, nor to the
knowledge of the General Partner, each Borrower and each Subsidiary is any such
complaint or investigation currently contemplated, that could result in, if
adversely determined to the position or interest of the Borrowers or their
applicable Subsidiaries, or could reasonably be expected to result in, a
Material Adverse Effect.
(e)    With respect to those pipeline services and operations that are situated
or conducted in any State other than the States of Texas, Louisiana and
Arkansas, except to the extent that any of the following could not reasonably be
expected to result in a Material Adverse Effect, (i) (A) each Borrower and each
Subsidiary which owns such pipelines and conducts such pipeline operations has
determined that the rates and terms and conditions of shipment thereon are not
subject to regulation by any State Pipeline Regulatory Agency, any other
administrative agency of the such State, and (B) no Borrower or any such
Subsidiary has been subject to any written challenge, protest or complaint by
any party, including any agency of such State or FERC, with respect to (1) the
jurisdiction of such State or any agency thereof over such pipelines and
pipeline services and operations, (2) the jurisdiction of FERC over such
pipelines and pipeline services and operations, or (3) with respect to the lack
of a tariff filing with any regulatory agency of the such State or the FERC
regarding such pipeline services and operations, or (ii) the Borrowers and
Subsidiaries which own such pipelines and conducts such pipeline operations have
filed with the applicable State Pipeline Regulatory Agency or the FERC tariffs
applicable to such services that comply with applicable Legal Requirement and
any regulations issued thereunder by the State Pipeline Regulatory Agency or the
FERC.
(f)    Each Borrower and each Subsidiary is in compliance with all rules,
regulations and orders of the FERC and all State Pipeline Regulatory Agencies
applicable to the Pipeline and Transportation Systems, except for any FERC
Jurisdictional Requirement that has been ordered or imposed but for which that
time period for compliance therein has not expired and except to the extent that
any noncompliance, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
(g)    Each Borrower and each of its Subsidiaries, to the extent applicable, is
in compliance with all Legal Requirements, including Department of
Transportation, Pipeline and Hazardous Materials Safety Administration (“PHMSA”)
regulations, applicable to the Pipeline and Transportation Systems, including
but not limited to all such regulations pertaining to pipeline safety and
integrity, control room management, personnel management and qualification, and
annual and specific incident reports, except to the extent that any
noncompliance, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. As of the Restatement Effective
Date, none of the Contributing Affiliates has been subject to any material
enforcement or remedial action by or involving PHMSA within the past three
(3) years. No Borrower

-103‑

--------------------------------------------------------------------------------




nor any of its Subsidiaries, to the extent applicable, has been subject to any
material enforcement or remedial action by or involving PHMSA within the past
three (3) years, except to the extent that any such enforcement or remedial
action, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
(h)    As of the Restatement Effective Date, no Borrower or Subsidiary is liable
for any material refunds or interest thereon as a result of an order from the
FERC or any other Governmental Authority with jurisdiction over the Pipeline and
Transportation Systems.
(i)    Without limiting the generality of Section 5.18 of this Agreement, and
except as to tariffs on file at the FERC and at applicable State Pipeline
Regulatory Agencies, no material certificate, license, permit, consent,
authorization or order (to the extent not otherwise obtained) is required by any
Borrower or Subsidiary from any Governmental Authority to construct, own,
operate and maintain the Pipeline and Transportation Systems, or to transport
and/or distribute Crude Oil or Refined Products under existing contracts,
agreements and tariffs as the Pipeline and Transportation Systems are presently
owned, operated and maintained.
(j)    The Borrowers are in compliance with the Consent Decree in all material
respects and are not required to pay any penalties or other amounts thereunder
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(k)    Each Borrower and each Subsidiary, to the extent applicable, is in
compliance with (i) the Oil Pollution Act of 1990, 33 U.S.C. §§2701 et seq.,
(ii) the Water Pollution Act of 1972, 33 U.S.C. §§1251 et seq., and (iii)
regulations issued by the EPA under the New Performance Standards and Natural
Emission Standards for Hazardous Air Pollutants programs applicable to the
Pipeline and Transportation Systems and the Terminals, except to the extent any
noncompliance with the Legal Requirements described in clauses (i), (ii) and
(iii) above, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
Section 5.26.    Title to Crude Oil and Refined Products. The Borrowers and
Subsidiaries require that either (i) each shipper whose Crude Oil, Refined
Projects or other petroleum products are transported through the Pipeline and
Transportation Systems warrant that such shipper has title to, or the right to
ship, all such Crude Oil, Refined Products or other petroleum products tendered
to the Pipeline and Transportation Systems for transportation; or (ii) any Liens
with respect to such Crude Oil, Refined Products or other petroleum products are
subordinated to the applicable Borrowers’ or such Subsidiary’s right to payment
for storage, throughput or other such charges.

-104‑

--------------------------------------------------------------------------------




SECTION 6.
COVENANTS.

Each Borrower covenants and agrees that, so long as any Loans or Letters of
Credit are available to or in use by any Borrower hereunder and until all
Obligations are paid in full:
Section 6.1.    Information Covenants    . The Borrowers will furnish to the
Administrative Agent, with sufficient copies for each Lender:
(a)    Quarterly Reports. Not later than (i) 55 days after the end of each of
the first three fiscal quarters of each fiscal year of the Consolidated Group
and (ii) 95 days after the end of the last fiscal quarter of each fiscal year of
the Consolidated Group, the MLP’s consolidated balance sheet as at the end of
such fiscal quarter and the related consolidated statements of income or
operations, partners’ capital, retained earnings, and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year to date period then
ended, each in reasonable detail, prepared by the Borrowers’ Agent in accordance
with GAAP, and setting forth comparative figures for the corresponding prior
fiscal quarter in the prior fiscal year, all of which shall be certified by the
General Partner’s chief financial officer on behalf of the Borrowers’ Agent or
by a financial or accounting officer of the General Partner acceptable to the
Administrative Agent that they fairly present in all material respects in
accordance with GAAP the consolidated financial condition of the MLP as of the
dates indicated and the results of its operations and changes in its cash flows
for the periods indicated, subject to normal year end audit adjustments and the
absence of footnotes.
(b)    Annual Statements. Not later than 95 days after the close of each fiscal
year of the Consolidated Group, a copy of the MLP’s consolidated balance sheet
as of the last day of the fiscal year then ended and the MLP’s consolidated
statements of income or operations, partners’ capital, retained earnings, and
cash flows for the fiscal year then ended, and accompanying notes thereto, each
in reasonable detail, and for each fiscal year ending on or after December 31,
2014, showing in comparative form the figures for the previous fiscal year,
accompanied by an unqualified opinion of a firm of independent public
accountants of recognized national standing, selected by the Borrowers’ Agent
and acceptable to the Administrative Agent, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in accordance with GAAP the consolidated financial condition of the MLP
as of the close of such fiscal year and the results of its operations and cash
flows for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards.

-105‑

--------------------------------------------------------------------------------




(c)    Officer’s Certificates. Within 55 days after the end of each fiscal
quarter of the Consolidated Group (except with respect to each fiscal
quarter-end that is also a fiscal year-end in which case not later than 95
days), a certificate of the chief financial officer of the General Partner on
behalf of the Borrowers’ Agent or other financial or accounting officer of the
Borrowers’ Agent acceptable to Administrative Agent in the form of Exhibit E
(i) stating no Default or Event of Default has occurred during the period
covered by such statements of, if a Default or Event of Default exists, a
detailed description of the Default or Event of Default and all actions the
Borrowers are taking with respect to such Default or Event of Default,
(ii) confirming that the representations and warranties stated in Section 5
remain true and correct in all material respects (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (iii) showing the Borrowers’ compliance
with the covenants set forth in 6.20.
(d)    Material Projects. Not less than 15 days (or such shorter period as is
acceptable to the Administrative Agent in its reasonable discretion) prior to a
Material Project Designation Date, and thereafter (until that date that is 12
months after the Commercial Operation Date for such Material Project) not less
than 15 days (or such shorter period as is acceptable to the Administrative
Agent in its reasonable discretion) prior to each required date of delivery of
any compliance certificate pursuant to Section 6.1(c), the Borrowers shall
deliver to the Administrative Agent a certificate setting forth a summary of
such Material Project and the calculation for the proposed investment in such
Material Project and the calculation of projected revenues therefrom, prepared
by the Borrowers’ Agent and certified by the General Partner’s chief financial
officer on behalf of the Borrowers’ Agent or by a financial or accounting
officer of the General Partner acceptable to the Administrative Agent, which
calculations must be acceptable to the Administrative Agent in its reasonable
discretion, along with such other information and documentation with respect to
such Material Project as is reasonably requested by the Administrative Agent
(including financial modeling and other due diligence information, feasibility
studies, engineering assessments, updated status reports for any Material
Project currently under construction and covering original anticipated and
current projected costs therefor, Capital Expenditures (completed and
remaining), the anticipated Commercial Operation Date, which may not be modified
without the prior written consent of the Administrative Agent (the “Scheduled
Commercial Operation Date”), projected and/or existing revenues (including any
applicable tariff-based revenues), customers (including information with respect
to the creditworthiness thereof) and contracts), all in form and substance
reasonably satisfactory to the Administrative Agent; if the Borrowers propose to
make a Material Project EBITDA Adjustment with respect to a Material Project,
then, after the Material Project Designation Date for such Material Project and
not less than 15 days (or such shorter period as is acceptable to the
Administrative Agent in its reasonable discretion) prior to each required date
of delivery of any compliance

-106‑

--------------------------------------------------------------------------------




certificate pursuant to Section 6.1(c), the Borrowers shall provide, in addition
to the other deliveries required by this Section 6.1(d), the calculation for the
proposed adjustment to be added to EBITDA, supporting information regarding pro
forma projected amounts related thereto and any assumptions relating thereto),
all in form and substance reasonably satisfactory to the Administrative Agent.
(e)    Budgets. As soon as available, but in any event no later than 80 days
after the first day of each fiscal year of the MLP, a budget in form
satisfactory to the Administrative Agent (including, without limitation,
budgeted consolidated statements of income, and sources and uses of cash and
balance sheets for the MLP) of the MLP in reasonable detail satisfactory to the
Administrative Agent for each fiscal quarter of such fiscal year and with the
principal assumptions upon which such budget is based. (The deliveries described
in Section 3.2(w) are deemed to satisfy the requirements of this Section 6.1(e)
for the fiscal year of the Consolidated Group commencing January 1, 2015.)
(f)    Notice of Default or Litigation, Labor Matters, Collateral Losses and
Contracts. Promptly, and in any event within seven Business Days after any
officer of any Borrower or the General Partner obtains knowledge thereof,
(i) notice of the occurrence of any event which constitutes a Default or an
Event of Default or any other event which could reasonably be expected to have a
Material Adverse Effect, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrowers propose to take with
respect thereto, (ii) notice of the commencement of, or threat of, or any
significant adverse development in, any litigation, labor controversy,
arbitration or governmental proceeding pending against the Borrowers or any of
their Subsidiaries which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect, (iii) any material notice, summons, citation,
proceeding or order received from the FERC or any other Governmental Authority
concerning the regulation of any material portion of the Pipeline and
Transportation Systems (other than any notice or order that is applicable to all
Persons engaged in the same business as the Borrowers or their Subsidiaries),
(iv) notice of any labor dispute to which any Borrower or any of their
Subsidiaries may become a party and which may have a Material Adverse Effect,
(v) notice of any strikes, walkouts, or lockouts relating to any Borrower’s or
any of their Subsidiaries’ plants or other facilities that could reasonably be
expected to have a Material Adverse Effect, (vi) any Events of Loss where the
aggregate damage to the Collateral and/or lost contribution margins of the MLP
and its Subsidiaries (after taking into account any insurance proceeds available
for such lost contribution margins) could reasonably be expected to exceed
U.S. $1,500,000 and (vii) any Material Agreements entered into after the
Restatement Effective Date to the extent reasonably requested by the
Administrative Agent.

-107‑

--------------------------------------------------------------------------------




(g)    Management Letters. Promptly after any Borrower’s receipt thereof, a copy
of each report or any “management letter” submitted to such Borrower or any of
its Subsidiaries by its certified public accountants and the management’s
responses thereto.
(h)    Other Reports and Filings. Promptly, and without duplication to the
extent such information is already provided hereunder, copies of all (i)
financial information, (ii) proxy materials and (iii) other material information
(including, without limitation, certificates, reports, statements and completed
forms), if any, which any Borrower or any of its Subsidiaries (x) files with the
SEC, (y) furnishes to the holders of the any Borrower’s public securities, or
(z) has delivered to holders of, or to any agent or trustee with respect to, any
Permitted Note Indebtedness and any other Indebtedness of any Borrower or any of
its Subsidiaries in their capacity as such a holder, agent or trustee to the
extent that the aggregate principal amount of such Indebtedness exceeds (or upon
the utilization of any unused commitments may exceed) U.S. $1,500,000.
(i)    Environmental Matters. Promptly upon, and in any event within seven
Business Days after any officer of any Borrower or the General Partner obtains
knowledge thereof, written notice of one or more of the following environmental
matters which individually, or in the aggregate, may reasonably be expected to
have a Material Adverse Effect or cause any material portion of property
described in the Deed of Trust to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law that would
materially and adversely interfere with or impact the use of the affected
property in the Business: (i) an Environmental Claim against any Borrower or any
of its Subsidiaries or any real property owned or operated by any Borrower or
any of its Subsidiaries; (ii) any condition or occurrence on or arising from any
real property owned or operated by any Borrower or any of its Subsidiaries that
(A) results in noncompliance by such Borrower or any of its Subsidiaries with
any applicable Environmental Law or (B) could reasonably be expected to form the
basis of an Environmental Claim against such Borrower or any of its Subsidiaries
or any such real property; and (iii) any removal or remedial actions to be taken
in response to the actual or alleged presence of any Hazardous Material on any
real property owned or operated by any Borrower or any of its Subsidiaries as
required by any Environmental Law or any Governmental Authority. All such
notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
General Partner’s, such Borrower’s or such Subsidiary’s response thereto.
(j)    Permitted Joint Venture Quarterly Reports. Not later than (i) 75 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Consolidated Group and (ii) 95 days after the end of the last fiscal quarter
of each fiscal year of the Consolidated

-108‑

--------------------------------------------------------------------------------




Group, for each Permitted Joint Venture, the consolidated balance sheet of such
Joint Venture as at the end of such fiscal quarter and the related consolidated
statements of income or operations, partners’ capital or other equity, retained
earnings, and cash flows for such fiscal quarter and for the elapsed portion of
the fiscal year to date period then ended, each in reasonable detail, prepared
in accordance with GAAP, and to the extent available, setting forth comparative
figures for the corresponding prior fiscal quarter in the prior fiscal year, all
of which shall be certified by the General Partner’s chief financial officer on
behalf of the Borrowers’ Agent or by a financial or accounting officer of the
General Partner acceptable to the Administrative Agent that they fairly present
in all material respects in accordance with GAAP the consolidated financial
condition of such Permitted Joint Venture as of the dates indicated and the
results of its operations and changes in its cash flows for the periods
indicated, subject to normal year end audit adjustments and the absence of
footnotes.
(k)    Permitted Joint Venture Annual Statements. Not later than 95 days after
the close of each fiscal year of the Consolidated Group, a copy of each
Permitted Joint Venture’s consolidated balance sheet as of the last day of the
fiscal year then ended and such Permitted Joint Venture’s consolidated
statements of income or operations, partners’ capital or other equity, retained
earnings, and cash flows for the fiscal year then ended, and accompanying notes
thereto, each in reasonable detail, and to the extent avaialble, showing in
comparative form the figures for the previous fiscal year, accompanied by an
unqualified opinion of a firm of independent public accountants of recognized
national standing, to the effect that the consolidated financial statements have
been prepared in accordance with GAAP and present fairly in accordance with GAAP
the consolidated financial condition of such Permitted Joint Venture as of the
close of such fiscal year and the results of its operations and cash flows for
the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards.
(l)    Notice of Permitted Joint Venture or Conversion of Permitted Joint
Venture. Not later than 15 days (or such shorter period as is acceptable to the
Administrative Agent in its reasonable discretion) prior to an initial
investment in a Permitted Joint Venture by any Borrower or any of its
Subsidiaries, written notice of such Permitted Joint Venture and such investment
therein (at which time Schedule 5.10 shall be deemed to include a reference to
such Permitted Joint Venture); provided that, at the time of such notice or
after giving effect thereto, no Default or Event of Default shall exist;
provided further that, the Borrowers may at any time provide written notice to
the Administrative Agent that they are designating a Permitted Joint Venture
(which otherwise qualifies as a Subsidiary) to be a Subsidiary hereunder and,
upon the Administrative Agent’s receipt of such notice and at all times

-109‑

--------------------------------------------------------------------------------




thereafter, such Person shall cease to be a Permitted Joint Venture and shall be
a Subsidiary subject to the terms hereof, including Section 4, and the other
Loan Documents.
(m)    Other Information. From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent may reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or 6.01(h)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrowers post such documents,
or provides a link thereto, on the website of the Borrowers’ Agent on the
Internet at the website address set forth in Section 10.8(b); or (ii) on which
such documents are posted on such Borrower’s behalf on the Platform. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrowers, as applicable,
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Section 6.2.    Inspections; Field Examinations. Each Borrower will, and will
cause each Subsidiary to, permit (a) officers, representatives and agents of the
Administrative Agent to visit and inspect any Property of such Borrower or such
Subsidiary, and to examine the books of account of such Borrower or such
Subsidiary and (b) officers, representatives and agents of the Administrative
Agent or any Lender to discuss the affairs, finances and accounts of such
Borrower or such Subsidiary with its and their officers and independent
accountants, all at such reasonable times as the Administrative Agent or any
Lender (with respect to Section 6.2(b) only) may request; provided that, prior
written notice of any such visit, inspection, examination or request for
discussion shall be provided to such Borrower and such visit, inspection,
examination or request for discussion shall be performed at reasonable times to
be agreed to by such Borrower, which agreement will not be unreasonably
withheld. Each Borrower shall pay to the Administrative Agent for its own use
and benefit reasonable charges for examinations of the Collateral performed by
the Administrative Agent or its agents or representatives in such amounts as the
Administrative Agent may from time to time request (the Administrative Agent
acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral examinations); provided, however, that in the absence of any
Default and Event of Default, the Administrative Agent may not conduct more than
two such examinations per calendar year and the Borrowers shall not be required
to pay the Administrative Agent for more than two such examinations per calendar
year.
Section 6.3.    Maintenance of Property and Insurance, Environmental Matters,
etc    . (a) Each Borrower will, and will cause each of its Subsidiaries to,
(i) keep (or cause to be kept) its

-110‑

--------------------------------------------------------------------------------




material property, plant and equipment in good repair, working order and
condition, normal wear and tear, casualty and condemnation excepted, and shall
from time to time make (or cause to be made) all necessary repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto so
that at all times such material property, plant and equipment are reasonably
preserved and maintained (or in process thereof) and (ii) maintain (or cause to
be maintained) in full force and effect with financially sound and reputable
insurance companies insurance which provides substantially the same (or greater)
coverage and against at least such risks as is in accordance with industry
practice, and shall furnish to the Administrative Agent upon request full
information as to the insurance so carried. In any event, each Borrower shall,
and shall cause each of its Subsidiaries to, maintain (or cause to be
maintained) insurance on the Collateral to the extent required by the Collateral
Documents. Without limiting the foregoing, each Borrower will maintain (or cause
to be maintained) during the term of this Credit Agreement, at no cost to the
Administrative Agent or the Lenders, environmental insurance coverage,
property/business interruption insurance coverage and other insurance coverage
that is reasonable and customary for pipeline logistics operators but in no
event shall such property/business interruption insurance coverage be less than
U.S. $150,000,000 per occurrence; provided, however, that, notwithstanding the
foregoing, the insurance maintained (or caused to be maintained) by the
Borrowers shall at all times be in coverage amounts reasonably satisfactory to
the Administrative Agent. The Borrowers shall require the insurer to add and
maintain the Administrative Agent as an additional insured or lender or loss
payee, as applicable, on any such policies. Notwithstanding anything to the
contrary herein, the Borrowers and their Subsidiaries may obtain through a
Captive Insurance Subsidiary all or any insurance required under this
Section 6.3(a) or under the Collateral Documents to the extent (x) such
insurance obtained through a Captive Insurance Subsidiary is reinsured by one or
more responsible and reputable insurance companies, associations, or associates,
or the federal government, (y) any reinsurance agreements between such Captive
Insurance Subsidiary and such reinsurance companies, associations, or associates
described in the foregoing clause (x) shall provide for direct access to such
reinsurers through a direct access cut-through endorsement for all named
insureds, loss payees and mortgagees, and (z) such arrangements are otherwise
acceptable to the Administrative Agent in its reasonable discretion.
(b)    Without limiting Section 6.03(a), each Borrower and its Subsidiaries
shall (i) maintain or cause the maintenance of the interests and rights which
are necessary to maintain the Pipeline and Transportation Systems and the
Terminals, which individually or in the aggregate, could, if not maintained,
reasonably be expected to have a Material Adverse Effect; (ii) subject to
Permitted Liens, maintain the Pipeline and Transportation Systems within the
confines of the Pipeline Rights without encroachment upon any adjoining property
and maintain the Terminals within the legal boundaries of the same and without
encroachment upon any adjoining property, except where the failure of the
Pipeline and Transportation Systems and Terminals to be so maintained,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (iii) maintain

-111‑

--------------------------------------------------------------------------------




such rights of ingress and egress necessary to permit each Borrower and its
Subsidiaries to inspect, operate, repair, and maintain the Pipeline and
Transportation Systems and the Terminals to the extent that failure to maintain
such rights, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect and provided that any Borrower or any of its
Subsidiaries may hire third parties to perform these functions; and
(iv) maintain all material agreements, licenses, permits, and other rights
required for any of the foregoing described in clauses (i), (ii), and (iii) of
this Section 6.03(b) in full force and effect in accordance with their terms,
timely make any payments due thereunder, and prevent any default thereunder
which could result in a termination or loss thereof, except any such failure to
maintain or pay or any such default that could not reasonably, individually or
in the aggregate, be expected to cause a Material Adverse Effect.
(c)    Without limiting Section 6.3(a), each Borrower and its Subsidiaries: (i)
shall comply with, and maintain (or cause to be maintained) all real property
owned each such Borrower or its Subsidiaries in compliance with, any applicable
Environmental Laws and Environmental Permits, except to the extent that
noncompliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; (ii) shall pursue or apply for, and
once obtained, maintain in full force and effect all governmental approvals
required for its operations at or on its properties by any applicable
Environmental Laws or Environmental Permits, except where failure to so pursue,
apply for or maintain could not reasonably, individually or in the aggregate, be
expected to cause a Material Adverse Effect; (iii) shall cure as soon as
reasonably practicable any violation of applicable Environmental Laws or
Environmental Permits with respect to any of its properties which violations, if
not so cured, individually or in the aggregate, may reasonably be expected to
have a Material Adverse Effect; and (iv) shall not, and shall not permit any
other Person to, own or operate on any of its properties any landfill or dump or
hazardous waste treatment, storage or disposal facility as defined pursuant to
the RCRA, or any comparable state law, unless such ownership or operation is
ancillary to the Business and in material compliance with all Environmental
Laws. With respect to any Release of Hazardous Materials, the Borrowers and
their Subsidiaries shall, in all material respects, conduct any necessary or
required investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other response action necessary to remove, cleanup or abate
any material quantity of Hazardous Materials released at or on any of its
properties as required by any applicable Environmental Law or Environmental
Permits.
(d)    In the event that the FERC orders or imposes any FERC Jurisdictional
Requirement against any Borrower or any Subsidiary, such Borrower or such
Subsidiary shall promptly comply in all respect with all terms of such FERC
Jurisdictional Requirement within the time period required thereby.
Section 6.4.    Preservation of Existence. Each Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and

-112‑

--------------------------------------------------------------------------------




effect its existence and, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, its franchises, authority to do
business, licenses, patents, trademarks, copyrights and other proprietary
rights; provided, however, that nothing in this Section 6.4 shall prevent, to
the extent permitted by Section 6.13, sales of assets by any Borrower or any of
its Subsidiaries, the dissolution or liquidation of any Subsidiary of any
Borrower, or the merger or consolidation between or among the Subsidiaries of
any Borrower. No Subsidiary of any Borrower shall be a Foreign Subsidiary, other
than any Canadian Subsidiary.
Section 6.5.    Compliance with Laws. Each Borrower shall, and shall cause each
Subsidiary to, comply in all respects with the requirements of all laws, rules,
regulations, ordinances and orders of any Governmental Authority applicable to
such Borrower’s or any of its Subsidiaries’ Property or business operations of
any Governmental Authority, where any such non‑compliance, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
Section 6.6.    ERISA. (a) Each Borrower shall, and shall cause each other
member of its Controlled Group to, promptly pay and discharge all its
obligations and liabilities arising under ERISA with respect to a Pension Plan
or a Post-Retirement Benefit Plan of a character which if unpaid or unperformed
would have a Material Adverse Effect or result in the imposition of a Lien that
primes the Liens that secure the Obligations upon any of its Property. Each
Borrower shall, and shall cause each other member of its Controlled Group to, if
a material liability to a Borrower or a Guarantor would result, promptly notify
the Administrative Agent and each Lender of: (i) the occurrence of any
“reportable event” (as defined in Section 4043(c) of ERISA and the regulations
thereunder) with respect to a Pension Plan (other than an event with respect to
which notice is waived pursuant to the applicable regulations), (ii) receipt of
any notice from the PBGC of its intention to seek termination of any Pension
Plan or appointment of a trustee therefor, (iii) its intention to terminate any
Pension Plan in a non-standard termination or to withdraw from any Multiemployer
Plan.
(b)    The Borrowers shall, and shall cause each Subsidiary to, promptly pay and
discharge or remit when due all material obligations and liabilities (including
without limitation all employer and employee payments, contributions and
premiums) arising under or in respect of each Canadian Pension Plan and Canadian
Benefit Plan (in this Section 6.6(b), collectively the “Canadian Plans” or
individually, a “Canadian Plan”) of a character which if unpaid or unperformed
would result in the imposition of a Lien against any of its Property or have a
Material Adverse Effect. The Borrowers shall, and shall cause each Subsidiary
to, if a material liability to a Borrower or a Guarantor would result, promptly
notify the Administrative Agent of: (i) the occurrence of any reportable event
with respect to a Canadian Plan, or (ii) receipt of any notice from the Canadian
Pension Regulator of its intention to seek termination or wind‑up, in whole or
in part, of any Canadian Plan or appointment of a trustee therefor, in a
non-standard termination. The Borrowers

-113‑

--------------------------------------------------------------------------------




shall cause to be delivered to the Administrative Agent, if a Material Adverse
Effect would be reasonably likely to result, (i) promptly after receipt thereof
a copy of any material direction, order, notice, ruling or opinion from any
governmental authority (including without limitation the Canadian Pension
Regulator) with respect to any Canadian Plan (including any notice or proposal
to terminate or wind up, in whole or in part, any Canadian Pension Plan or
Canadian Benefit Plan), (ii) any default or violation notice under any Canadian
Plan or any suit, action, claim or proceeding commenced or threatened with
respect to any Canadian Plan or its assets that could result in any material
liability, payment of taxes, fine or penalty or (iii) any material change in the
funding or contribution requirements for any Canadian Plan. Each Borrower
covenants and agrees that it will and will cause any Subsidiary to continue to
fulfill its obligations when due in respect of any Canadian Union‑Administered
Plan as required pursuant to any collective agreement and applicable law,
including but not limited to withholding and remitting employee (if any) and
employer contributions.
Section 6.7.    Payment of Taxes. Each Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, (a) all Taxes imposed upon it before
becoming delinquent and before any penalties accrue thereon, unless and to the
extent that the same are being contested in good faith by proper proceedings and
for which adequate reserves have been established in accordance with GAAP; and
(b) all Taxes imposed upon any material portion of its Property, before becoming
delinquent and before any penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by proper proceedings and as
to which adequate reserves have been established in accordance with GAAP.
Section 6.8.    Contracts with Affiliates. No Borrower shall, nor shall it
permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates (other than direct or indirect
Wholly-owned Subsidiaries) on terms and conditions which, when taken as a whole,
are materially less favorable to such Borrower or such Subsidiary than would be
usual and customary in similar contracts, agreements or business arrangements
between Persons not affiliated with each other; provided that the foregoing
restriction shall not (a) apply to transactions between or among the any
Borrower and its Subsidiaries, between or among the Borrowers, or between or
among the Subsidiaries, (b) apply to transactions pursuant to the Material
Agreements as in effect on the Restatement Effective Date or, if applicable, to
the extent modified as permitted under this Agreement, (c) apply to contracts,
agreements, and business arrangements that (i) are approved by the conflicts
committee of the board of directors (or similar governing body) of the General
Partner, (ii) are approved by the majority of directors on such committee that
are not Related Parties of Holdings (except in their capacities as such
directors for the General Partner), (iii) are entered into pursuant to the
reasonable business judgment of such Borrower or such Subsidiary party thereto,
and (iv) are not entered into during the continuance of a Default or an Event of
Default and no Default or Event of Default would be caused thereby, and (d)
prohibit each Borrower and each

-114‑

--------------------------------------------------------------------------------




Subsidiary from declaring or paying any lawful dividend or distribution
otherwise permitted hereunder.
Section 6.9.    Restrictions or Changes; Material Agreements; Organization
Documents    . No Borrower shall, nor shall it permit any Subsidiary to, change
its fiscal year or fiscal quarters from its present basis, reduce the term of
any Material Agreement, or otherwise amend or modify (or with respect to
Material Agreements with Affiliates of the MLP, allow to be amended or modified)
any Material Agreement in a manner that could reasonably be expected to have a
Material Adverse Effect. (For purposes of clarity, the parties hereto agree that
any change that occurs pursuant to the express, self-operative terms of any
Material Agreement does not constitute a modification under the foregoing
sentence). Each Borrower and each Subsidiary shall perform and observe all the
terms and provisions of each Material Agreement to be performed or observed by
it, maintain each such Material Agreement in full force and effect, enforce each
such Material Agreement in accordance with its terms, upon the request of the
Administrative Agent, make to each other party to each such Material Agreement
such demands and requested for information and reports or for action as any
Borrower or any Subsidiary, as applicable, is entitled to make under such
Material Agreement, except, in any case, where failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No Borrower shall amend, change or otherwise modify its
Organization Documents in a manner adverse to the interests of the Lenders;
provided that, notwithstanding the foregoing, no Borrower shall amend, change or
otherwise modify its Organization Documents in any manner without the prior
written consent of the Administrative Agent.
Section 6.10.    Change in the Nature of Business. No Borrower shall, nor shall
it permit any Subsidiary or Permitted Joint Venture to, engage in any business
or activity other than the Business.
Section 6.11.    Indebtedness. No Borrower shall, nor will it permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except;
(a)    the Obligations, Hedging Liability, and Bank Product Liability of the
Borrowers and their Subsidiaries owing to the Administrative Agent and the
Lenders (and their Affiliates);
(b)    Indebtedness owed pursuant to Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes with Persons other
than Lenders (or their Affiliates);

-115‑

--------------------------------------------------------------------------------




(c)    intercompany Indebtedness among the Borrowers, or between or among any
Borrower or Borrowers and any Subsidiary or Subsidiaries to the extent permitted
by Section 6.14;
(d)    Purchase Money Indebtedness and Capitalized Lease Obligations of the
Borrowers and their Subsidiaries in an amount not to exceed U.S. $45,000,000 in
the aggregate at any time outstanding; provided, however, not more than
U.S. $15,000,000 of such amount at any one time outstanding shall be permitted
for expenditures that are not Capital Expenditures;
(e)    endorsement of instruments or other payment items for deposit or
collection of commercial paper received in the ordinary course of business;
(f)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
and (ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with permitted dispositions;
(g)    unsecured Indebtedness of any Borrower or any Subsidiary in an aggregate
principal amount not to exceed U.S. $45,000,000 at any time outstanding that is
incurred on the date of the consummation of a Permitted Acquisition solely for
the purpose of consummating such Permitted Acquisition; provided that (i) no
Event of Default has occurred and is continuing or would result therefrom, (ii)
such unsecured Indebtedness is not incurred for working capital purposes, (iii)
such unsecured Indebtedness does not mature prior to that date that is twelve
(12) months after the Termination Date, (iv) such Indebtedness is subordinated
in right of payment to the Obligations, Hedging Liability and Bank Product
Liability on terms and conditions reasonably satisfactory to the Administrative
Agent and is otherwise on terms and conditions (including all economic terms and
the absence of covenants) reasonably acceptable to the Administrative Agent, and
(v) the only interest that accrues with respect to such Indebtedness is payable
in kind;
(h)    Acquired Indebtedness in an amount not to exceed U.S. $30,000,000 in the
aggregate at any time outstanding;
(i)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance or the broker therefore or any company providing financing
with respect to the premiums for such insurance to or for the benefit of any
Borrower or any Subsidiary, so long as the amount of such Indebtedness is not in
excess of the amount of the unpaid cost

-116‑

--------------------------------------------------------------------------------




of, and shall be incurred only to defer the cost of, unpaid insurance premiums
for the one year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year;
(j)    unsecured Indebtedness incurred in respect of overdraft protection, and
other like services, in each case, incurred in the ordinary course of business;
(k)    Contingent Obligations of a Borrower or a Subsidiary in respect of
(i) Indebtedness otherwise permitted hereunder and (ii) Indebtedness of a
Controlled Joint Venture to the extent permitted under Section 6.22(a)(i);
(l)    to the extent constituting Indebtedness, investments permitted under
Section 6.14;
(m)    secured Indebtedness of any Borrower or any Subsidiary not otherwise
permitted by this Section in an aggregate principal amount not to exceed
U.S. $3,000,000 at any one time outstanding;
(n)    Permitted Note Indebtedness;
(o)    unsecured Subordinated Debt in an aggregate principal amount not to
exceed U.S. $15,000,000 in the aggregate at any time outstanding; and
(p)    unsecured Indebtedness of any Borrower and any Subsidiary not otherwise
permitted by this Section in an aggregate principal amount not to exceed
U.S. $15,000,000 in the aggregate at any time outstanding.
Section 6.12.    Liens. No Borrower shall, nor shall it permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien on any of its
Property; provided that the foregoing shall not prevent the following (the Liens
described below, the “Permitted Liens”):
(a)    inchoate Liens for the payment of Taxes which are not yet delinquent or
the payment of which is not required by Section 6.7;
(b)    Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, Taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with bids, tenders,
contracts or leases to which any Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided,
in each case, that the obligation is not for borrowed money and that

-117‑

--------------------------------------------------------------------------------




the obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and for which adequate reserves have been established in accordance with
GAAP;
(c)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’ (including
common carriers’) bailee’s or other similar Liens arising in the ordinary course
of business with respect to obligations which are not past due for more than
forty-five (45) days or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and for which
adequate reserves have been established in accordance with GAAP;
(d)    Liens created by or pursuant to this Agreement and the Collateral
Documents;
(e)    Liens on Property of any Borrower or any Subsidiary created solely for
the purpose of securing indebtedness permitted by Sections 6.11(d), representing
or incurred to finance the purchase price of Property; provided that, no such
Lien shall extend to or cover other Property of such Borrower or such Subsidiary
other than the respective Property so acquired, and the principal amount of
indebtedness secured by any such Lien shall at no time exceed the purchase price
of such Property, as reduced by repayments of principal thereon;
(f)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions and Liens of a collection bank arising
under Section 4-210 of the UCC on items in the course of collection;
(g)    Liens comprised of minor defects, irregularities, and deficiencies in
title to, and easements, rights-of-way, zoning restrictions and other similar
restrictions, charges or encumbrances, defects and irregularities in the
physical placement and location of pipelines within the areas covered by the
easements, leases, licenses and other rights in real property in favor of any
Borrower or any Subsidiary which, individually and in the aggregate, do not
materially adversely interfere with the ordinary conduct of business by such
Subsidiary or such Borrower, as applicable;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.1(g);
(i)    Liens to secure the performance of bids, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

-118‑

--------------------------------------------------------------------------------




(j)    Liens set forth on Schedule 6.12 hereof;
(k)    Liens appearing as exceptions listed on Schedule B to the Title Policies;
(l)    Liens securing any sale-leaseback permitted under this Agreement in an
amount not to exceed U.S. $3,000,000 in the aggregate at any time outstanding;
(m)     Liens securing the interests of a broker or other trade counterparty
with respect to any margin account pursuant to a Hedge Agreement maintained by
any Borrower or any Subsidiary in the ordinary course of business in an amount
not to exceed U.S. $30,000,000 in the aggregate at any time outstanding;
(n)    Liens on specified assets which Liens are not otherwise permitted by this
Section 6.12 so long as the aggregate fair market value (determined, in the case
of each such Lien, as of the date such Lien is incurred) of such specified
assets subject thereto does not exceed (as to the Borrowers and all their
Subsidiaries) U.S. $22,500,000 at any one time; and
(o)    Liens on Property of any Borrower or any Subsidiary securing indebtedness
permitted by Section 6.11(m).
Section 6.13.    Consolidation, Merger, and Sale of Assets. No Borrower shall,
nor will it permit any of its Subsidiaries to, wind up, liquidate or dissolve
its affairs or agree to any merger or consolidation with or into any other
Person, or convey, sell, lease or otherwise dispose of all or any part of its
Property, including any disposition as part of any sale‑leaseback transactions
except that this Section shall not prevent:
(a)    the sale and lease of inventory in the ordinary course of business;
(b)    the sale, transfer or other disposition of any tangible personal property
that, in the reasonable judgment of any Borrower or its Subsidiaries, has become
uneconomic, obsolete or worn out;
(c)    the sale, transfer, lease, or other disposition of Property of any
Borrower and its Subsidiaries to one another;
(d)    the merger (or dissolution) of any Subsidiary with and into any Borrower
or any other Subsidiary, provided that, in the case of any merger (or
dissolution) involving any Borrower, such Borrower is the legal entity surviving
the merger (or dissolution); provided

-119‑

--------------------------------------------------------------------------------




further that, in the case of any merger (or dissolution) involving the MLP, the
MLP is the legal entity surviving the merger (or dissolution);
(e)    the disposition or sale of Cash Equivalents on consideration for cash in
the ordinary course of business;
(f)    the sale, transfer, lease, or other disposition of Property of any
Borrower or any Subsidiary (including any disposition of Property as part of a
sale and leaseback transaction) aggregating for the Borrowers and their
Subsidiaries not more than U.S. $15,000,000 during any fiscal year of the
Borrowers;
(g)    the making of Restricted Payments permitted by Section 6.15;
(h)    ordinary course dispositions of (i) overdue accounts receivable in
connection with the compromise or collection thereof (and not in connection with
any financing transaction), and (ii) leases, subleases, rights of way,
easements, licenses, and sublicenses that, individually and in the aggregate, do
not materially interfere with the ordinary conduct of the business then
conducted by any Borrower or any Subsidiary, as applicable, and do not
materially detract from the value or use of the Property which they affect;
(i)    dispositions by the Borrowers and their Subsidiaries not otherwise
permitted under this Section 6.13, subject to the following conditions:
(A)    that no Event of Default exists at the time of such Disposition or would
result from such Disposition;
(B)    that the aggregate book value of all property disposed of in reliance of
this clause (i) in any fiscal year of the Borrowers shall not exceed
U.S. $30,000,000; and
(C)    that at least 75% of the purchase price for such asset shall be paid to
such Borrower or such Subsidiary in cash;
(j)    so long as no Event of Default has occurred and is continuing, the grant
of any option or other right to purchase any asset in a transaction that would
be permitted under the provisions of Section 6.13(i);
(k)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business;

-120‑

--------------------------------------------------------------------------------




(l)    the lapse of registered patents, trademarks and other intellectual
property of the Borrowers or any of their Subsidiaries to the extent that the
continued registration thereof is not economically desirable in the conduct of
its business and so long as such lapse is not materially adverse to the
interests of the Lenders;
(m)    the sale or issuance of Ownership Interests of any Borrower that does not
result in a Change of Control hereunder;
(n)    Permitted Liens;
(o)    any investment permitted under Section 6.14, to the extent any such
investment is deemed to be a disposition;
(p)    any involuntary Event of Loss;
(q)    the disposition or sale of Ownership Interests of Permitted Joint
Ventures; provided that, to the extent required by Section 2.7(b)(i), the
Obligations are prepaid with any Net Cash Proceeds of such disposition or sale;
(r)    so long as no Event of Default has occurred and is continuing, the
disposition or sale of (i) approximately 98 acres located at 1000 Emma Drive,
Mountain View, Arkansas and (ii) that certain aircraft described as 2009 Piper
Malibu Meridian PA‑46‑500TP, N6072J; and
(s)    the leasing of real property and personal property in the ordinary course
of business.
Section 6.14.    Advances, Investments and Loans. No Borrower shall, nor will it
permit any of its Subsidiaries to, directly or indirectly, make loans or
advances to, guarantee any obligations of, or make, retain or have outstanding
any investments (whether through purchase of equity interests or obligations or
otherwise) in, any Person, or acquire all or substantially all of the assets or
business of any other Person or division thereof, or enter into any partnerships
or joint ventures, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, except that this Section shall not
prevent:
(a)    receivables created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
(b)    investments in Cash Equivalents;

-121‑

--------------------------------------------------------------------------------




(c)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business, including the receipt of security
for such obligations;
(d)    investments or advances made by any Borrower or any of its Subsidiaries
in any direct or indirect Wholly-owned Subsidiaries or any other Borrower, and
investments made from time to time after the Restatement Effective Date by any
Borrower or any of its Subsidiaries in any direct or indirect Wholly-owned
Subsidiaries or any other Borrower to the extent permitted by Section 6.17;
(e)    intercompany advances made from time to time from any Borrower to any one
or more direct or indirect Wholly-owned Subsidiaries in the ordinary course of
business;
(f)    Permitted Acquisitions;
(g)    Hedge Agreements entered into in the ordinary course of business and not
for speculative purposes;
(h)    the making of any payments Permitted by Section 6.15 hereof;
(i)    investments consisting of negotiable instruments held for collection in
the ordinary course of business;
(j)    advances to officers, directors and employees of any Borrower and its
Subsidiaries in an aggregate amount of all Borrowers not to exceed
U.S. $1,500,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes;
(k)    deposits of cash or Cash Equivalents in an aggregate amount not to exceed
U.S. $750,000 at any time, made in the ordinary course of business to secure
performance of operating leases;
(l)    investments set forth on Schedule 6.14;
(m)    the Guaranties;
(n)    Contingent Obligations permitted by Section 6.11 hereof;

-122‑

--------------------------------------------------------------------------------




(o)    investments consisting of debt securities as partial consideration for
the disposition of assets to the extent permitted by Section 6.13(i);
(p)    [Intentionally Omitted];
(q)    the Borrowers and their Subsidiaries making expenditures for Material
Projects, including through investments (or loans in lieu of investments) in
Permitted Joint Ventures; provided that, the following conditions are satisfied
at the time of each such expenditure or investment and after giving effect
thereto:
(i)    the Borrowers have complied with Section 6.1(d);
(ii)    such Material Project is only for, or is being established only for, the
Business that is permitted pursuant to Section 6.10 and has, or will have, its
primary location in the United States of America or Canada;
(iii)    after the Restatement Effective Date, the Consolidated Group may not
make expenditures for more than three (3) Material Borrower Projects; and
(iv)    no Default or Event of Default shall exist; and
(r)    other investments not otherwise permitted under this Section 6.14;
provided that, the following conditions are satisfied at the time of each such
investment and after giving effect thereto:
(i)    the Borrowers shall have Unused Commitments (after giving effect to any
increase in the U.S. Revolving Credit Commitments made pursuant to Section
2.1(b)) of not less than U.S. $30,000,000;
(ii)    no Default or Event of Default shall exist; and
(iii)    the Borrowers shall be in compliance (after giving pro forma effect to
the making of such investments) with the covenants contained Section 6.20, and
the Borrowers shall have delivered the Administrative Agent an executed
compliance certificate in the form of Exhibit E evidencing such compliance with
Section 6.20.
Notwithstanding anything in this Section 6.14 to the contrary, any investments,
loans, and advances made by the Borrowers (and any of their Subsidiaries that
are not Excluded Subsidiaries) in and to Excluded Subsidiaries shall only be
permitted in and to Excluded Subsidiaries that are Canadian Subsidiaries;
provided that, the aggregate amount outstanding of such investments, loans,

-123‑

--------------------------------------------------------------------------------




and advances to such Excluded Subsidiaries shall not at any time exceed the sum
of (x) U.S. $65,000,000 plus (y), so long as no Event of Default exists at the
time of any Designated Canadian Equity Issuance, the Net Cash Proceeds of
Designated Canadian Equity Issuances invested in or loaned to such Canadian
Subsidiaries within  60 days of the MLP's receipt thereof, or such longer period
agreed to by the Administrative Agent; provided further that, such amount
outstanding at any time shall be calculated without giving effect to any
write-offs, write-downs, write-ups, impairments of goodwill, forgiveness of
debt, and similar non-cash reductions or increases in value after the making of
such investments, loans, and advances, and for the purpose of clarity, cash
dividends and similar distributions of retained earnings, cash repayments of
such loans and advances, and cash investments, loans and advances, in each case,
made by Excluded Subsidiaries in or to Borrowers  (or  any of their Subsidiaries
that are not Excluded Subsidiaries) shall, for the purpose of calculating the
limitations set forth in this paragraph, reduce the amount outstanding of
investments, loans, and advances made by the Borrowers (and any of their
Subsidiaries that are not Excluded Subsidiaries) in and to Excluded
Subsidiaries.
Notwithstanding anything in this Section 6.14 to the contrary, (i) any
investments made by the Borrowers (and any of their Subsidiaries) in and to
Foreign Joint Ventures shall only be permitted in and to Foreign Joint Ventures
that are Canadian Joint Ventures; and (ii) the aggregate amount outstanding of
such investments in such Foreign Joint Ventures shall not at any time exceed
U.S. $20,000,000, which amount outstanding at any time shall be calculated
without giving effect to any write-offs, write-downs, write-ups, impairments of
goodwill, and similar non-cash reductions or increases in value after the making
of such investments, and for the purpose of clarity, cash dividends and similar
distributions of retained earnings, and cash investments, in each case, made by
Foreign Joint Ventures in or to the Borrowers  (or any of their Subsidiaries)
shall, for the purpose of calculating the limitations set forth in this proviso,
reduce the amount outstanding of investments made by the Borrowers (and any of
their Subsidiaries) in and to Foreign Joint Ventures.
Notwithstanding anything in this Section 6.14 to the contrary, an initial
investment (or an initial loan in lieu of an initial investment) in a Permitted
Joint Venture by any of the Borrowers (and any of their Subsidiaries) shall only
be permitted, if, at the time of such proposed investment, or after giving
effect thereto, for the four most recently ended fiscal quarters of the
Consolidated Group, allowing for a one‑quarter delay with respect to EBITDA
attributable to Permitted Joint Ventures:
(a)    the sum, without duplication, of (i) the Pro Forma Material Project
EBITDA Adjustment for such period plus (ii) the Attributed EBITDA for such
period would not exceed 25% of total actual EBITDA for such period; and

-124‑

--------------------------------------------------------------------------------




(b)    the sum, without duplication, of (i) the Pro Forma Material Project
EBITDA Adjustment for such period plus (ii) the Adjusted Attributed EBITDA for
such period would not exceed 40% of total actual EBITDA for such period;
; provided that, notwithstanding anything herein to the contrary, all amounts
determined pursuant to this sentence shall be made after giving pro forma effect
to all proposed Permitted Joint Venture investments, including that amount of
EBITDA attributable thereto; provided further that, notwithstanding anything
herein to the contrary, (x) the total actual EBITDA determined pursuant to this
sentence shall be made without including any Material Project EBITDA Adjustments
or any EBITDA attributable to Permitted Joint Ventures, and (y) any Attributed
EBITDA and any Adjusted Attributed EBITDA shall be in an amount proportionate to
the Borrowers’ pro rata equity ownership of the Permitted Joint Venture to which
such amounts relate. As used herein:
“Adjusted Attributed EBITDA” means, with respect to any period, the sum of
(a) the EBITDA (with each reference in such definition or its component
definitions to the MLP, the MLP and its Subsidiaries, or to the Consolidated
Group being a reference to the Consolidating Joint Ventures) of the
Consolidating Joint Ventures for such period plus (b) the total actual cash
dividends and similar distributions paid during such period by Non‑Consolidating
Joint Ventures.
“Attributed EBITDA” means, with respect to any period, an amount equal to
(a) the EBITDA (with each reference in such definition or its component
definitions to the MLP, the MLP and its Subsidiaries, or to the Consolidated
Group being a reference to the Consolidating Joint Ventures) of the
Consolidating Joint Ventures for such period minus (b) the total actual cash
dividends and similar distributions paid during such period by such
Consolidating Joint Ventures.
“Pro Forma Material Project EBITDA Adjustment” is defined in the definition of
“EBITDA” in Section 1.1.
Section 6.15.    Restricted Payments. No Borrower shall, nor shall it permit any
of its Subsidiaries to, (i) declare or pay any ,dividends on or make any other
distributions in respect of any class or series of its equity interests, or
(ii) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its equity interests or any warrants, options, or similar instruments to
acquire the same (each a “Restricted Payment”); provided, however, that the
foregoing shall not operate to prevent:
(a)    the making of dividends or distributions by any direct or indirect
Wholly‑owned Subsidiary of any Borrower to its parent entity;

-125‑

--------------------------------------------------------------------------------




(b)    each Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common or subordinated Ownership
Interests of such Person and any Borrower may issue common Ownership Interests
upon the conversion of subordinated Ownership Interests;
(c)    each Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its Ownership Interests with the proceeds received from the
substantially concurrent issue of new common or subordinated Ownership
Interests;
(d)    [Intentionally deleted];
(e)    [Intentionally deleted];
    (f)    so long as no Default or Event of Default has occurred and is
continuing or would result therefrom and no violation of any Legal Requirement
(including Section 17‑607 of the Delaware Revised Uniform Limited Partnership
Act) would result therefrom, the MLP may make Restricted Payments with respect
to any fiscal quarter in an aggregate amount not to exceed Available Cash with
respect to such fiscal quarter, so long as the Borrowers shall be in compliance
(after giving pro forma effect to the making of such Restricted Payment) with
the covenants contained Sections 6.20(a) and, during any Note Outstanding
Period, (b), and the Borrowers shall have delivered an executed compliance
certificate in the form of Exhibit E evidencing such compliance with Section
6.20(a) and, during any Note Outstanding Period, Section 6.20(b); and
(g)    Restricted Payments to officers, directors and employees (i) pursuant to
employment or benefit plans or agreements in an aggregate amount not to exceed
U.S. $750,000 in any fiscal year, or (ii) on account of ownership of phantom
units in the MLP in an aggregate amount not to exceed U.S. $3,000,000 in any
fiscal year, the issuance of which units (a) is in accordance with industry
custom pursuant to the reasonable business judgment of the Borrower and (b) is
authorized by (i) either the conflicts committee of the board of directors (or
similar governing body) of the General Partner or the board of directors of the
General Partner and, in either case, (ii) the majority of directors on such
committee or such board, as applicable, that are not Related Parties of Holdings
(except in their capacities as such directors for the General Partner).
Section 6.16.    Limitation on Restrictions. No Borrower shall, nor will it not
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any restriction on the ability of
any such Subsidiary to (a) pay dividends or make any other distributions on its
Ownership Interests owned by any Borrower or any other Subsidiary, (b) pay

-126‑

--------------------------------------------------------------------------------




or repay any Indebtedness owed to any Borrower or any other Subsidiary, (c) make
loans or advances to any Borrower or any other Subsidiary, (d) transfer any of
its Property to any Borrower or any other Subsidiary except with respect to
rights of first refusal as set forth in Article 7 of the Omnibus Agreement,
provided, however, that such rights of first refusal may not be exercised during
the continuance of an Event of Default hereunder, (e) encumber or pledge any of
its assets to or for the benefit of the Administrative Agent or (f) guaranty the
Obligations, Hedging Liability and Bank Product Liability except for (i) the
Loan Documents, and (ii), with respect to the foregoing clauses (d) and (e)
only, in connection with any document or instrument governing voluntary Liens
permitted pursuant to Section 6.12; provided that, any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Liens.
Section 6.17.    Limitation on Issuances of New Equity by Subsidiaries. No
Borrower will permit any of its Subsidiaries to issue any new Ownership
Interests (including by way of sales of treasury stock); provided that,
notwithstanding the foregoing, (i) Subsidiaries shall be permitted to issue new
Ownership Interests in connection with their creation, so long as such creation
is in compliance with Section 6.14 and Section 4, (ii) so long as no Change of
Control is caused thereby, any Borrower and its Subsidiaries shall be permitted
to issue new Ownership Interests or other equity interests to effect a Permitted
Acquisition, and (iii) each Subsidiary shall be permitted issue new Ownership
Interests to any Borrower and/or to any Guarantor.
Section 6.18.    Intentionally Omitted.
Section 6.19.    Operating Accounts. Each of the operating accounts of each
Borrower and its Subsidiaries shall be at all times maintained with the
Administrative Agent, except for (i) payroll, employee benefits, withholding tax
or escrow accounts, (ii) petty cash accounts, if any, to serve any Borrower and
any Subsidiary locations that cannot be reasonably served by the existing
offices and branches of the Administrative Agent, (iii) broker and other trade
counterparty accounts associated with Hedge Agreements permitted pursuant to
Section 6.14(g), and (iv) any other operating accounts of a Canadian Subsidiary
if, in the Administrative Agent’s discretion, such accounts cannot be reasonably
and efficiently served, to the extent required or expected by such Canadian
Subsidiary, by the existing offices and branches of the Administrative Agent in
Canada.
Section 6.20.    Financial Covenants.
(a)    Total Leverage Ratio.
(1)    During any Non‑Note Outstanding Period, the Borrowers shall not, as of
the last day of each fiscal quarter of the Consolidated Group during such
period, permit the Total Leverage Ratio to be greater than 4.25 to 1.00;
provided that, notwithstanding anything in the foregoing to

-127‑

--------------------------------------------------------------------------------




the contrary, during any Non‑Note Outstanding Period that is also during any
Temporary Increase Period, the Borrowers shall not as of the last day of each
such fiscal quarter of the Consolidated Group during such Temporary Increase
Period permit the Total Leverage Ratio to be greater than 4.75 to 1.00, and
(2)    during any Note Outstanding Period, the Borrowers shall not, as of the
last day of each fiscal quarter of the Consolidated Group during such period,
permit the Total Leverage Ratio to be greater than 5.00 to 1.00; provided that,
notwithstanding anything in the foregoing to the contrary, during any Note
Outstanding Period that is also during any Temporary Increase Period, the
Borrowers shall not as of the last day of each such fiscal quarter of the
Consolidated Group during such Temporary Increase Period permit the Total
Leverage Ratio to be greater than 5.50 to 1.00.
Notwithstanding anything to the contrary herein, (x) no Temporary Increase
Period may be revoked after its initiation, (y) there shall be no more than
three Temporary Increase Periods based on Material Joint Venture Projects (and
no conversion of a Permitted Joint Venture to a Subsidiary pursuant to Section
6.1(l) shall cancel the effect of any Temporary Increase Period with respect to
such Person under this clause (y)) and (z) there shall be no more than three
Temporary Increase Periods based on Permitted Acquisitions.
(b)    Senior Leverage Ratio. During any Note Outstanding Period, the Borrowers
shall not, as of the last day of each fiscal quarter of the Consolidated Group
during such period, permit the Senior Leverage Ratio to be greater than 3.50 to
1.00; provided that, notwithstanding anything in the foregoing to the contrary,
during any Note Outstanding Period that is also a Temporary Increase period, the
Borrowers shall not, as of the last day of each such fiscal quarter of the
Consolidated Group during such period, permit the Senior Leverage Ratio to be
greater than 4.00 to 1.00.
(c)    Interest Coverage Ratio. As of the last day of each fiscal quarter of the
Consolidated Group, the Borrowers shall maintain a ratio of (i) EBITDA for the
four fiscal quarters of the Consolidated Group then ended, but, to the extent
permitted by GAAP, allowing for a one-quarter delay with respect to such EBITDA
that is attributable to Permitted Joint Ventures, to (ii) actual cash Interest
Expenses for the same four fiscal quarters then ended, but, to the extent
permitted by GAAP, allowing for a one-quarter delay with respect to such
“Interest Expenses” that is attributable to Permitted Joint Ventures of greater
than 2.00 to 1.00.
Section 6.21.    Compliance with Sanctions Programs. (a) Each Borrower and each
Guarantor shall at all times comply with the requirements of all Sanctions
Programs applicable to such Borrower or such Guarantor and shall cause each of
its Subsidiaries to comply with the requirements of all Sanctions Programs
applicable to such Subsidiary.

-128‑

--------------------------------------------------------------------------------




(b)    Each Borrower and each Guarantor shall provide the Administrative Agent,
the L/C Issuers, and the Lenders any information regarding such Borrower, such
Guarantor, its Affiliates, and its Subsidiaries necessary for the Administrative
Agent, the L/C Issuers, and the Lenders to comply with all applicable Sanctions
Programs; subject however, in the case of Affiliates, to such Borrower’s or such
Guarantor’s ability to provide information applicable to them.
(c)    If the General Partner, any Borrower or any Guarantor obtains actual
knowledge or receives any written notice that such Borrower, any Affiliate, such
Guarantor or any Subsidiary is named on any then-current Sanctions List (such
occurrence, a “Sanctions Event”), such Borrower or such Guarantor shall promptly
(i) give written notice to the Administrative Agent, the L/C Issuers, and the
Lenders of such Sanctions Event, and (ii) comply with all applicable laws with
respect to such Sanctions Event (regardless of whether the party included on the
Sanctions List is located within the jurisdiction of the United States of
America), including the Sanctions Programs, and each Borrower and each Guarantor
hereby authorizes and consents to the Administrative Agent, the L/C Issuers, and
the Lenders taking any and all steps the Administrative Agent, the L/C Issuers,
or the Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such Sanctions Event,
including the requirements of the Sanctions Programs (including the freezing
and/or blocking of assets and reporting such action to OFAC and/or the U.S.
Department of Treasury’s Office of Foreign Assets Control).
(d)    No Borrower shall use any proceeds of the Loans to (and no Borrower shall
request any Letter of Credit, the proceeds of which, to the knowledge of the
General Partner, the Borrowers and the Guarantors, will be used to) finance or
otherwise fund, directly or indirectly, (i) any activity or business with or
related to any Sanctioned Person or any Sanctioned Country or (ii) in any other
manner that will result in a violation of any Sanctions Program by any Person
(including any Person participating in the Loans or Letters of Credit, whether
as lender, underwriter, advisor, investor, or otherwise).
Section 6.22.    Joint Ventures.     No Borrower shall vote, or permit any of
its Subsidiaries to vote, its Ownership Interests in any Controlled Joint
Venture to enable such Controlled Joint Venture to, or otherwise permit any
Controlled Joint Venture to, (a) incur, assume or otherwise be liable in respect
of any Indebtedness, other than (i) Indebtedness not to exceed U.S. $25,000,000
in the aggregate at any time outstanding for all Controlled Joint Ventures and
(ii) Indebtedness owed by such Controlled Joint Venture to one or more holders
of its Ownership Interests for loans made in lieu of an equity investment;
provided that, such Indebtedness shall be considered investments for all
purposes of Section 6.14, or (b) create, incur or suffer to exist any Liens on
any of their Property whether now owned or hereafter acquired, other than Liens
securing Indebtedness permitted pursuant the foregoing clause (a)(i) and other
Liens of the type permitted by Sections 6.12(a), (b), (c), (f), (g), (h) and
(i). All Indebtedness incurred or assumed by any Non-Controlled Joint Venture

-129‑

--------------------------------------------------------------------------------




or, pursuant to which any Non-Controlled Joint Venture is otherwise liable, must
be Non-Recourse Obligations. No Permitted Joint Venture may hold any Ownership
Interest in the Borrower or any Guarantor. The Borrowers will cause the business
of each of each Borrower and its Subsidiaries to be conducted in such a manner
(including by keeping separate books of account) so that each Permitted Joint
Venture will be treated as an entity separate and distinct from the Borrowers
and their Subsidiaries; provided that, the foregoing will not prohibit the
Indebtedness and Liens otherwise permitted by this Section 6.22 and
consolidation of any Permitted Joint Venture with the MLP and its Subsidiaries
in accordance with the GAAP.
Section 6.23.    FERC.     Each Borrower and the Borrowers’ Affiliates shall
comply with all applicable FERC requirements, including any FERC Jurisdictional
Requirement, and any Applicable FERC Requirement that is ordered or imposed,
except to the extent that any of the foregoing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. For
purposes of the preceding sentence, the term “Applicable FERC Requirement” shall
include any requirement, applicable to any Borrower or any Borrower’s
Affiliates, to file reports and/or tariffs with the FERC, or contained in any
FERC order, the Interstate Commerce Act, the Energy Policy Act, or FERC
regulations promulgated under the Interstate Commerce Act or the Energy Policy
Act.
Section 6.24.    Post-Closing Matters.     The Borrowers shall execute and
deliver the documents and complete the tasks expressed on Schedule 6.24 in each
instance within the time limits specified on such Schedule.
SECTION 7.
EVENTS OF DEFAULT AND REMEDIES.    

Section 7.1.    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    (i) default in the payment when due (whether at the stated maturity
thereof or at any other time provided for in this Agreement) of all or any part
of the principal of any Loan or (ii) default in the payment when due of interest
or any Loan or any other Obligation payable hereunder or under any other Loan
Document and such default shall continue for three Business Days;
(b)    default in the observance or performance of any covenant set forth in
Sections 6.1, 6.4, 6.8, 6.9, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.20, 6.21,
6.22, or 6.24 or of any provision in any Loan Document dealing with the use,
disposition or remittance of the proceeds of Collateral or requiring the
maintenance of insurance thereon;

-130‑

--------------------------------------------------------------------------------




(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such default shall first become known to any
officer of any Borrower or (ii) written notice of such default is given to the
Borrowers by the Administrative Agent;
(d)    any representation or warranty made herein or in any other Loan Document
or in any certificate delivered to the Administrative Agent or the Lenders
pursuant hereto or thereto or in connection with any transaction contemplated
hereby or thereby proves untrue in any material respect as of the date of the
issuance or making or deemed making thereof;
(e)    (i) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an “Event of Default”
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason not be or shall cease to be in full force and effect or is
declared to be null and void (other than as a result of the gross negligence or
willful misconduct of the Administrative Agent as determined by a court of
competent jurisdiction by final and nonappealable judgment), or (iii) any of the
Collateral Documents shall for any reason fail to create a valid and perfected
first priority Lien in favor of the Administrative Agent in any Collateral
purported to be covered thereby except as expressly permitted by the terms
thereof or the terms of this Agreement, or (iv) any Borrower or any Guarantor
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document executed by it or any of its obligations thereunder;
(f)    default shall occur under any (i) Permitted Note Indebtedness or other
Indebtedness of any Borrower or any Guarantor aggregating in excess of
U.S. $6,250,000, or under any indenture, agreement or other instrument under
which the same may be issued, and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such
Indebtedness (whether or not such maturity is in fact accelerated), or any such
Indebtedness shall not be paid when due following any applicable grace period
(whether by demand, lapse of time, acceleration or otherwise) after giving
effect to applicable grace or cure periods, if any, or (ii) any Hedge Agreement
of any Borrower or any Guarantor with any Lender or any Affiliate of a Lender
following any applicable grace period in such Hedge Agreement;
(g)    (i) any final judgment or judgments, writ or writs or warrant or warrants
of attachment, or any similar process or processes, shall be entered or filed
against any Borrower or any Guarantor, or against any of its Property, in an
aggregate amount in excess of U.S. $12,500,000 (except to the extent fully and
unconditionally covered by insurance

-131‑

--------------------------------------------------------------------------------




pursuant to which the insurer has accepted liability therefor in writing and
except to the extent fully and unconditionally covered by an appeal bond, for
which such Borrower or such Subsidiary has established in accordance with GAAP a
cash or Cash Equivalent reserve in the amount of such judgment, writ or
warrant), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 30 days, or any action shall be legally taken by a judgment creditor
to attach or levy upon any Property of any Borrower or any Guarantor to enforce
any such judgment, or (ii) any Borrower or any Guarantor shall fail within 30
days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
(h)    (i) any Borrower or any Guarantor, or any member of its Controlled Group,
shall fail to pay when due an amount or amounts aggregating in excess of
U.S. $2,500,000 (or its Canadian Dollar Equivalent) which it shall have become
liable to pay to the PBGC, to a Pension Plan under Title IV of ERISA, or to a
Canadian Pension Plan, Canadian Benefit Plan or Canadian Union-Administered
Plan; or (ii) notice of intent to terminate a Pension Plan or Plans under
Section 4041(c) of ERISA shall be filed under Title IV of ERISA by any Borrower
or any Guarantor, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or (iii) any Borrower or any
Guarantor or any plan administrator with a governmental regulator of a Canadian
Pension Plan or a Canadian Benefits Plan (in each case, a “Canadian Pension
Regulator”) shall file a notice of intent to terminate a Canadian Pension Plan
or a Canadian Benefit Plan and such notice shall not have been withdrawn, or the
reason(s) for the filing of such notice satisfactorily resolved, within 30 days
thereafter; or (iv) the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any Pension
Plan or a proceeding shall be instituted by a fiduciary of any Pension Plan
against any Borrower or any Guarantor, or any member of its Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or (v) a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Pension Plan must be terminated; or (vi) any Borrower or any Guarantor, or
any member of its Controlled Group, shall incur liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Pension
Plan; or (vii) any Borrower or any Guarantor, or any member of its Controlled
Group, shall receive any notice, or any Multiemployer Pension Plan shall receive
from any Borrower or any Guarantor, or any member of its Controlled Group, any
notice, concerning the imposition of withdrawal liability or a determination
that a Multiemployer Pension Plan is in endangered or critical status, within in
the meaning of Section 305 of ERISA; or (viii) the Canadian Pension Regulator
shall institute proceedings to terminate, in whole or in part, any Canadian

-132‑

--------------------------------------------------------------------------------




Pension Plan or Canadian Benefit Plan or causing a trustee to be appointed to
administer any Canadian Pension Plan or Canadian Benefit Plan, and such
proceeding shall not have been dismissed within 30 days thereafter;
(i)    any Change of Control shall occur;
(j)    any Borrower, any Guarantor, or any Controlled Joint Venture shall
(i) have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, the Canadian Insolvency Legislation (or such other
equivalent statute) (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code or the Canadian Insolvency Legislation (or such other equivalent statute)
to adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any Debtor Relief Law or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 7.1(k);
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Borrower, any Guarantor, or any Controlled Joint
Venture or any substantial part of any of its Property, or a proceeding
described in Section 7.1(j)(v) shall be instituted against any Borrower, any
Guarantor, or any Controlled Joint Venture, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days;
(l)    (i) Any default or event of default shall have occurred under any of the
Material Agreements which has not been cured within any applicable grace period
and which default or event of default could, individually or in the aggregate
with any other defaults or events of default under the Material Agreements,
reasonably be expected to have a Material Adverse Effect, or (ii) any of the
Material Agreements shall have terminated, which termination, individually or in
the aggregate with any other terminations of Material Agreements, could
reasonably be expected to have a Material Adverse Effect;
(m)    At any time after November 7, 2017, Holdings’ Subsidiary permanently
suspends refining operations at its Tyler, Texas refinery, and/or Holdings’
Subsidiary permanently suspends refining operations at its El Dorado, Arkansas
refinery, unless the

-133‑

--------------------------------------------------------------------------------




MLP or any of its Subsidiaries have as of the time of such the suspension, or
shall have promptly after such suspension, established such replacement Business
as is acceptable to the Administrative Agent; or
(n)    Any Designated Agreement shall cease to be in full force and effect or
declared null and void, or any Borrower or any Affiliate of any Borrower or any
Subsidiary takes any action for the purpose of terminating, repudiating or
rescinding any Designated Agreement or any of their respective obligations
thereunder.
Section 7.2.    Non‑Bankruptcy Defaults.    When any Event of Default exists
other than those described in subsection (j) or (k) of Section 7.1, the
Administrative Agent shall, by written notice to the Borrowers: (a) if so
directed by the Required Lenders, terminate the remaining Commitments and all
other obligations of the Lenders hereunder on the date stated in such notice
(which may be the date thereof); (b) if so directed by the Required Lenders,
declare the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further
demand, presentment, protest or notice of any kind; and (c) if so directed by
the Required Lenders, demand that the Borrowers immediately Cash Collateralize
103% of the full amount then available for drawing under each Letter of Credit,
and the Borrowers agree to immediately provide such Cash Collateral and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrowers to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrowers to specifically perform such undertaking whether or not
any drawings or other demands for payment have been made under any Letter of
Credit. The Administrative Agent, after giving notice to the Borrowers pursuant
to Section 7.1(c) or this Section 7.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.
Section 7.3.    Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 exists, then all outstanding Obligations
shall immediately and automatically become due and payable together with all
other amounts payable under the Loan Documents without presentment, demand,
protest or notice of any kind (each of which is hereby waived by each Borrower),
the Commitments and all other obligations of the Lenders to extend further
credit pursuant to any of the terms hereof shall immediately and automatically
terminate and the Borrowers shall immediately Cash Collateralize 103% of the
full amount then available for drawing under each Letter of Credit, the
Borrowers acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by the Borrowers to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require the Borrowers

-134‑

--------------------------------------------------------------------------------




to specifically perform such undertaking whether or not any draws or other
demands for payment have been made under any of the Letters of Credit.
Section 7.4.    Collateral for Undrawn Letters of Credit. If Cash Collateral for
drawings under any or all outstanding Letters of Credit is required under
Section 2.7(b) or under Section 7.2 or under Section 7.3, the Borrowers shall
forthwith Cash Collateralize the amount required as provided in Section 4.5.
Section 7.5.    Notice of Default. The Administrative Agent shall give notice to
the Borrowers under Section 7.1(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.
SECTION 8.
CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.

Section 8.1.    Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including any loss of profit, and any loss, cost or expense incurred by
reason of the liquidation or re‑employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan, Canadian CDOR or Swing
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to such Lender or by reason of breakage of interest rate swap agreements or the
liquidation of other Hedge Agreements or incurred by reason of an assignment
required by Section 10.2(b)) as a result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan, Canadian CDOR
or Swing Loan on a date other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of Section 3 or
otherwise) by the Borrowers to borrow or continue a Eurodollar Loan, Canadian
CDOR or Swing Loan, to convert (i) a Base Rate Loan into a Eurodollar Loan or
Swing Loan, or (ii) a Canadian Prime Rate Loan into a Canadian CDOR Loan or
Swing Loan, on the date specified in a notice given pursuant to Section 2.4(a),
other than as a result of the application of Sections 8.2 or 8.3,
(c)    any failure by the Borrowers to make any payment of principal on any
Eurodollar Loan, Canadian CDOR Loan or Swing Loan when due (whether by
acceleration or otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan, Canadian CDOR Loan
or Swing Loan as a result of the occurrence of any Event of Default hereunder,

-135‑

--------------------------------------------------------------------------------




then, upon the written demand of such Lender, the Borrowers shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall provide to the
Borrowers, with a copy to the Administrative Agent, a certificate setting forth
the amount of such loss, cost or expense in reasonable detail (including an
explanation of the basis for and the computation of such loss, cost or expense)
and the amounts shown on such certificate shall be conclusive absent manifest
error.
Section 8.2.    Illegality. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
Canadian CDOR Loans or to perform its obligations as contemplated hereby, such
Lender shall promptly give notice thereof to the Borrowers and the
Administrative Agent and such Lender’s obligations to make or maintain
Eurodollar Loans or Canadian CDOR Loans under this Agreement shall be suspended
until it is no longer unlawful for such Lender to make or maintain Eurodollar
Loans or Canadian CDOR Loans, as applicable. The Borrowers shall prepay on
demand the outstanding principal amount of any such affected Eurodollar Loans or
Canadian CDOR Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrowers may then elect to borrow the principal amount of (i) the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
or (ii) the affected Canadian CDOR Loans from such Lender by means of a Canadian
Prime Rate Loan from such Lender, which Base Rate Loans or Canadian Prime Rate
Loans, as applicable, shall not be made ratably by the Lenders but only from
such affected Lender.
Section 8.3.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR    . (a) If on or prior to the first day of any Interest
Period for any Borrowing of Eurodollar Loans:
(i)    the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
(ii)    the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give written notice thereof to the
Borrowers and the Lenders, whereupon until the Administrative Agent notifies the
Borrowers that the circumstances

-136‑

--------------------------------------------------------------------------------




giving rise to such suspension no longer exist, the obligations of the Lenders
to make Eurodollar Loans shall be suspended.
(b)    If on or prior to the first day of any Interest Period for any Borrowing
of Canadian CDOR Loans, the Required Lenders advise the Administrative Agent
that (i) the CDOR Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their Canadian
CDOR Loans for such Interest Period or (ii) that the making or funding of
Canadian CDOR Loans become impracticable, then the Administrative Agent shall
forthwith give written notice thereof to the Borrowers and the Lenders,
whereupon until the Administrative Agent notifies the Borrowers that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Lenders to make Canadian CDOR Loans shall be suspended.
Section 8.4.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except with respect to the applicable Reserve Percentage with
respect to any Eurodollar Loans) or any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, such L/C Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, such L/C Issuer or other Recipient, the
Borrowers will pay to such Lender, such L/C Issuer or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
such L/C Issuer or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

-137‑

--------------------------------------------------------------------------------




(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any lending office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Loans held by, such Lender,
or the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
Section 8.4(a) or (b) above and delivered to the Borrowers, shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or such L/C Issuer,
as the case may be, the amount shown as due on any such certificate within
10 Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such L/C Issuer’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or an
L/C Issuer pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
Section 8.5.    Intentionally Omitted.
Section 8.6.    Discretion of Lender as to Manner of Funding    .
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as

-138‑

--------------------------------------------------------------------------------




if each Lender had actually funded and maintained each Eurodollar Loan through
the purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
Section 8.7.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
10.10.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.13 shall be applied by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuers or the Administrative Agent in its capacity as the maker of
Swing Loans hereunder; third, to Cash Collateralize contingent funding
obligations of such Defaulting Lender in respect of any participation in any
Swing Loan or Letter of Credit; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund as required by this Agreement,
as determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a non interest bearing
deposit account and to be released in order to satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement and Cash Collateralize
contingent funding obligations of such Defaulting Lender in respect of
participation in any future Swing Loan or future Letter of Credit; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or the
Administrative Agent as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuers or the Administrative Agent
against that Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court

-139‑

--------------------------------------------------------------------------------




of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.1 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis in accordance with their Percentages
under the applicable Credit prior to being applied to the payment of any Loans
of, or L/C Obligations owed to such Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 8.7 shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 2.12(a) or any amendment fees, waiver fees, or
similar fees for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive any Letter of Credit
fee under Section 2.12(b) and amounts owed to it in respect of participating
interest in Swing Loans under Section 2.10(e) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Percentage of
the stated amount of Letters of Credit and participating interests in Swing
Loans for which it has provided Cash Collateral pursuant to Section 4.5.
(C)    With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Administrative Agent as the maker of Swing Loans and to each L/C Issuer, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Administrative Agent’s or such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective

-140‑

--------------------------------------------------------------------------------




Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (A) the conditions set forth in Section 3.1 are
satisfied at such time (and, unless the Borrowers shall have otherwise notified
the Administrative Agent at the time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the aggregate principal amount of Revolving
Loans and participating interests in L/C Obligations and Swing Loans of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)     Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, within
3 Business Days following notice by the Administrative Agent, Cash Collateralize
such Defaulting Lender’s interests in L/C Obligations and Swing Loans (after
giving effect to any partial reallocation pursuant to clause (iv) above) in
accordance with the procedures set forth in Section 4.5 for so long as such
interests in L/C Obligations and Swing Loans are outstanding.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent, and
the L/C Issuers agree in writing in their reasonable discretion that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Percentages (without giving effect to Section 8.7(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Administrative Agent in its capacity as the maker of
Swing Loans shall not be required to fund any Swing Loans unless it is satisfied
that it will have no Fronting Exposure after effect to

-141‑

--------------------------------------------------------------------------------




such Swing Loan and (ii) no L/C Issuer shall be required to issue, extend, renew
or increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.
SECTION 9.
THE ADMINISTRATIVE AGENT.

Section 9.1.    Appointment and Authorization of Administrative Agent. Each
Lender and each L/C Issuer hereby appoints Fifth Third Bank, an Ohio banking
corporation, to act on its behalf as the Administrative Agent under the Loan
Documents and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither any Borrower nor any
Guarantor shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” in this
Agreement or in any other Loan Document (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
Section 9.2.    Administrative Agent and Its Affiliates. The Administrative
Agent shall have the same rights and powers in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising such rights and powers
as though it were not the Administrative Agent, and the Administrative Agent and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of banking, trust, financial advisory or other business with
any Borrower or any Affiliate of any Borrower as if it were not the
Administrative Agent under the Loan Documents and without any duty to account
therefor to the Lenders. The terms “Lender” and “Lenders”, unless otherwise
expressly indicated or unless the context otherwise clearly requires, includes
the Administrative Agent in its individual capacity as a Lender. References in
Section 2 to the Administrative Agent’s Loans, or to the amount owing to the
Administrative Agent for which an interest rate is being determined, refer to
the Administrative Agent in its individual capacity as a Lender.
Section 9.3.    Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

-142‑

--------------------------------------------------------------------------------




(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or any Legal Requirement, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    Any instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.10) shall be binding upon all the Lenders. Neither the
Administrative Agent nor any of its Related Parties shall be liable for any
action taken or not taken by the Administrative Agent (i) with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 10.10), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. In all cases in which the Loan Documents do not require
the Administrative Agent to take specific action, the Administrative Agent shall
be fully justified in using its discretion in failing to take or in taking any
action thereunder. The Administrative Agent shall be entitled to assume that no
Default or Event of Default exists, and shall be deemed not to have knowledge of
any Default or Event of Default, unless and until notice describing such Default
is given to the Administrative Agent in writing by the Borrowers or a Lender. If
the Administrative Agent receives from the Borrowers a

-143‑

--------------------------------------------------------------------------------




written notice of an Event of Default pursuant to Section 6.1, the
Administrative Agent shall promptly give each of the Lenders written notice
thereof.
(c)    Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, or any Credit Event, (ii) the contents of any certificate,
report or other document delivered under this Agreement or any other Loan
Documents or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness, genuineness, value, worth or
collectability of this Agreement, any other Loan Document or any other
agreement, instrument, document or writing furnished in connection with any Loan
Document or any Collateral, or the existence, perfection, or priority of any
Lien purported to be created by this Agreement or any Collateral Documents, or
(v) the value or sufficiency of any Collateral, or (vi) the satisfaction of any
condition set forth in Section 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent;
and the Administrative Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence.
Section 9.4.    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may treat the payee of any Note or any Loan as the holder
thereof until written notice of transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.
Section 9.5.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or

-144‑

--------------------------------------------------------------------------------




through any one or more sub‑agents appointed by the Administrative Agent. The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 9 shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
Section 9.6.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 9.7.    Intentionally Omitted.
Section 9.8.    Resignation of Administrative Agent and Successor Administrative
Agent    . (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers, and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which may be any Lender
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least U.S. $200,000,000 and, so long as no Event of Default shall have
occurred and be continuing, such appointment shall be within the Borrowers’
consent (which shall not be unreasonably withheld). If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

-145‑

--------------------------------------------------------------------------------




(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Section 9
and Section 10.12 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
Section 9.9.    L/C Issuers and Swing Line Lender.     (a) Each L/C Issuer shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith. Each L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Section 9 with respect to any acts taken or omissions suffered by such
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the Applications pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as

-146‑

--------------------------------------------------------------------------------




used in this Section 9, included such L/C Issuer with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
such L/C Issuer.
(b)    The Administrative Agent in its capacity as the maker of Swing Loans
hereunder shall act on behalf of the Lenders with respect to the Swing Loans
made hereunder. The Administrative Agent in its capacity as the maker of Swing
Loans hereunder shall each have all of the benefits and immunities (i) provided
to the Administrative Agent in this Section 9 with respect to any acts taken or
omissions suffered by the Administrative Agent in its capacity as the maker of
Swing Loans hereunder in connection with Swing Loans made or to be made
hereunder as fully as if the term “Administrative Agent”, as used in this
Section 9, included the Administrative Agent, in its capacity as the maker of
Swing Loans hereunder, with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such Administrative
Agent, in its capacity as the maker of Swing Loans hereunder, as applicable.
(c)    The Administrative Agent shall provide notice to the Canadian Lenders of
the Original Dollar Amount of any Loans under the Canadian Revolving Credit
denominated in Canadian Dollars and any Canadian Letters of Credit denominated
in Canadian Dollars.
Section 9.10.    Hedging Liability and Bank Product Liability Arrangements. By
virtue of a Lender’s execution of this Agreement or an assignment agreement
pursuant to Section 10.9, as the case may be, any Affiliate of such Lender with
whom any Borrower or any Guarantor has entered into an agreement creating
Hedging Liability or Bank Product Liability shall be deemed a Lender party
hereto for purposes of any reference in a Loan Document to the parties for whom
the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Collateral and the Guaranties as more fully set forth in Section 2.8 and
Section 4. In connection with any such distribution of payments and collections,
the Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Bank Product
Liability unless such Lender has notified the Administrative Agent in writing of
the amount of any such liability owed to it or its Affiliate prior to such
distribution.
Section 9.11.    No Other Duties; Designation of Additional Agents. Anything
herein to the contrary notwithstanding, none of the Bookrunners or Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder. The Administrative Agent shall have the continuing right, for
purposes hereof, at any time and from time to time to designate one or more of
the Lenders (and/or its or their Affiliates) as “syndication agents,”
“documentation agents,” “arrangers” or other designations for purposes hereto,
including the designations of the Co-Syndication Agents and the Co-

-147‑

--------------------------------------------------------------------------------




Documentation Agents, but such designations shall have no substantive effect,
and such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.
Section 9.12.    Authorization to Enter into, and Enforcement of, the Collateral
Documents and Guaranty. The Lenders, such Affiliates of the Lenders who may
enter into an agreement creating Hedging Liabilities or Bank Product Liabilities
pursuant to Section 9.10 and the L/C Issuers irrevocably authorize the
Administrative Agent to execute and deliver the Collateral Documents and each
Guaranty on their behalf and on behalf of each of their Affiliates and to take
such action and exercise such powers under the Collateral Documents or any
Guaranty as the Administrative Agent considers appropriate, provided the
Administrative Agent shall not amend the Collateral Documents or any Guaranty
unless such amendment is agreed to in writing by the Required Lenders. Each
Lender and each L/C Issuer acknowledges and agrees that it will be bound by the
terms and conditions of the Collateral Documents and each Guaranty upon the
execution and delivery thereof by the Administrative Agent. Except as otherwise
specifically provided for herein, no Lender (or its Affiliates) other than the
Administrative Agent shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or any or for the execution of any trust or power in respect of the
Collateral or any Guaranty or for the appointment of a receiver or for the
enforcement of any other remedy under the Collateral Documents or any Guaranty;
it being understood and intended that no one or more of the Lenders (or their
Affiliates) shall have any right in any manner whatsoever to affect, disturb or
prejudice the Lien of the Administrative Agent (or any security trustee
therefor) under the Collateral Documents by its or their action or to enforce
any right thereunder, and that all proceedings at law or in equity shall be
instituted, had, and maintained by the Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the Lenders and their Affiliates.
Section 9.13.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligations shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the

-148‑

--------------------------------------------------------------------------------




Administrative Agent under Sections 2.12 and 10.12(a)) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and each L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.12 and 10.12(a). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or any L/C
Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or any L/C Issuer in any such proceeding.
Section 9.14.    Collateral and Guaranty Matters. (a) The Lenders and the L/C
Issuers irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations and Letters of Credit which have been Cash
Collateralized) and the expiration or termination of all Letters of Credit
(other than Letters of Credit which have been Cash Collateralized on terms
reasonably satisfactory to the L/C Issuers), (B) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or disposition permitted under the Loan Documents, or (C) subject
to Section 10.10, if approved, authorized or ratified in writing by the Required
Lenders;
(ii)    to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.12(f);
(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents; and

-149‑

--------------------------------------------------------------------------------




(iv)    to reduce or limit the amount of the Indebtedness secured by any
particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgagee registry, filing and similar
tax.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.14.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Borrower or any Guarantor in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
Section 9.15.    Authorization to Enter into Intercreditor Agreements. The
Administrative Agent is authorized to execute and deliver on behalf of each of
the Lenders and their Affiliates each Intercreditor Agreement and to take such
action and exercise such powers under each such Intercreditor Agreement as the
Administrative Agent considers appropriate, provided the Administrative Agent
shall not amend any Intercreditor Agreement unless such amendment is agreed to
in writing by the Required Lenders. Each Lender acknowledges and agrees that
such Lender will be bound by the terms and conditions of each Intercreditor
Agreement upon the execution and delivery thereof by the Administrative Agent.
Section 9.16.    Credit Bidding. (a) The Administrative Agent, on behalf of
itself and the Lenders, shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9‑610 or 9‑620 of the UCC,
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with applicable Legal Requirements.
(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable Legal Requirements to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

-150‑

--------------------------------------------------------------------------------




SECTION 10.
MISCELLANEOUS.

Section 10.1.    Taxes.
(a)    L/C Issuer. For purposes of this Section 10.1, the term “Lender” includes
the L/C Issuers and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower and any Guarantor under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by any Borrower or any Guarantor
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)    Payment of Other Taxes by the Borrowers and the Guarantors. Each Borrower
and each Guarantor shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrowers and the Guarantors. The Borrowers and
the Guarantors shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers and the Guarantors have not

-151‑

--------------------------------------------------------------------------------




already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers and the Guarantors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 10.1(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 10.1, such Borrower or such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 10.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,

-152‑

--------------------------------------------------------------------------------




(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form reasonably acceptable to the Administrative Agent representing that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
(iv)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form reasonably acceptable to the
Administrative Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a

-153‑

--------------------------------------------------------------------------------




U.S. Tax Compliance Certificate in form reasonably acceptable to the
Administrative Agent on behalf of each such direct and indirect partner;
(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 10.1 (including by
the payment of additional amounts pursuant to this Section 10.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified

-154‑

--------------------------------------------------------------------------------




party the amount paid over pursuant to this Section 10.1(h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 10.1(h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 10.1(h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld, or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 10.1(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section 10.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 10.2.    Mitigation Obligations; Replacement of Lenders.    
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 8.4, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 10.1, then such Lender shall (at the
request of the Borrowers) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 8.4
or Section 10.1, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 8.4, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 10.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 10.2(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then such Borrowers may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.9(b)), all of its interests,
rights

-155‑

--------------------------------------------------------------------------------




(other than its existing rights to payments pursuant to Section 8.4 or Section
10.1) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.9(b)(iv);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 8.1) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 8.4 or payments required to be made pursuant to
Section 10.1 such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
Section 10.3.    No Waiver, Cumulative Remedies.     No delay or failure on the
part of the Administrative Agent, any L/C Issuer, or any Lender or on the part
of the holder or holders of any of the Obligations in the exercise of any power
or right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuers, the Lenders and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
Section 10.4.    Non‑Business Days.    If the payment of any obligation or the
performance of any covenant, duty or obligation hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment or
performance shall be extended to the next succeeding Business Day on which date
such payment or performance shall be due and payable. In the case of any payment
of principal falling due on a day which is not a Business Day, interest on such
principal amount shall continue to accrue during such extension at the rate per
annum then in effect,

-156‑

--------------------------------------------------------------------------------




which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.
Section 10.5.    Survival of Representations and Covenants.     All
representations and warranties and covenants made herein or in any other Loan
Document or in certificates given pursuant hereto or thereto shall survive the
execution and delivery of this Agreement and the other Loan Documents, and shall
continue in full force and effect with respect to the date as of which they were
made as long as any Lender or any L/C Issuer has any Commitment hereunder or any
Obligations (other than contingent obligations not due and owing or Letters of
Credit Cash Collateralized) remain unpaid hereunder.
Section 10.6.    Survival of Indemnities.     All indemnities and other
provisions relative to reimbursement to the Lenders and the L/C Issuers of
amounts sufficient to protect the yield of the Lenders and the L/C Issuers with
respect to the Loans and Letters of Credit, including, but not limited to,
Sections 8.1, 8.4, 10.4 and 10.12, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations (other
than contingent obligations not due and owing or Letters of Credit Cash
Collateralized).
Section 10.7.    Sharing of Payments by Lenders.     If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other Obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
Obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this clause (ii) shall not be construed to apply to
(x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations

-157‑

--------------------------------------------------------------------------------




to any assignee or participant, other than to any Borrower or any Guarantor (as
to which the provisions of this clause (ii) shall apply).
Each Borrower and each Guarantor consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Borrower and each Guarantor rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of each
Borrower and each Guarantor in the amount of such participation.
Section 10.8.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.8(b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows:
(i)    if to any Borrower or any Guarantor:
Delek Logistics Partners, LP
7102 Commerce Way
Brentwood, TN 37027
Attention:    Andrew Schwarcz
Telephone:    (615) 435-1401
Facsimile:    (615) 435-1290
Email:    andy.schwarcz@delekus.com
With a copy to:


Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37212
Attention: Susan W. Foxman
Telephone:     (615) 742-6200
Facsimile:    (615) 742-2785
Email:    sfoxman@bassberry.com

-158‑

--------------------------------------------------------------------------------




(ii)    if to the Administrative Agent or to Fifth Third Bank in its capacity as
an L/C Issuer:
Fifth Third Bank
Fifth Third Center
38 Fountain Square Plaza
Cincinnati, OH 45263
Attention:    Loan Syndications/Judy Huls
Telephone:    (513) 534-4224
Facsimile:    (513) 534-0875
Email:    judy.huls@53.com
(iii)     if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 10.8(b) below, shall be effective as provided in said
Section 10.8(b).
(b)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Section 2.2(f), Section 2.4 or Section 2.10 if such Lender or such L/C Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such respective Section by electronic communication. The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. The Internet website
address of the Borrowers’ Agent is: www.deleklogistics.com.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or

-159‑

--------------------------------------------------------------------------------




communication is available and identifying the website address therefore,
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.
(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by written
notice to the other parties hereto. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
(d)    Platform.
    (i)    Each Borrower and each Guarantor agrees that the Administrative Agent
may, but is not obligated to, make the Communications (as defined below)
available to the L/C Issuers and the Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Administrative
Agent and its Related Parties do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Borrowers, any Guarantor or
any of their Subsidiaries, any Lender or any other Person or entity for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Borrower’s, any Guarantor’s or the Administrative Agent’s transmission of
Communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that any
Borrower or any Guarantor provides to the Administrative Agent pursuant to any
Loan Document or the transactions contemplated therein which is distributed to
the Administrative Agent, and the Lenders or the L/C Issuers by means of
electronic communications pursuant to this Section, including through the
Platform.

-160‑

--------------------------------------------------------------------------------




(iii)    Each Borrower hereby acknowledges that certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Communications that may be distributed
to the Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC”, the Borrowers shall be deemed to have authorized the
Administrative Agent, the L/C Issuers and the Lenders to treat such
Communications as not containing any material non-public information (although
it may be sensitive and proprietary) with respect to the Borrowers or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 10.21); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”. Each Borrower acknowledges that no
Communications will be marked “PUBLIC” other than publicly available information
filed by the Borrowers and their Subsidiaries with the SEC. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender's compliance procedures and applicable Legal Requirements, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities laws.
Section 10.9.    Successors and Assigns; Assignments and Participations.  
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations under any Loan
Document without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.9(b)

-161‑

--------------------------------------------------------------------------------




below, (ii) by way of participation in accordance with the provisions of Section
10.9(d) below or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.9(f) below (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.9(d) below
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each instance with respect to any
U.S. Revolving Credit or Canadian Revolving Credit) any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 10.9(b)(i)(B) below in the aggregate or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)     In any case of an assignment not described in Section 10.9(b)(i)(A)
above, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than U.S. $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

-162‑

--------------------------------------------------------------------------------




(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 10.9(b)(i)(B) above and, in addition:
(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrowers shall be deemed to have consented to any such
assignment unless they shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed, or conditioned) shall be required for an
assignment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of the L/C Issuers and the Administrative Agent in its
capacity as the maker of Swing Loans shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of U.S. $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The Eligible Assignee, if it
shall not be a Lender, an Affiliate of a Lender, or an Approved Fund with
respect to a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)     No Assignment to Certain Persons. No Lender shall assign any of its
rights or obligations hereunder to (A) any Borrower or any of the Borrowers’
Affiliates or Subsidiaries, (B) any Defaulting Lender or any of its
Subsidiaries, or (C) any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (v).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an

-163‑

--------------------------------------------------------------------------------




aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Loans in accordance with its Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this clause (vii), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.9(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4 and 10.12 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.9(d)
below.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (such agency being solely for tax purposes), shall
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available

-164‑

--------------------------------------------------------------------------------




for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.12(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.10(i) and (ii)
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 8.1, 8.4, and 10.1 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.9(b) above; provided that such Participant (A) agrees to be subject
to the provisions of Section 10.2 as if it were an assignee under
Section 10.2(b) above; and (B) shall not be entitled to receive any greater
payment under Section 8.4 or Section 10.1, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 10.2(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.13 as though it were a Lender; provided that such Participant agrees
to be subject to Section 10.7 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other Obligations
under any Loan Document) to

-165‑

--------------------------------------------------------------------------------




any Person except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(f)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(g)    Notwithstanding anything to the contrary herein, if at any time the
Administrative Agent assigns all of its Commitment and Loans pursuant to
subsection (b) above, the Administrative Agent may terminate the Swing Line. In
the event of such termination of the Swing Line, the Borrowers shall be entitled
to appoint another Lender to act as the successor Lender of Swing Loans
hereunder (with such Lender’s consent); provided, however, that the failure of
the Borrowers to appoint a successor shall not affect the resignation of the
Administrative Agent in its capacity as the maker of Swing Loans. If the
Administrative Agent terminates the Swing Line, it shall retain all of the
rights of the maker of Swing Loans provided hereunder with respect to Swing
Loans made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 2.10.
Section 10.10.    Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by

-166‑

--------------------------------------------------------------------------------




(a) the Borrowers, (b) the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders), (c) if the rights or duties of the
Administrative Agent are affected thereby, the Administrative Agent, and (d) if
the rights or duties of an L/C Issuer are affected thereby, such L/C Issuer;
provided that:
(i)    no amendment or waiver pursuant to this Section 10.10 shall (A) increase
or extend the Commitment of any Lender without the consent of such Lender,
(B) reduce or waive the amount of or postpone the date for any scheduled payment
(but not including any mandatory prepayment) of any principal of or interest on
any Loan or of any Reimbursement Obligation (except in connection with the
waiver of acceptability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders)) or of any
fee payable hereunder without the consent of the Lender to which such payment is
owing or which has committed to make such Loan or Letter of Credit (or
participate therein) hereunder or (C) change the application of payments set
forth in Section 2.8 without the consent of any Lender adversely affected
thereby; and
(ii)    no amendment or waiver pursuant to this Section 10.10 shall, unless
signed by each Lender, increase the aggregate Commitments of the Lenders (except
as provided by Section 2.1(b)), change the definitions of Termination Date or
Required Lenders, change the provisions of this Section 10.10, release any
material Guarantor or all or substantially all of the Collateral (except as
otherwise provided for in the Loan Documents), extend the stated expiration date
of any Letter of Credit beyond the Termination Date, affect the number of
Lenders required to take any action hereunder or under any other Loan Document,
or change or waive any provision of any Loan Document that provides for the pro
rata nature of disbursements or payments to Lenders.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (ii) any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrowers, the Required Lenders and the Administrative Agent if (A) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (B) at the time such amendment becomes effective, each Lender not consenting
thereto receives payment (including pursuant to an assignment to a replacement
Lender in accordance with the terms herein) in full of the principal of and
interest accrued on each Loan made by it and all other Obligations owing to it
or accrued for its account under this Agreement, (iii) the Collateral Documents
and related documents executed by the Borrowers and the Guarantors in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be amended, modified, supplemented and waived

-167‑

--------------------------------------------------------------------------------




with the consent of the Administrative Agent and the Borrowers without the need
to obtain the consent of any other Person if such amendment, modification,
supplement or waiver is delivered in order (A) to comply with local Legal
Requirements (including foreign law or regulatory requirements) or advice of
local counsel, (B) to cure ambiguities, inconsistency, omissions, mistakes or
defects or (C) to cause such Collateral Document or other document to be
consistent with this Agreement and the other Loan Documents and (iv) if
following the Restatement Effective Date, the Administrative Agent and the
Borrowers shall have jointly identified an ambiguity, inconsistency, obvious
error, or mistake or any error, mistake or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents (other than the
Collateral Documents), then the Administrative Agent and the Borrowers shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof. Further, notwithstanding
anything to the contrary herein, the Administrative Agent shall be permitted to
amend or otherwise modify the Israeli Banks Intercreditor Agreement or the Wells
Fargo Intercreditor Agreement (or enter into new intercreditor agreements with
respect to Liens that are otherwise permitted under this Agreement and are on
terms and subject to conditions substantially similar to the Israeli Banks
Intercreditor Agreement or the Wells Fargo Intercreditor Agreement) without
further action by any other party to any Loan Document if such amendment or
other modification (or new intercreditor agreement) is not adverse to the
interests of the Lenders thereunder or hereunder and the same is not objected to
in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.
Section 10.11.    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 10.12.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the U.S. Revolving
Credit and/or Canadian Revolving Credit, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out‑of‑pocket expenses incurred by an L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent,

-168‑

--------------------------------------------------------------------------------




any Lender or any L/C Issuer), in connection with any Default or Event of
Default hereunder or with the enforcement or protection of its rights (including
all such expenses incurred in connection with any proceeding under the United
States Bankruptcy Code or the Canadian Insolvency Legislation involving any
Borrower or any of its Subsidiaries as a debtor thereunder) (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Co-Syndication Agents, the
Co-Documentation Agents, each Lender and each L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all Damages (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Borrower or any Guarantor other than such Indemnitee and its Related
Parties) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries or at any off-site location for which
any Borrower or any of its Subsidiaries may be liable, or any Environmental
Claim related in any way to any Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any Guarantor, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(y) result from a claim brought by any Borrower or any Guarantor against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Guarantor has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. This Section 10.12(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any claim not related to any such Taxes.

-169‑

--------------------------------------------------------------------------------




(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under Sections 10.12(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), including
in its capacity as the maker of Swing Loans hereunder, any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuers, or such
Related Party, as the case may be, such Lender’s Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), provided that with respect to such unpaid
amounts owed to the L/C Issuers or the Administrative Agent in its capacity as
the maker of the Swing Loans solely in its capacity as such, the Lenders shall
be required to pay such unpaid amounts severally among them based on their
Percentages (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) or an L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or an L/C Issuer in connection with such capacity. The
obligations of the Lenders under this Section 10.12(c) are several and not
joint. The Administrative Agent shall be entitled to offset amounts received for
the account of a Lender under this Agreement against unpaid amounts due from
such Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither any Indemnitee, on the one hand, nor any Borrower or any
Subsidiary, on the other hand, shall assert, and each such Person hereby waives,
any claim against any Indemnitee (in the case of any Borrower or any Subsidiary)
or against any Borrower or any Subsidiary (in the case of an Indemnitee), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof; provided that
nothing in this sentence shall limit or otherwise modify the Borrower’s
indemnity obligations under Section 10.12(b). No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

-170‑

--------------------------------------------------------------------------------




(e)    Payments. All amounts due under this Section shall be payable after
demand therefor.
(f)    Survival. The obligations of the Borrowers under this Section shall
survive the termination of this Agreement and the payment of Obligations
hereunder.
Section 10.13.    Set‑off.    If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such L/C Issuer or any such Affiliate, to or for the
credit or the account of any Borrower or any Guarantor against any and all of
the obligations of such Borrower or such Guarantor now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such L/C Issuer or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Borrower or such Guarantor may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 8.7 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 10.14.    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute, or cause of action (whether in contract or tort or
otherwise) based on, arising out of, or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to conflict of law provisions (other than
Sections 5‑1401 and 5‑1402 of the New York General Obligations law).

-171‑

--------------------------------------------------------------------------------




(b)    Jurisdiction. Each Borrower and each Guarantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any L/C Issuer, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in each case in any forum other than the courts of the State of New
York sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
non-exclusive jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender or any L/C Issuer may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Borrower or
any Guarantor or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each Borrower and each Guarantor irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirements, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in Section 10.14(b) above.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable Legal Requirements, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, the manner provided for notices (other than telecopy or e-mail) in
Section 10.8. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Legal Requirements.
Section 10.15.    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory

-172‑

--------------------------------------------------------------------------------




provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.
Section 10.16.    Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither any Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrowers, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither any Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any Damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrowers’
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrowers’ Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrowers’ Obligations had the rate of interest not been limited to the Maximum
Rate during such period.
Section 10.17.    Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries and to Guarantors,
respectively, shall apply only during such times as the Borrowers have one or
more Subsidiaries and as there are one or more Guarantors, respectively. Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any Collateral Document, the covenants and
agreements contained herein being in addition to and not in substitution for the
covenants and agreements contained in the Collateral Documents.

-173‑

--------------------------------------------------------------------------------




Section 10.18.    Lender’s and L/C Issuer’s Obligations Several. The obligations
of the Lenders and the L/C Issuers hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or the L/C
Issuers pursuant hereto shall be deemed to constitute the Lenders and the L/C
Issuers a partnership, association, joint venture or other entity.
Section 10.19.    USA Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the Patriot Act it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender and such L/C Issuer to identify the Borrowers in accordance
with the Patriot Act.
Section 10.20.    Waiver of Jury Trial. EACH OF THE BORROWERS, THE GUARANTORS,
THE ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE LENDERS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.21.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee

-174‑

--------------------------------------------------------------------------------




of or Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any Hedge
Agreement under which payments are to be made by reference to the Borrowers and
their obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrowers. the
Guarantors, the U.S. Revolving Credit or the Canadian Revolving Credit, or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the U.S. Revolving Credit and
the Canadian Revolving Credit, (h) with the consent of the Borrowers, or (i) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than any Borrower.
For purposes of this Section, “Information” means all information received from
the General Partner, any Borrower or any Guarantor relating to any Borrower or
any Guarantor or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Borrower or any of
its Subsidiaries, provided that, in the case of information received from the
General Partner, any Borrower or any of the Borrower’s Subsidiaries after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section 10.22.    Counterparts; Integration, Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 3.2, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e. “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 10.23.    Joint and Several Obligations. Each Borrower hereby
unconditionally and irrevocably agrees it is jointly and severally liable to the
Lenders and their Affiliates for the

-175‑

--------------------------------------------------------------------------------




Obligations, Hedging Liability, and Bank Product Liability arising under this
Agreement and the Loan Documents, including, without limitation, those amounts
due under Sections 8.1, 8.4 and 10.12 hereof. Each Borrower acknowledges and
agrees that its joint and several liability under this Agreement and the Loan
Documents is absolute and unconditional and shall not in any manner be affected
or impaired by any acts or omissions whatsoever by the Administrative Agent or
the Lenders. Each Borrower hereby agrees not to exercise or enforce any right of
exoneration, contribution, reimbursement, recourse or subrogation available to
such Borrower against any party liable for payment under this Agreement and the
other Loan Documents unless and until the Lenders have been paid in full and all
of the Obligations are satisfied and discharged.
Section 10.24.    No General Partner’s Liability for Obligations. It is hereby
understood and agreed that the General Partner shall have no personal liability,
as general partner or otherwise, for the payment of any amount owing or to be
owing hereunder or under any other Loan Document with respect to the
Obligations. In furtherance of the foregoing, the Administrative Agent and the
Lenders agree for themselves and their respective successors and assigns that no
claim arising against any Borrower or any Guarantor under any Loan Document with
respect to the Obligations shall be asserted against the General Partner (in its
individual capacity), any claim arising against any Borrower or any Guarantor
under any Loan Document with respect to the Obligations shall be made only
against and shall be limited to the assets of the Borrowers and the Guarantors,
and no judgment, order or execution entered in any suit, action or proceeding,
whether legal or equitable, on this Agreement or any of the other Loan Documents
with respect to the Obligations shall be obtained or enforced against the
General Partner (in its individual capacity) or its assets for the purpose of
obtaining satisfaction and payment of the Obligations with respect to the
Obligations or any claims arising under this Agreement or any other Loan
Document with respect to the Obligations, any right to proceed against the
General Partner individually or its respective assets being hereby expressly
waived by the Lenders for themselves and their respective successors and
assigns. Notwithstanding the foregoing, the Administrative Agent and the Lenders
shall retain any and all rights they may have against the General Partner for
any liability to the extent arising out of the gross negligence, bad faith,
willful misconduct, intentional misrepresentation or misappropriation of funds
of or by the General Partner.
Section 10.25.    Amendment and Restatement. This Agreement shall become
effective on the Restatement Effective Date and shall supersede all provisions
of the Prior Credit Agreement as of such date. From and after the Restatement
Effective Date, all references made to the Prior Credit Agreement in any Loan
Document or in any other instrument or document shall, without more, be deemed
to refer to this Agreement. Each Borrower hereby acknowledges and agrees that
(a) the Liens created and provided for under the Collateral Documents continue
to secure, among other things, the Obligations under the Prior Credit Agreement
which shall remain outstanding on the Restatement Effective Date, as well as
those hereafter arising under this Agreement and the other

-176‑

--------------------------------------------------------------------------------




Loan Documents; and (b) the heretofore delivered Collateral Documents and the
rights and remedies of the Administrative Agent thereunder, the obligations of
the Borrowers thereunder, and the Liens created and provided for thereunder
remain in full force and effect and shall not be affected, impaired or
discharged hereby. Nothing in this Agreement shall in any manner affect or
impair the priority of the Liens and security interests created and provided for
hereunder or in any other Loan Document as to the indebtedness which would be
secured thereby prior to giving effect to this Agreement. Nothing in this
Agreement shall constitute a novation of any indebtedness or other obligations
owing by any Borrower under the Prior Credit Agreement based on any facts
occurring or existing prior to the execution and delivery of this Agreement and
all such indebtedness and obligations shall be Obligations hereunder as
described herein.
Section 10.26.    Equalization of Outstanding Obligations. On the Restatement
Effective Date, all Revolving Loans, Swing Loans and Letters of Credit
outstanding under, and as defined in, the Prior Credit Agreement shall remain
outstanding as the initial Borrowing of U.S. Revolving Loans, U.S. Swing Loans
and U.S. Letters of Credit under this Agreement, and the Lenders each agree to
make such purchases and sales of the outstanding Revolving Loans and interests
in outstanding U.S. Swing Loans and U.S. Letters of Credit among themselves so
that each Lender is then holding its Percentage of outstanding Revolving Loans
and interests in Swing Loans and Letters of Credit. Such purchases and sales
shall be arranged through the Administrative Agent and each Lender hereby agrees
to execute such further instruments and documents, if any, as the Administrative
Agent may reasonably request in connection therewith. The first payment of
interest and Letter of Credit fees received by the Administrative Agent after
the Restatement Effective Date shall be paid to the Lenders in amounts adjusted
to reflect the adjustments to the respective Percentages of the Revolving Loans,
Swing Loans and Letter of Credit as of the Restatement Effective Date.
Section 10.27.    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable until the date on which the
Commitments are terminated, all Letters of Credit that are not Cash
Collateralized pursuant to Section 4.5 have expired, and the principal of and
interest on the Loans and all other Obligations payable by the Borrowers and the
Guarantors under this Agreement and all other Loan Documents (other than any
contingent or indemnification obligations not then due) and, if then outstanding
and unpaid, all Hedging Liability and Bank Product Liability shall have been
paid in full or collateralized in a manner reasonably acceptable to the Lender
or Affiliate of a Lender to whom such obligations are owed.



-177‑

--------------------------------------------------------------------------------




SECTION 11.
THE GUARANTEES.

Section 11.1.    The Guarantees. To induce the Lenders and the L/C Issuers to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrowers by reason of the Commitments and the Loans and for
other good and valuable consideration, receipt of which is hereby acknowledged,
each Borrower and each Subsidiary of the Borrowers party hereto (including any
Subsidiary executing an Additional Guarantor Supplement substantially in the
form attached hereto as Exhibit G-2 or such other form reasonably acceptable to
the Administrative Agent and the Borrowers (herein, an “Additional Guarantor
Supplement”)), hereby unconditionally and irrevocably guarantees jointly and
severally to the Administrative Agent, the Lenders, and the L/C Issuers and
their Affiliates that are parties to any document evidencing the Hedging
Liability or Bank Product Liability, the due and punctual payment of all present
and future Obligations, Hedging Liability, and Bank Product Liability,
including, but not limited to, the due and punctual payment of principal of and
interest on the Loans, the Reimbursement Obligations, and the due and punctual
payment of all other Obligations now or hereafter owed by the Borrowers under
the Loan Documents and the due and punctual payment of all Hedging Liability and
Bank Product Liability, in each case as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, according to
the terms hereof and thereof (including all interest, costs, fees, and charges
reimbursable hereunder after the entry of an order for relief against any
Borrower or such other obligor in a case under the United States Bankruptcy Code
or any similar proceeding, whether or not such interest, costs, fees and charges
would be an allowed claim against any Borrower or any such obligor in any such
proceeding); provided, however that, with respect to each Guarantor, subject to
Section 11.10, Hedging Liability guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations. In case of failure by any Borrower or other obligor
punctually to pay any Obligations, Hedging Liability, or Bank Product Liability
guaranteed hereby, each Guarantor hereby unconditionally, jointly and severally
agrees to make such payment or to cause such payment to be made punctually as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, and as if such payment were made by such Borrower or
such obligor.     
Section 11.2.    Guarantee Unconditional. The obligations of each Guarantor
under this Section 11 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
(a)    any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

-178‑

--------------------------------------------------------------------------------




(b)    any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Liability;
(c)    any change in the corporate existence, structure, or ownership of, or any
proceeding under any Debtor Relief Law affecting, any Borrower or other obligor,
any other guarantor, or any of their respective assets, or any resulting release
or discharge of any obligation of any Borrower or other obligor or of any other
guarantor contained in any Loan Document;
(d)    the existence of any claim, set‑off, or other rights which any Borrower
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, any L/C Issuer or any other Person, whether or
not arising in connection herewith;
(e)    any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Borrower
or other obligor, any other guarantor, or any other Person or Property;
(f)    any application of any sums by rights of set-off, counterclaim or similar
rights to any obligation of any Borrower or other obligor, regardless of what
obligations of any Borrower or other obligor remain unpaid, including the
Obligations, any Hedging Liability and any Bank Product Liability;
(g)    any invalidity or unenforceability relating to or against any Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Liability or any provision of applicable law or regulation purporting to
prohibit the payment by any Borrower or other obligor or any other guarantor of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Liability; or
(h)    any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, any L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this clause
(h), constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 11.
Section 11.3.    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances    . Each Guarantor’s obligations under this Section 11 shall
remain in full force and effect until the Commitments are terminated, all
Letters of Credit that are not Cash Collateralized

-179‑

--------------------------------------------------------------------------------




pursuant to Section 4.5 have expired, and the principal of and interest on the
Loans and all other Obligations payable by the Borrowers and the Guarantors
under this Agreement and all other Loan Documents (other than any contingent or
indemnification obligations not then due) and, if then outstanding and unpaid,
all Hedging Liability and Bank Product Liability shall have been paid in full or
collateralized in a manner reasonably acceptable to the Lender or Affiliate of a
Lender to whom such obligations are owed. If at any time any payment of the
principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Borrower or other obligor or any Guarantor under the
Loan Documents or any agreement relating to Hedging Liability or Bank Product
Liability is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of any Borrower or other obligor or of
any guarantor, or otherwise, each Guarantor’s obligations under this Section 11
with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.
Section 11.4.    Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations (other than any contingent or
indemnification obligations not then due) and, Hedging Liability, and Bank
Product Liability shall have been paid in full or collateralized in a manner
reasonably acceptable to the Lender or Affiliate of a Lender to whom such
obligations are owed subsequent to the termination of all the Commitments and
expiration of all Letters of Credit that are not Cash Collateralized pursuant to
Section 4.5. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (a) the payment in full of
the Obligations, Hedging Liability, and Bank Product Liability and all other
amounts payable by the Borrowers hereunder and the other Loan Documents (other
than any contingent or indemnification obligations not then due or Letters of
Credit Cash Collateralized) and (b) the termination of the Commitments and
expiration of all Letters of Credit that are not Cash Collateralized pursuant to
Section 4.5, such amount shall be held in trust for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuers (and their Affiliates)
and shall forthwith be paid to the Administrative Agent for the benefit of the
Lenders and the L/C Issuers (and their Affiliates) or be credited and applied
upon the Obligations and Hedging Liability, and Bank Product Liability, whether
matured or unmatured, in accordance with the terms of this Agreement.
Section 11.5.    Subordination. Each Guarantor hereby subordinates the payment
of all indebtedness, obligations, and liabilities of any Borrower or any other
Guarantor owing to such Guarantor, whether now existing or hereafter arising, to
the indefeasible payment in full in cash of all Obligations, Hedging Liability,
and Bank Product Liability (other than any contingent obligations not due and
owing and Letters of Credit Cash Collateralized). During the existence of any
Event of Default, subject to Section 11.4 above, any such indebtedness,
obligation, or liability of any Borrower or any other Guarantor owing to such
Guarantor shall be enforced and performance received by such Guarantor as
trustee for the benefit of the holders of the Obligations, Hedging

-180‑

--------------------------------------------------------------------------------




Liability, and Bank Product Liability and the proceeds thereof shall be paid
over to the Administrative Agent for application to the Obligations, Hedging
Liability, and Bank Product Liability (whether or not then due), but without
reducing or affecting in any manner the liability of such Guarantor under this
Section 11.
Section 11.6.    Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, any L/C Issuer, or any other Person against any Borrower or
other obligor, another guarantor, or any other Person.
Section 11.7.    Limit on Recovery. Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 11 shall not
exceed U.S. $1.00 less than the lowest amount which would render such
Guarantor’s obligations under this Section 11 void or avoidable under applicable
law, including fraudulent conveyance law.
Section 11.8.    Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Borrower or other obligor under this Agreement or
any other Loan Document, or under any agreement relating to Hedging Liability or
Bank Product Liability, is stayed upon the insolvency, bankruptcy or
reorganization of such Borrower or such obligor, all such amounts otherwise
subject to acceleration under the terms of this Agreement or the other Loan
Documents, or under any agreement relating to Hedging Liability or Bank Product
Liability, shall nonetheless be payable by the Guarantors hereunder forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.
Section 11.9.    Benefit to Guarantors. The Borrowers and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrowers has a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.
Section 11.10.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Section 11 in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 11.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
11.10, or otherwise under this Section, voidable under applicable Legal
Requirements relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 11.10 shall remain in full force and effect until discharged in
accordance with Section 11.3. Each Qualified ECP Guarantor intends that this
Section 11.10 constitute, and

-181‑

--------------------------------------------------------------------------------




this Section 11.10 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 11.11.    Guarantor Covenants. Each Guarantor shall take such action as
the Borrowers are required by this Agreement to cause such Guarantor to take,
and shall refrain from taking such action as the Borrowers are required by this
Agreement to prohibit such Guarantor from taking.
[SIGNATURE PAGES TO FOLLOW]





-182‑

--------------------------------------------------------------------------------




This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.
BORROWERS
DELEK LOGISTICS PARTNERS, LP, a Delaware limited partnership
By: Delek Logistics GP, LLC, a Delaware

limited liability company

By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
Chief Accounting Officer
By: __/s/ Gregory Intemann_________
Name: Gregory Intemann
Title: Vice President and Treasurer
DELEK LOGISTICS OPERATING, LLC, a Delaware limited liability company
By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
    Chief Accounting Officer
By: __/s/ Gregory Intemann_____________
Name: Gregory Intemann
Title: Vice President and Treasurer



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




DELEK MARKETING GP, LLC, a Delaware limited liability company
By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
    Chief Accounting Officer
By: __/s/ Gregory Intemann_____________
Name: Gregory Intemann
Title: Vice President and Treasurer
DELEK MARKETING & SUPPLY LP, a Delaware limited partnership
By: Delek Marketing GP, LLC, a Delaware limited liability company
By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
Chief Accounting Officer
By: __/s/ Gregory Intemann_________
Name: Gregory Intemann
Title: Vice President and Treasurer



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




DELEK CRUDE LOGISTICS, LLC, a Texas limited liability company
By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
    Chief Accounting Officer
By: __/s/ Gregory Intemann_____________
Name: Gregory Intemann
Title: Vice President and Treasurer
DELEK MARKETING-BIG SANDY, LLC, a Texas limited liability company
By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
    Chief Accounting Officer
By: __/s/ Gregory Intemann_____________
Name: Gregory Intemann
Title: Vice President and Treasurer
MAGNOLIA PIPELINE COMPANY, LLC, a Delaware limited liability company
By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
    Chief Accounting Officer


By: __/s/ Gregory Intemann_____________
Name: Gregory Intemann
Title: Vice President and Treasurer

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




EL DORADO PIPELINE COMPANY, LLC, a Delaware limited liability company
By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
    Chief Accounting Officer
By: __/s/ Gregory Intemann_____________
Name: Gregory Intemann
Title: Vice President and Treasurer
SALA GATHERING SYSTEMS, LLC, a Texas limited liability company
By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
    Chief Accounting Officer
By: __/s/ Gregory Intemann_____________
Name: Gregory Intemann
Title: Vice President and Treasurer


PALINE PIPELINE COMPANY, LLC, a Texas limited liability company


By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
    Chief Accounting Officer


By: __/s/ Gregory Intemann_____________
Name: Gregory Intemann
Title: Vice President and Treasurer

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






DKL TRANSPORTATION, LLC, a Delaware limited liability company
By: __/s/ Danny C. Norris_____________
Name: Danny C. Norris
Title: Vice President and
    Chief Accounting Officer
By: __/s/ Gregory Intemann_____________
Name: Gregory Intemann
Title: Vice President and Treasurer



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




LENDERS
FIFTH THIRD BANK, an Ohio banking corporation, as a Lender, as an L/C Issuer,
and as Administrative Agent
By: __/s/ Lisa Cook_____________
Name: Lisa Cook
Title: Vice President

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender and as Co-Syndication Agent
By: __/s/ Thomas C. Kilcrease, Jr.___________
Name: Thomas C. Kilcrease, Jr.
Title: Senior Vice President



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






COMPASS BANK, as a Lender and as Co‑Syndication Agent
By: __/s/ Jason Goetz___________
Name: Jason Goetz
Title: Senior Vice President

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Lender and as Co-Syndication Agent
By: __/s/ Jay T. Sartain__________
Name: Jay T. Sartain
Title: Authorized Signatory

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






THE BANK OF TOKYO MITSUBISHI UFJ, LTD., as a Lender and as Co-Documentation
Agent
By: __/s/ Todd Vaubel________
Name: Todd Vaubel
Title: Vice President





[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Lender and as Co‑Documentation Agent
By: __/s/ Christine Aharonian_____________
Name: Christine Aharonian
Title: Vice President





[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






CITIZENS BANK OF PENNSYLVANIA, as a Lender and as Co‑Documentation Agent
By: __/s/ A. Paul Dawley_________
Name: A. Paul Dawley
Title: Vice President





[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Co‑Documentation Agent
By: __/s/ John Thurman_____________
Name: John Thurman
Title: Senior Vice President



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender and as Co‑Documentation Agent
By: __/s/ Cort Fontenot_____________
Name: Cort Fontenot
Title: Vice President



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender and as Co‑Documentation Agent
By: __/s/ Mark Sparrow___________
Name: Mark Sparrow
Title: Director

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




HSBC BANK USA, N.A., as a Lender
By: __/s/ Jay Fort__________
Name: Jay Fort
Title: Senior Vice President



[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender
By: __/s/ James H, Moore, Jr.__________
Name: James H, Moore, Jr.
Title: Senior Vice President

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as a Lender
By: __/s/ William Aldridge__________
Name: William Aldridge
Title: Assistant Vice President

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




FIRST GUARANTY BANK, as a Lender
By: __/s/ Alton B. Lewis________
Name: Alton B. Lewis
Title: President and Chief Executive Officer

[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




RAYMOND JAMES BANK, N.A., as a Lender
By: __/s/ Joseph A. Ciccolini_______
Name: Joseph A. Ciccolini
Title: Vice President - Senior Corporate Banker











[Signature Page to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
NOTICE OF PAYMENT REQUEST
[Date]
[Name of Lender]
[Address]
Attention:
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December 30, 2014, among Delek Logistics Partners, LP, each of the other
Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, the Lenders and the L/C Issuers from time to time party thereto,
Fifth Third Bank, an Ohio banking corporation, as Administrative Agent, Bank of
America, N.A., Compass Bank, and Royal Bank of Canada, as Co-Syndication Agents,
and The Bank of Tokyo Mitsubishi UFJ, Ltd., Barclays Bank PLC, Citizens Bank of
Pennsylvania, PNC Bank, National Association, U.S. Bank National Association,
and Bank of Nova Scotia, as Co-Documentation Agents (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not defined herein have the meanings assigned to them in the
Credit Agreement. [The Borrowers have failed to pay their Reimbursement
Obligation in the amount of $__________. Your Percentage of the unpaid
Reimbursement Obligation is $_____________] or [__________________________ has
been required to return a payment by the Borrowers of a Reimbursement Obligation
in the amount of $_______________. Your Percentage of the returned Reimbursement
Obligation is $_______________.]
Very truly yours,
[____________________], as L/C Issuer
By: ___________________________________
Name: ______________________________
Title: _______________________________








--------------------------------------------------------------------------------




EXHIBIT B
NOTICE OF BORROWING
Date:  __________, ____
To:
Fifth Third Bank, an Ohio banking corporation, as Administrative Agent for the
Lenders and the L/C Issuers from time to time party to the Second Amended and
Restated Credit Agreement dated as of December 30, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Delek Logistics Partners, LP and each of the other Borrowers from time to
time party thereto, the Guarantors from time to time party thereto, the Lenders
and the L/C Issuers from time to time party thereto, Fifth Third Bank, as
Administrative Agent, Bank of America, N.A., Compass Bank, and Royal Bank of
Canada, as Co-Syndication Agents, and The Bank of Tokyo Mitsubishi UFJ, Ltd.,
Barclays Bank PLC, Citizens Bank of Pennsylvania, PNC Bank, National
Association, U.S. Bank National Association, and Bank of Nova Scotia, as
Co-Documentation Agents.

Ladies and Gentlemen:
The undersigned, DELEK LOGISTICS PARTNERS, LP (the “Borrowers’ Agent”), refers
to the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.4 of the
Credit Agreement, of the Borrowing specified below:
1.    The Business Day of the proposed Borrowing is ___________, ____.
2.    The aggregate amount of the proposed Borrowing is $______________.
3.    The Borrowing is being advanced under the Revolving Credit.
4.    The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] [Canadian CDOR] [Canadian Prime Rate] Loans.
[5.    The duration of the Interest Period for the Eurodollar Loans/Canadian
CDOR Loans included in the Borrowing shall be ____________ months.]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
(a)    the representations and warranties of the Borrowers contained in
Section 5 of the Credit Agreement are true and correct (or, in the case of any
representation or warranty




--------------------------------------------------------------------------------




not qualified as to materiality, true and correct in all material respects) as
though made on and as of such date (except to the extent such representations
and warranties relate to an earlier date, in which case they are true and
correct (or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) as of such earlier
date); and

‑2‑

--------------------------------------------------------------------------------




(b)    no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.
DELEK LOGISTICS PARTNERS, LP
BY: DELEK LOGISTICS GP, LLC, its general partner
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    









‑3‑

--------------------------------------------------------------------------------




EXHIBIT C
NOTICE OF CONTINUATION/CONVERSION
Date: ____________, ____
To:
Fifth Third Bank, as Administrative Agent for the Lenders and the L/C Issuers
party to the Second Amended and Restated Credit Agreement dated as of December
30, 2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Delek Logistics Partners, LP, and each of the other
Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, the Lenders and the L/C Issuers from time to time party thereto,
Fifth Third Bank, as Administrative Agent, Bank of America, N.A., Compass Bank,
and Royal Bank of Canada, as Co-Syndication Agents, and The Bank of Tokyo
Mitsubishi UFJ, Ltd., Barclays Bank PLC, Citizens Bank of Pennsylvania, PNC
Bank, National Association, U.S. Bank National Association, and Bank of Nova
Scotia, as Co-Documentation Agents.

Ladies and Gentlemen:
The undersigned, DELEK LOGISTICS PARTNERS, LP (the “Borrowers’ Agent”), refers
to the Credit Agreement, the terms defined therein being used herein as therein
defined, and hereby gives you notice irrevocably, pursuant to Section 2.4 of the
Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:
1.    The conversion/continuation date is __________, ____.
2.    The aggregate amount of the Revolving Loans to be [converted] [continued]
is $______________.
3.    The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] [Canadian CDOR] [Canadian Prime Rate] Loans.
4.    [If applicable:] The duration of the Interest Period for the Revolving
Loans included in the [conversion] [continuation] shall be _________ months.




--------------------------------------------------------------------------------




The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the representations and warranties of the Borrowers contained in
Section 5 of the Credit Agreement are true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as though made on and as of such date (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) as of such earlier date); provided, however, that the undersigned does
not make the foregoing certification with respect to the conversion of an
outstanding Eurodollar Loan to a Base Rate Loan or to the conversion of an
outstanding Canadian CDOR Loan to a Canadian Prime Rate Loan; and

‑2‑

--------------------------------------------------------------------------------




(b)    no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].
DELEK LOGISTICS PARTNERS, LP
BY: DELEK LOGISTICS GP, LLC, its general partner
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    





‑3‑

--------------------------------------------------------------------------------






EXHIBIT D‑1
U.S. REVOLVING NOTE
U.S. $_______________    __________, ____
FOR VALUE RECEIVED, the undersigned, DELEK LOGISTICS PARTNERS, LP, a Delaware
limited partnership (the “Borrowers’ Agent”), together with each of the other
Borrowers party hereto, hereby unconditionally, jointly and severally promise to
pay to ____________________________ (the “Lender”) or its registered assigns on
the Termination Date of the hereinafter defined Credit Agreement, at the
principal office of Fifth Third Bank, an Ohio banking corporation (“Fifth
Third”), as Administrative Agent, in Cincinnati, Ohio (or such other location as
the Administrative Agent may designate to the Borrowers’ Agent), in immediately
available funds, the principal sum of ___________________ U.S. Dollars (U.S.
$__________) or, if less, the aggregate unpaid principal amount of all U.S.
Revolving Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement, together with interest on the principal amount of each U.S. Revolving
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Credit Agreement.
This U.S. Revolving Note (this “Note”) is one of the U.S. Revolving Notes
referred to in the Second Amended and Restated Credit Agreement dated as of
December 30, 2014, among Delek Logistics Partners, LP, each of the other
Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, the Lenders and the L/C Issuers from time to time party thereto,
Fifth Third, as Administrative Agent, Bank of America, N.A., Compass Bank, and
Royal Bank of Canada, as Co-Syndication Agents, and The Bank of Tokyo Mitsubishi
UFJ, Ltd., Barclays Bank PLC, Citizens Bank of Pennsylvania, PNC Bank, National
Association, U.S. Bank National Association, and Bank of Nova Scotia, as
Co-Documentation Agents (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to conflicts of law provisions (other than Sections 5‑1401
and 5‑1402 of the New York General Obligations law).
[This Note is issued in replacement and substitution for, and supersedes, that
certain U.S. Revolving Note dated July 9, 2013 made by the Borrowers party
thereto in favor of the Lender.]




--------------------------------------------------------------------------------




Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

‑2‑

--------------------------------------------------------------------------------




The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.
DELEK LOGISTICS PARTNERS, LP
BY: DELEK LOGISTICS GP, LLC, its general partner
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK LOGISTICS OPERATING, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    


DELEK MARKETING GP, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    

‑3‑

--------------------------------------------------------------------------------




By: ___________________________________
Name: ______________________________
Title: _______________________________    





‑4‑

--------------------------------------------------------------------------------




DELEK MARKETING & SUPPLY, LP, a Delaware limited partnership
BY: DELEK MARKETING GP, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK CRUDE LOGISTICS, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK MARKETING-BIG SANDY, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________




--------------------------------------------------------------------------------




Title: _______________________________    





‑2‑

--------------------------------------------------------------------------------




MAGNOLIA PIPELINE COMPANY, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    


EL DORADO PIPELINE COMPANY, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    


SALA GATHERING SYSTEMS, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    




--------------------------------------------------------------------------------




PALINE PIPELINE COMPANY, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
    


DKL TRANSPORTATION, LLC
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    


 



‑2‑

--------------------------------------------------------------------------------




EXHIBIT D‑2
CANADIAN REVOLVING NOTE
U.S. $_______________    __________, ____
FOR VALUE RECEIVED, the undersigned, DELEK LOGISTICS PARTNERS, LP, a Delaware
limited partnership (the “Borrowers’ Agent”), together with each of the other
Borrowers party hereto, hereby unconditionally, jointly and severally promise to
pay to ____________________________ (the “Lender”) or its registered assigns, on
the Termination Date of the hereinafter defined Credit Agreement, at the
principal office of Fifth Third Bank, an Ohio banking corporation (“Fifth
Third”), as Administrative Agent, in Cincinnati, Ohio (or such other location as
the Administrative Agent may designate to the Borrowers’ Agent), in immediately
available funds, the principal sum of ___________________ U.S. Dollars (U.S.
$__________) or, if less, the aggregate unpaid principal amount of all Canadian
Revolving Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement, together with interest on the principal amount of each Canadian
Revolving Loan from time to time outstanding hereunder at the rates, and payable
in the manner and on the dates, specified in the Credit Agreement.
This Canadian Revolving Note (this “Note”) is one of the Canadian Revolving
Notes referred to in the Second Amended and Restated Credit Agreement dated as
of December 30, 2014 among Delek Logistics Partners, LP, each of the other
Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, the Lenders and the L/C Issuers from time to time party thereto,
Fifth Third, as Administrative Agent, Bank of America, N.A., Compass Bank, and
Royal Bank of Canada, as Co-Syndication Agents, and The Bank of Tokyo Mitsubishi
UFJ, Ltd., Barclays Bank PLC, Citizens Bank of Pennsylvania, PNC Bank, National
Association, U.S. Bank National Association, and Bank of Nova Scotia, as
Co-Documentation Agents (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to conflicts of law provisions (other than Sections 5‑1401
and 5‑1402 of the New York General Obligations law).
[This Note is issued in replacement and substitution for, and supersedes, that
certain U.S. Revolving Note dated July 9, 2013 made by the Borrowers party
thereto in favor of the Lender.]




--------------------------------------------------------------------------------




Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

‑2‑

--------------------------------------------------------------------------------




The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.
DELEK LOGISTICS PARTNERS, LP
BY: DELEK LOGISTICS GP, LLC, its general partner
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK LOGISTICS OPERATING, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK MARKETING GP, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________

‑3‑

--------------------------------------------------------------------------------




Name: ______________________________
Title: _______________________________    





‑4‑

--------------------------------------------------------------------------------




DELEK MARKETING & SUPPLY, LP, a Delaware limited partnership
BY: DELEK MARKETING GP, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK CRUDE LOGISTICS, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK MARKETING-BIG SANDY, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________




--------------------------------------------------------------------------------




Title: _______________________________    





‑2‑

--------------------------------------------------------------------------------




MAGNOLIA PIPELINE COMPANY, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
EL DORADO PIPELINE COMPANY, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    


SALA GATHERING SYSTEMS, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    




--------------------------------------------------------------------------------




PALINE PIPELINE COMPANY, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________        


DKL TRANSPORTATION, LLC
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    


 



‑2‑

--------------------------------------------------------------------------------




EXHIBIT D‑3
U.S. SWING NOTE
U.S. $12,000,000    December 30, 2014
FOR VALUE RECEIVED, the undersigned, DELEK LOGISTICS PARTNERS, LP, a Delaware
limited partnership (the “Borrowers’ Agent”), together with each of the other
Borrowers party hereto, hereby unconditionally, jointly and severally promise to
pay to FIFTH THIRD BANK, an Ohio banking corporation (the “Lender”) or its
registered assigns, on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of Fifth Third Bank, an Ohio banking
corporation (“Fifth Third”), as Administrative Agent, in Cincinnati, Ohio (or
such other location as the Administrative Agent may designate to the Borrowers’
Agent), in immediately available funds, the principal sum of Twelve Million and
00/100 U.S. Dollars (U.S. $12,000,000.00) or, if less, the aggregate unpaid
principal amount of all U.S. Swing Loans made by the Lender to the Borrowers
pursuant to the Credit Agreement, together with interest on the principal amount
of each U.S. Swing Loan from time to time outstanding hereunder at the rates,
and payable in the manner and on the dates, specified in the Credit Agreement.
This U.S. Swing Note (this “Note”) is the U.S. Swing Note referred to in the
Second Amended and Restated Credit Agreement dated as of December 30, 2014,
among Delek Logistics Partners, LP, each of the other Borrowers from time to
time party thereto, the Guarantors from time to time party thereto, the Lenders
and the L/C Issuers from time to time party thereto, Fifth Third, as
Administrative Agent, Bank of America, N.A., Compass Bank, and Royal Bank of
Canada, as Co-Syndication Agents, and The Bank of Tokyo Mitsubishi UFJ, Ltd.,
Barclays Bank PLC, Citizens Bank of Pennsylvania, PNC Bank, National
Association, U.S. Bank National Association, and Bank of Nova Scotia, as
Co-Documentation Agents (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to conflicts of law provisions (other than Sections 5‑1401
and 5‑1402 of the New York General Obligations law).
[This Note is issued in replacement and substitution for, and supersedes, that
certain U.S. Swing Note dated July 9, 2013 made by the Borrowers party thereto
in favor of the Lender.]




--------------------------------------------------------------------------------




Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

‑2‑

--------------------------------------------------------------------------------




The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.
DELEK LOGISTICS PARTNERS, LP
BY: DELEK LOGISTICS GP, LLC, its general partner
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK LOGISTICS OPERATING, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK MARKETING GP, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    


By: ___________________________________
Name: ______________________________
Title: _______________________________    

‑3‑

--------------------------------------------------------------------------------




DELEK MARKETING & SUPPLY, LP, a Delaware limited partnership
BY: DELEK MARKETING GP, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK CRUDE LOGISTICS, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK MARKETING-BIG SANDY, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________




--------------------------------------------------------------------------------




Title: _______________________________        

‑2‑

--------------------------------------------------------------------------------




MAGNOLIA PIPELINE COMPANY, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
EL DORADO PIPELINE COMPANY, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
SALA GATHERING SYSTEMS, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    




--------------------------------------------------------------------------------




PALINE PIPELINE COMPANY, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    


DKL TRANSPORTATION, LLC
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    


 



‑2‑

--------------------------------------------------------------------------------




EXHIBIT D‑4
CANADIAN SWING NOTE
U.S. $6,000,000    December 30, 2014
FOR VALUE RECEIVED, the undersigned, DELEK LOGISTICS PARTNERS, LP, a Delaware
limited partnership (the “Borrowers’ Agent”), together with each of the other
Borrowers party hereto, hereby unconditionally, jointly and severally promise to
pay to FIFTH THIRD BANK, an Ohio banking corporation (the “Lender”) or its
registered assigns, on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of Fifth Third Bank, an Ohio banking
corporation (“Fifth Third”), as Administrative Agent, in Cincinnati, Ohio (or
such other location as the Administrative Agent may designate to the Borrowers’
Agent), in immediately available funds, the principal sum of Six Million and
00/100 U.S. Dollars (U.S. $6,000,000.00) or, if less, the aggregate unpaid
principal amount of all Canadian Swing Loans made by the Lender to the Borrowers
pursuant to the Credit Agreement, together with interest on the principal amount
of each Canadian Swing Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Credit
Agreement.
This Canadian Swing Note (this “Note”) is the Canadian Swing Note referred to in
the Second Amended and Restated Credit Agreement dated as of December 30, 2014,
among Delek Logistics Partners, LP, each of the other Borrowers from time to
time party thereto, the Guarantors from time to time party thereto, the Lenders
and the L/C Issuers from time to time party thereto, Fifth Third, as
Administrative Agent, Bank of America, N.A., Compass Bank, and Royal Bank of
Canada, as Co-Syndication Agents, and The Bank of Tokyo Mitsubishi UFJ, Ltd.,
Barclays Bank PLC, Citizens Bank of Pennsylvania, PNC Bank, National
Association, U.S. Bank National Association, and Bank of Nova Scotia, as
Co-Documentation Agents (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to conflicts of law provisions (other than Sections 5‑1401
and 5‑1402 of the New York General Obligations law).
[This Note is issued in replacement and substitution for, and supersedes, that
certain Canadian Swing Note dated July 9, 2013 made by the Borrowers party
thereto in favor of the Lender.]




--------------------------------------------------------------------------------




Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

‑2‑

--------------------------------------------------------------------------------




The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.
DELEK LOGISTICS PARTNERS, LP
BY: DELEK LOGISTICS GP, LLC, its general partner
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK LOGISTICS OPERATING, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK MARKETING GP, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________

‑3‑

--------------------------------------------------------------------------------




Name: ______________________________
Title: _______________________________        

‑4‑

--------------------------------------------------------------------------------




DELEK MARKETING & SUPPLY, LP, a Delaware limited partnership
BY: DELEK MARKETING GP, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK CRUDE LOGISTICS, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
DELEK MARKETING-BIG SANDY, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________




--------------------------------------------------------------------------------




Title: _______________________________        

‑2‑

--------------------------------------------------------------------------------




MAGNOLIA PIPELINE COMPANY, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
EL DORADO PIPELINE COMPANY, LLC, a Delaware limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    
SALA GATHERING SYSTEMS, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    




--------------------------------------------------------------------------------




PALINE PIPELINE COMPANY, LLC, a Texas limited liability company
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    




DKL TRANSPORTATION, LLC
By: ___________________________________
Name: ______________________________
Title: _______________________________    
By: ___________________________________
Name: ______________________________
Title: _______________________________    




    

‑2‑

--------------------------------------------------------------------------------




EXHIBIT E
___________________________________________________
COMPLIANCE CERTIFICATE
Date: __________
To:
Fifth Third Bank, as Administrative Agent under, and the Lenders and the
L/C Issuers from time to time party thereto, the Credit Agreement described
below

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Second Amended and Restated Credit Agreement
(the “Credit Agreement”) dated as of December 30, 2014, among the Administrative
Agent, Bank of America, N.A., Compass Bank, and Royal Bank of Canada, as
Co-Syndication Agents, and The Bank of Tokyo Mitsubishi UFJ, Ltd., Barclays Bank
PLC, Citizens Bank of Pennsylvania, PNC Bank, National Association, U.S. Bank
National Association, Bank of Nova Scotia, as Co‑Documentation Agents the
Lenders and the L/C Issuers from time to time party thereto, the Guarantors from
time to time party thereto, Delek Logistics Partners, LP (the “Borrowers’
Agent”) and the other Borrowers party thereto. Unless otherwise defined herein,
the terms used in this Compliance Certificate have the meanings ascribed thereto
in the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected/appointed ____________ of the General Partner and in
such capacity, I am providing this Compliance Certificate on behalf of the
Borrowers’ Agent.
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Consolidated Group during the accounting period covered by
the attached financial statements;
3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;
4.    The financial statements required by Section 6.1 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate fairly
represent in all material

‑1‑

--------------------------------------------------------------------------------




respects in accordance with GAAP the consolidated financial condition of the MLP
as of the dates indicated and the results of its operations and changes in its
cash flows for the periods indicated, subject to normal year end audit
adjustments and the absence of footnotes; and
5.    The representations and warranties of the Borrowers contained in Section 5
of the Credit Agreement are true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) as though made on and as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) as of such earlier date).
6.    The Schedule I hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.
Described below are the exceptions, if any, to paragraph 3 above by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, is taking, or proposes to
take with respect to each such condition or event:
______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
In the event of a conflict between the attached Schedule I and any
certifications relating thereto and the Credit Agreement and related definitions
used in calculating such covenants, the Credit Agreement and such related
definitions shall govern and control. The foregoing certifications, together
with the computations set forth in Schedule I hereto and the financial
statements delivered with this Certificate in support hereof, are made and
delivered as of the date first above written.
DELEK LOGISTICS PARTNERS, LP
BY: DELEK LOGISTICS GP, LLC, its general partner
By: ___________________________________
Name: ______________________________
Title: _______________________________    

‑2‑

--------------------------------------------------------------------------------




By: ___________________________________
Name: ______________________________
Title: _______________________________    







‑3‑

--------------------------------------------------------------------------------




SCHEDULE I
TO COMPLIANCE CERTIFICATE
DELEK LOGISTICS PARTNERS, LP
COMPLIANCE CALCULATIONS
FOR SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF DECEMBER 30, 2014
CALCULATIONS AS OF _____________, _______



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




A. Leverage Ratio (Section 6.20(a))
 
1. Total Funded Debt
$___________
2. Net Income for past 4 quarters
___________
3. Interest Expense for past 4 quarters
___________
4. Income taxes for past 4 quarters
___________
5. Depreciation and amortization expense for past 4 quarters
___________
6. Non cash extraordinary charges/(credits) incurred by the MLP or its
Subsidiaries for past 4 quarters to comply with GAAP
___________
7. Material Project EBITDA Adjustment
 
8. Non cash Equity Based Compensation
___________
9. Sum of Lines A2, A3, A4, A5, A6, A7 and A8 (“EBITDA”)
___________
10. Ratio of Line A1 to Line A9
____:1.0
11. Line A10 ratio must not exceed
____:1.0
12. The Borrowers are in compliance (circle yes or no)
yes/no
 
 
[B. Senior Leverage Ratio (Section 6.20(b))] (1)
 
1. Total Funded Debt
$___________
2. Subordinated Debt
$___________
3. Unsecured Indebtedness (other than Subordinated Debt)
$___________
4. Line B1 minus Lines B2 and B3
$___________
6. EBITDA (from Line A9)
$___________
7. Ratio of Line B4 to Line B6
____:1.0
8. Line B7 ratio must not exceed
____:1.0
9. The Borrowers are in compliance (circle yes or no)
yes/no
 
 
C. Interest Coverage Ratio (Section 6.20(c))
 
1. EBITDA (from Line A9)
$___________
2. Cash Interest Expense for past 4 quarters
$___________
3. Ratio of Line C1 to Line C2
____:1.0
4. Line C3 ratio must not be less than
2.0:1.0
5. The Borrowers are in compliance (circle yes or no)
yes/no

____________________________________________


(1) To be completed only during a Note Outstanding Period.





‑2‑

--------------------------------------------------------------------------------




EXHIBIT F
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1. Assignor: _____________________________________________________________
[Assignor [is] [is not] a Defaulting Lender.]]
2. Assignee: _____________________________________________________________    
[and is an Affiliate/Approved Fund of [identify Lender]2]
3. Borrowers’ Agent: DELEK LOGISTICS PARTNERS, LP, a Delaware limited
partnership




--------------------------------------------------------------------------------




4.    Administrative Agent: Fifth Third Bank, an Ohio banking corporation, as
the Administrative Agent under the Credit Agreement
5. Credit Agreement: The Second Amended and Restated Credit Agreement dated as
of December 30, 2014, among Delek Logistics Partners, LP, the other Borrowers
from time to time party thereto, the Guarantors from time to time party thereto,
the Lenders and the L/C Issuers from time to time party thereto, Fifth Third
Bank, as Administrative Agent, Bank of America, N.A., Compass Bank, and Royal
Bank of Canada, as Co-Syndication Agents, and The Bank of Tokyo Mitsubishi UFJ,
Ltd., Barclays Bank PLC, Citizens Bank of Pennsylvania, PNC Bank, National
Association, U.S. Bank National Association, and Bank of Nova Scotia, as
Co-Documentation Agents.
6. Assigned Interest:


Facility Assigned 3
Aggregate Amount of Commitment/Loans for all Lenders 3
Amount of Commitment/Loans Assigned 4
Percentage Assigned of Commitment/Loans 5
 
$
$
   %
 
$
$
   %
 
$
$
   %

[7. Trade Date: _____________________________________________________________ ]
6
[Page break]
______________________________
3 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
"Commitment," "Term Credit," etc.)
4 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder
6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



‑2‑

--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: ___________________________________
Name: ______________________________
Title: _______________________________    
ASSIGNEE
[NAME OF ASSIGNEE]
By: ___________________________________
Name: ______________________________
Title: _______________________________    
Consented to and Accepted:
FIFTH THIRD BANK, as Administrative Agent
By: __________________________    
Name: ____________________    
Title: _____________________    
[Consented to:] 7  
[NAME OF RELEVANT PARTY]
By: _________________________    
Name: ____________________    
Title: _____________________
______________________________
7 To be added only if the consent of the Borrowers and/or other parties is
required by the terms of the Credit Agreement.

‑3‑

--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) is [not] a Defaulting Lender or a subsidiary of a
Defaulting Lender or a Person who, upon becoming a Lender, would constitute a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.9(b)(iii) and the definition of
“Eligible Assignee” of the Credit Agreement (subject to such consents, if any,
as may be required under Section 10.9(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and




--------------------------------------------------------------------------------




(vii) if it is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of law provisions (other than Sections 5‑1401 and 5‑1402 of
the New York General Obligations law).




--------------------------------------------------------------------------------




EXHIBIT G‑1
ADDITIONAL BORROWER SUPPLEMENT
______________, ___
Fifth Third Bank, as Administrative Agent for the Lenders and the L/C Issuers
party to the Second Amended and Restated Credit Agreement, dated as of December
30, 2014, by and among Delek Logistics Partners, LP, as Borrower, the other
Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, the Lenders and the L/C Issuers from time to time party thereto,
the Administrative Agent, Bank of America, N.A., Compass Bank, and Royal Bank of
Canada, as Co-Syndication Agents, and The Bank of Tokyo Mitsubishi UFJ, Ltd.,
Barclays Bank PLC, Citizens Bank of Pennsylvania, PNC Bank, National
Association, U.S. Bank National Association, and Bank of Nova Scotia, as
Co-Documentation Agents (as extended, renewed, amended or restated, modified,
amended or supplemented from time to time, the “Credit Agreement”)
Ladies and Gentlemen:
Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have the meaning provided
therein.
The undersigned, [name of Borrower], a [jurisdiction of incorporation or
organization] hereby elects to be a “Borrower” for all purposes of the Credit
Agreement, effective from the date hereof. The undersigned confirms that the
representations and warranties set forth in Section 5 of the Credit Agreement
are true and correct (or in the case of any representation or warranty not
qualified as to materiality, true and correct in all material respects) as to
the undersigned to the extent applicable to it as of the date hereof and the
undersigned shall comply with each of the covenants set forth in Section 6 of
the Credit Agreement applicable to it.
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Borrower under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 2 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.




--------------------------------------------------------------------------------




The undersigned acknowledges that this Additional Borrower Supplement shall be
effective upon its execution and delivery by the undersigned to the
Administrative Agent and countersigned by the Administrative Agent, and it shall
not be necessary for the L/C Issuer, or any Lender, or any of their Affiliates
entitled to the benefits hereof, to execute this Additional Borrower Supplement
or any other acceptance hereof. This Additional Borrower Supplement shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to conflicts of law provisions (other than Sections 5‑1401 and
5‑1402 of the New York General Obligations law).
Very truly yours,
[NAME OF BORROWER]
By: _________________________________    
Name: ____________________________    
Title: _____________________________




Acknowledged and Agreed




FIFTH THIRD BANK, as Administrative Agent

By: ____________________________________
Name: _______________________________
Title: ________________________________






--------------------------------------------------------------------------------




EXHIBIT G‑2
ADDITIONAL GUARANTOR SUPPLEMENT
______________, ___
Fifth Third Bank, as Administrative Agent for the Lenders and the L/C Issuers
party to the Second Amended and Restated Credit Agreement, dated as of December
30, 2014, by and among Delek Logistics Partners, LP, as Borrower, the other
Borrowers from time to time party thereto, the Guarantors from time to time
party thereto, the Lenders and the L/C Issuers from time to time party thereto,
the Administrative Agent, Bank of America, N.A., Compass Bank, and Royal Bank of
Canada, as Co-Syndication Agents, and The Bank of Tokyo Mitsubishi UFJ, Ltd.,
Barclays Bank PLC, Citizens Bank of Pennsylvania, PNC Bank, National
Association, U.S. Bank National Association, and Bank of Nova Scotia, as
Co-Documentation Agents (as extended, renewed, amended or restated, modified,
amended or supplemented from time to time, the “Credit Agreement”)
Ladies and Gentlemen:
Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have the meaning provided
therein.
The undersigned, [name of Guarantor], a [jurisdiction of incorporation or
organization] hereby elects to be a “Guarantor” for all purposes of the Credit
Agreement, effective from the date hereof. The undersigned confirms that the
representations and warranties set forth in Section 5 of the Credit Agreement
are true and correct (or in the case of any representation or warranty not
qualified as to materiality, true and correct in all material respects) as to
the undersigned to the extent applicable to it as of the date hereof and the
undersigned shall comply with each of the covenants set forth in Section 6 of
the Credit Agreement applicable to it.
Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 11 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.




--------------------------------------------------------------------------------




The undersigned acknowledges that this Additional Guarantor Supplement shall be
effective upon its execution and delivery by the undersigned to the
Administrative Agent and countersigned by the Administrative Agent, and it shall
not be necessary for the L/C Issuer, or any Lender, or any of their Affiliates
entitled to the benefits hereof, to execute this Additional Guarantor Supplement
or any other acceptance hereof. This Additional Guarantor Supplement shall be
construed in accordance with and governed by the laws of the State of New York,
without regard to conflicts of law provisions (other than Sections 5‑1401 and
5‑1402 of the New York General Obligations law).
Very truly yours,
[NAME OF GUARANTOR]
By: ___________________________________    
Name: _____________________________    
Title: ______________________________




Acknowledged and Agreed




FIFTH THIRD BANK, as Administrative Agent

By: ____________________________________
Name: _______________________________
Title: ________________________________






--------------------------------------------------------------------------------




SCHEDULE 1
COMMITMENTS


Name of Lender
U.S. REVOLVING COMMITMENT
(U.S. $)
CANADIAN REVOLVING COMMITMENT
 (U.S. $)
TOTAL COMMITMENT
(U.S. $)
Fifth Third Bank
$62,166,666.67
$14,500,000.0
$76,666,666.67
Bank of America, N.A.
$69,666,666.67
$7,000,000.00
$76,666,666.67
Royal Bank of Canada
$69,666,666.66
$7,000,000.00
$76,666,666.66
Compass Bank
$68,000,000.00
$7,000,000.00
$75,000,000.00
The Bank of Tokyo Mitsubishi UFJ, Ltd.
$52,000,000.00
$8,000,000.00
$60,000,000.00
Barclays Bank PLC
$45,000,000.00
$7,500,000.00
$52,500,000.00
Citizens Bank of Pennsylvania
$43,333,333.00
$6,666,667.00
$50,000,000.00
PNC Bank, National Association
$39,000,000.00
$6,000,000.00
$45,000,000.00
US Bank National Association
$39,000,000.00
$6,000,000.00
$45,000,000.00
The Bank of Nova Scotia
$34,666,667.00
$5,333,333.00
$40,000,000.00
HSBC Bank USA, N.A.
$21,666,667.00
$3,333,333.00
$25,000,000.00
First Tennessee Bank National Association
$25,000,000.00
-
$25,000,000.00
Wells Fargo Bank, N.A.
$25,000,000.00
-
$25,000,000.00
First Guaranty Bank
$15,000,000.00
-
$15,000,000.00
Raymond James Bank, N.A.
$10,833,333.00
$1,666,667.00
$12,500,000.00
Total:
$620,000,000.00
$80,000,000.00
$700,000,000.00







--------------------------------------------------------------------------------




SCHEDULE 1.1(a)
INITIAL LEASED TERMINAL LEASES


1.
Finney Station Sublease Agreement dated December 20, 2000, between ExxonMobil
Pipeline Company, as sublessor, and Magnolia Pipeline Company, LLC, as sublessee
and successor in interest to the interest of Magnolia Pipeline Company (Finney
Station —Caddo Parish, LA)

2.
Pump Station Site Lease dated June 3, 1931, between Daisy M. Bradford, as
lessor, and Delek Crude Logistics, LLC, as lessee and successor in interest to
the interest of Tidal Refining Company (Bradford Station — Rusk County, TX)

3.
Lease Agreement dated May 1, 1963, between Chevron U.S.A., as lessor and
successor in interest to the interest of Tidewater Oil Company, and Delek Crude
Logistics, LLC, as lessee and successor in interest to the interest of McMurrey
Pipe Line Company (Nettleton Station Tank Farm — Gregg County, TX)

4.
Ground Lease Agreement, dated November 7, 2012, by and between Lion Oil Company,
as lessor, and SALA Gathering Systems, LLC, as lessee (Tank 192 — Union County,
TX)

5.
Surface Lease Agreement, dated July 18, 1974, between Curtis I. Amason, as
lessor, and Lion Oil Company, as lessee, as assigned by that certain Assignment
of Surface Lease Agreement dated November 7, 2012, by and between Lion Oil
Company, as assignor, and SALA Gathering Systems, LLC, as assignee. (Tank on
property adjacent to Magnolia Station)







--------------------------------------------------------------------------------




SCHEDULE 1.1(b)
NON-COLLATERAL REAL PROPERTY




Property
Description
Tax Parcel 00007-03940
Approximately .02 acres located in Rusk County, TX
Tax Parcel 00647-00250
Approximately .06 acres in Rusk County, TX
Tax parcel 00728-00320
Approximately .06 acres in Rusk County, TX
Tax Parcel 00623-00140
Approximately .20 acres in Rusk County, TX
Tax Parcel 23682
Approximately .09 acres in Gregg County, TX
Tax Parcel 22375
Approximately 1.98 acres in Gregg County, TX
Tax Parcel 00-07819-002
Approximately 3.00 acres in Columbia County, AR













--------------------------------------------------------------------------------




SCHEDULE 1.1(c)


TITLE INSURANCE LOCATIONS


Borrower
Property
Description
First American Loan Policy Number
Delek Marketing-Big Sandy, LLC
Big Sandy Terminal
Approximately 39.37 acres located in Upshur County, TX
NCS-54170
Delek Marketing-Big Sandy, LLC
Hopewell
Approximately 1 acre vacant land located in Smith County, TX
8144343-90864006
SALA Gathering Systems, LLC
Magnolia Station
Approximately 40 acres in Columbia County, AR
5011300-403182
El Dorado Pipeline Company, LLC
Magnolia Station
Approximately 9 acres in Columbia County, AR
5011300-403182
Magnolia Pipeline Company, LLC
Haynesville Station
Approximately 3 acres in Claiborne Parish, LA
541704-03
Magnolia Pipeline Company, LLC
Weller Station
Approximately 21 acres in Claiborne Parish, LA
541704-04
Delek Crude Logistics, LLC
LaGloria Tank Farm
An approximately 16.58 acre tract and an approximately 55.347 acre tract in
Gregg County, TX
NCS-541704-05 M
Delek Crude Logistics, LLC
Arp Station Tank Farm
Approximately 16.3 acres in Smith County, TX
NCS-541704-06 M
Delek Crude Logistics, LLC
Chapel Hill Booster Site
Approximately .230 acres in Smith County, TX
NCS-541704-07 M
Delek Crude Logistics, LLC
Brown Property
Approximately 3 acres in Rusk County, TX
NCS-541704-08 M
Delek Crude Logistics, LLC
Bradford Station
Leasehold interest in Rusk County, TX
NCS-541704-27 M
Paline Pipeline Company, LLC
Zavalla Station
Approximately 21 acres in Angelina County, TX
NCS-541704-09 M
Paline Pipeline Company, LLC
Evandale Station
Approximately .459 acres in Hardin County, TX
NCS-541704-10 M
Paline Pipeline Company, LLC
Fred Station
Approximately 10 acres in Tyler County, TX
NCS-541704-11 M
Paline Pipeline Company, LLC
Mt. Enterprise Station
Approximately 10 acres in Rusk County, TX
NCS-541704-12 M
Delek Marketing & Supply, LP
Abilene Terminal
Approximately 140.907 acres in Jones County, TX
NCS-541704-13 M
Delek Marketing & Supply, LP
San Angelo Terminal
Approximately 22.27 acres in Tom Green County, TX
NCS-541704-14 M
Delek Marketing & Supply, LP
Tye Terminal
Approximately 16.13 acres in Taylor County, TX
NCS-541704-017 M
Delek Marketing & Supply, LP
Tyler Terminal
Approximately 67.9085 acres in Smith County, TX
NCS-541704-29
Delek Logistics Operating, LLC
Memphis Terminal
Approximately 14.29 acres in Shelby County, TN
FA-82-555537
Delek Logistics Operating, LLC
Nashville Terminal
Approximately 4.19 acres in Davidson County, TN
FA-82-555536





--------------------------------------------------------------------------------




Delek Logistics Operating, LLC
North Little Rock
Approximately 19.88 acres in Pulaski County, AR
5011300-40958
SALA Gathering Systems, LLC
Champagnolle Landing Property
Approximately 44 acres in Union County, AR
5011300-403174
SALA Gathering Systems, LLC
Constantine Tank Farm
Approximately 71 acres in Union County, AR
5011300-403175
SALA Gathering Systems, LLC
Amoco Tank Farm
Approximately 26.15 acres in Union County, AR
5011300-403176
SALA Gathering Systems, LLC
Sims Pump Station
Approximately 1.42 acres in Union County, AR
5011300-403177
SALA Gathering Systems, LLC
Midway Pump Station
Approximately 2 acres in Union County, AR
5011300-403178
SALA Gathering Systems, LLC
Oakridge Subdivision Property
Approximately .222 acres in Union County, AR
5011300-403179
SALA Gathering Systems, LLC
Harrell Addition Property
Approximately .051 acres in Union County, AR
5011300-403180
SALA Gathering Systems, LLC
Ouachita County Property
Approximately 1 acre in Ouachita County, AR
5011300-403173
SALA Gathering Systems, LLC
Perry Tank Farm
Approximately 95 acres in Union County, AR
5011300-403181
SALA Gathering Systems, LLC
Ground Lease
Leasehold interest in Union County, AR
5011300-403191
Delek Marketing-Big Sandy, LLC
Mount Pleasant Property
Approximately 15.33 acres located in Titus County, TX
 
Delek Marketing-Big Sandy, LLC
Greenville Property
Approximately 106.225 acres of land located in Hunt County, TX
 
DKL Transportation, LLC
Muskogee Property
Approximately 3.910 acres in Muskogee County, OK
 
DKL Transportation, LLC
Paxton Property
Approximately 13.5179 acres in Union County, AR
 
Delek Logistics Operating, LLC
El Dorado Terminal
Approximately 40.37 acres in Union County, AR
 







--------------------------------------------------------------------------------






SCHEDULE 3.2(o)
TITLE SEARCH LOCATIONS


Borrower
Property
Magnolia Pipeline Company, LLC
Weller Station
Claiborne Parish, LA
Delek Crude Logistics, LLC
Arp Station Tank Farm
Smith County, TX
Delek Crude Logistics, LLC
LaGloria Tank Farm
Gregg County, TX
Paline Pipeline Company, LLC
Zavalla Station
Angelina County, TX
Paline Pipeline Company, LLC
Fred Station
Tyler County, TX
Delek Marketing & Supply, LP
Abilene Terminal
Abilene, TX
Delek Marketing & Supply, LP
San Angelo Terminal
San Angelo, TX
Delek Marketing & Supply, LP
Tye Terminal
Tye, TX
Delek Marketing & Supply, LP
Tyler Terminal
Smith County, TX
Delek Logistics Operating, LLC
Memphis Terminal
Memphis, TN
Delek Logistics Operating, LLC
Nashville Terminal
Nashville, TN
Delek Logistics Operating, LLC
Little Rock
Pulaski County, AR
Delek Marketing-Big Sandy, LLC
Big Sandy Terminal
Big Sandy, TX







--------------------------------------------------------------------------------




SCHEDULE 3.2(u)
LEGAL ACTIONS


None.




--------------------------------------------------------------------------------

 

SCHEDULE 5.10


SUBSIDIARIES
Name
Jurisdiction
of
Organization
Percentage
Ownership
Owner
Delek Logistics Operating, LLC
DE
100
%
Delek Logistics Partners, LP
Delek Marketing GP, LLC
DE
100
%
Delek Logistics Operating, LLC
Delek Marketing & Supply, LP
DE
99.0
%
Delek Logistics Operating, LLC
1.0
%
Delek Marketing GP, LLC
Delek Crude Logistics, LLC
TX
100
%
Delek Marketing & Supply, LP
Delek Marketing-Big Sandy, LLC
TX
100
%
Delek Crude Logistics, LLC
Magnolia Pipeline Company, LLC
DE
100
%
Delek Logistics Operating, LLC
El Dorado Pipeline Company, LLC
DE
100
%
Delek Logistics Operating, LLC
SALA Gathering Systems, LLC
TX
100
%
Delek Logistics Operating, LLC
Paline Pipeline Company, LLC
TX
100
%
Delek Logistics Operating, LLC
DKL Transportation, LLC
DE
100
%
Delek Logistics Operating, LLC





Pursuant to the Delek Logistics GP, LLC 2012 Long-Term Incentive Plan (the "LTIP
Plan"), 512,383 phantom units, which are settled in MLP common units, have been
granted to the independent directors of the General Partner and certain key
employees of its affiliates.  Of this amount, 253,811 phantom units have been
settled and 43,108 phantom units have been cancelled.  As of the date hereof,
215,464 phantom units that may be settled for MLP common units remain
outstanding.
Pursuant to the terms of the Limited Partnership Agreement of the MLP, upon
issuance of additional limited partner interests, the general partner of the MLP
is entitled, but not required, to make additional capital contributions up to
the amount necessary to maintain its 2.0% general partner interest in the MLP.
 Moreover, the general partner of the MLP has the right, which it may from time
to time assign in whole or in part to any of its affiliates, to purchase common
units, subordinated units or other partnership interests of the MLP whenever,
and on the same terms that, the MLP issues those interests to persons other than
the MLP’s general partner and its affiliates, to the extent necessary to
maintain the percentage interest of the general partner and its affiliates,
including such interest represented by common units and subordinated units, that
existed immediately prior to each issuance.




 






--------------------------------------------------------------------------------

 

SCHEDULE 5.12
ENVIRONMENTAL MATTERS


1.    The aggregate of materially all of the issues and conditions identified in
the Phase I Site Assessment Reports listed in Attachment 1 to this Schedule
5.12.
2.    Certain pipeline facilities are subject to the pipeline safety regulations
of the Pipeline and Hazardous Materials Safety Administration (“PHMSA”) at the
U.S. Department of Transportation (“DOT”), PHMSA regulates the design,
construction, testing, operation, maintenance and emergency response of crude
oil, petroleum products and other hazardous liquid pipeline facilities under 49
C.F.R. Part 195.
Pursuant to the Pipeline Safety Improvement Act of 2002, as reauthorized and
amended by the Pipeline Inspection, Protection, Enforcement and Safety Act of
2006 (“PIPES Act”), PHMSA has adopted regulations requiring pipeline operators
to develop integrity management programs for hazardous liquids pipelines located
where a leak or rupture could affect “high consequence areas, “ which are
populated or environmentally sensitive areas. Pursuant to the PIPES Act, PHMSA
issued regulations on May 5, 2011, that would, with limited exceptions, subject
all low-stress hazardous liquids pipelines, regardless of location or size, to
PHMSA’s pipeline safety regulations and would subject those low-stress hazardous
liquids pipelines within one half mile of an environmentally sensitive area to
the integrity management requirements.
3.    Magnolia Station release discovered in March 2013.
4.    Macedonia, Arkansas release discovered in October 2013.
5.    Haynesville, Louisiana release discovered in April 2014.






--------------------------------------------------------------------------------

 

ATTACHMENT 1


PHASE 1 SITE ASSESSMENT REPORTS


1.
Delek Marketing & Supply, LP – Abilene Products Terminal; Oct 2012; ERM

2.
Delek Marketing & Supply, LP – San Angelo Products Terminal; Oct 2012; ERM

3.
Delek Marketing & Supply, LP – Tye Terminal; Oct 2012; ERM

4.
Delek Marketing – Big Sandy, LLC – Big Sandy Terminal; Oct 2012; ERM

5.
Delek Crude Logistics, LLC – ARP Station Tank Farm; Oct 2012; ERM

6.
Delek Crude Logistics, LLC – La Gloria Tank Farm; Oct 2012; ERM

7.
Paline Pipeline Company, LLC – Evadale Station; Oct 2012; ERM

8.
Paline Pipeline Company, LLC – Zavalla Station; Oct 2012; ERM

9.
Magnolia Pipeline Company, LLC – Haynesville Station; Oct 2012; ERM

10.
Magnolia Pipeline Company, LLC – Weller Station; Oct 2012; ERM

11.
El Dorado Pipeline Company, LLC – Magnolia Station; Oct 2012; ERM

12.
Delek Logistics Operating, LLC – Memphis Terminal; Oct 2012; ERM

13.
Delek Logistics Operating, LLC – Nashville Terminal; Oct 2012; ERM

14.
Delek Marketing – Big Sandy, LLC – Hopewell Junction; May 2013; ERM

15.
Delek Marketing & Supply, LP – Tyler Refinery; Aug 2013; ERM

16.
Delek Logistics Operating, LLC – North Little Rock Fuel Terminal; Aug 2013; ERM

17.
Delek Marketing – Big Sandy, LLC – Mount Pleasant Terminal; Sept, 2014; ERM

18.
Delek Marketing – Big Sandy, LLC – Greenville Station; Sept 2014; ERM









--------------------------------------------------------------------------------

 

SCHEDULE 5.23
NON-TRANSMITTING UTILITIES
1.
Delek Logistics Operating, LLC



2.
Delek Marketing GP, LLC



3.
DKL Transportation, LLC









--------------------------------------------------------------------------------

 

SCHEDULE 5.23(a)
ACTIONS TO CREATE AND PERFECT LIENS
None.






--------------------------------------------------------------------------------

 

SCHEDULE 5.24


MATERIAL AGREEMENTS




1.
Pipelines and Storage Facilities Agreement dated as of November 7, 2012, by and
among the MLP, Lion Oil, SALA Gathering, El Dorado, Magnolia and J. Aron.

2.
Marketing Agreement dated as of November 7, 2012 between Delek Marketing and
Delek Refining.

3.
Second Amended and Restated Omnibus Agreement dated as of February 10, 2014,
among Holdings, Delek Refining, Lion Oil, the MLP, Paline, Magnolia, SALA
Gathering, El Dorado, Delek Crude, Delek Big Sandy, Delek Marketing, Delek
Operating, and the General Partner.

4.
Ground Lease Agreement, dated November 7, 2012, by and between Lion Oil, as
lessor, and SALA Gathering, as lessee (Tank 192 — Union County, TX).

5.
Throughput and Tankage Agreement dated as of July 26, 2013, by and between Delek
Refining and Delek Marketing (Tyler Terminal and Tankage).

6.
Throughput and Tankage Agreement dated as of February 10, 2014, by and between
Lion Oil and Delek Operating (El Dorado Terminal and Tankage).

7.
Pipeline Capacity Usage Agreement dated as of December 12, 2014, by and between
Paline and ExxonMobil Oil Corporation.

8.
First Amended and Restated Agreement of Limited Partnership dated November 7,
2012 of the MLP.











--------------------------------------------------------------------------------




SCHEDULE 6.12


LIENS


1.
Pursuant to that certain Second Amended and Restated Omnibus Agreement dated as
of February 10, 2014, among Holdings, Delek Refining, Lion Oil, the MLP, Paline,
Magnolia, SALA Gathering, El Dorado, Delek Crude, Delek Big Sandy, Delek
Marketing, Delek Operating, and the General Partner, each of the MLP, Paline,
Magnolia, SALA Gathering, El Dorado, Delek Crude, Delek Big Sandy and Delek
Operating (the “Partnership Parties”) grants to Holdings a right of first
refusal on any proposed transfer (other than a grant of a security interest to a
bona fide third-party lender or a transfer to another Partnership Party or any
of its Subsidiaries) of any certain assets more particularly described therein.

2.
International Hanley has a security interest in Delek Marketing & Supply, LP’s
hedge account with International Hanley.

3.
Morgan Stanley Capital Group, Inc. has a security interest in Delek Marketing &
Supply, LP’s hedge account with Morgan Stanley Capital Group, Inc.







--------------------------------------------------------------------------------

 

SCHEDULE 6.14
INVESTMENTS
1.    Delek Marketing & Supply, LP: Investments in the form of Hedge Agreements
with International Hanley.
2.    Delek Marketing & Supply, LP: Investments in the form of Hedge Agreements
with Morgan Stanley Capital Group, Inc.


    








--------------------------------------------------------------------------------




SCHEDULE 6.24
POST-CLOSING MATTERS


None.    


